Exhibit 10.30



AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of January [__], 2015, among AMC NETWORKS INC., a Delaware corporation
(the “Company”), AMC NETWORK ENTERTAINMENT LLC, a New York limited liability
company (collectively with the Company, the “Borrower”), the Restricted
Subsidiaries party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), the Collateral Agent and L/C
Issuer, and each Lender party hereto. Terms used herein and not otherwise
defined have the meaning set forth in the Credit Agreement (as defined below),
as amended by this Amendment.
PRELIMINARY STATEMENTS:
(1)    The Borrower, Administrative Agent and the Lenders and other parties
named therein have entered into a Credit Agreement dated as of December 16, 2013
(as the same may have been amended, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”).
(2)    The Borrower has requested, and the Required Lenders, upon the terms and
conditions set forth herein, have agreed to enter into this Amendment to effect
(i) the proposed global reorganization of the international operations of the
Company (including the Chello Company) and (ii) certain other amendments to the
Credit Agreement as hereinafter set forth.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 1 Effective Date (as hereinafter defined) and subject to
the satisfaction of the conditions precedent set forth in Section 3 hereof,
hereby amended as follows:
(a)The Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.
SECTION 2.Conditions of Effectiveness to Amendment No. 1. Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) when, and only when, the following conditions shall have been satisfied:
(a)The Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party and the Required Lenders or, as to any of the
Lenders, written evidence reasonably satisfactory to the Administrative Agent
that such Lender has executed this Amendment.







Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.30



(b)The Administrative Agent shall have received evidence that all fees
previously agreed among the Borrower and any lead arranger in respect of this
Amendment have been paid.
(c)The Administrative Agent shall have received (1) a certificate of the
Borrower dated as of the Amendment No. 1 Effective Date signed on behalf of the
Borrower by a Responsible Officer of the Borrower, certifying on behalf of each
Loan Party that the representations and warranties of such Loan Party set forth
in Sections 3(a), (b) and (d) are true and correct and (2) the articles of
incorporation, certificate of limited partnership or certificate of formation or
organization (certified by the Secretary of State of such Loan Party’s
organization) of each Loan Party and the partnership agreement or limited
liability company or operating agreement of each Loan Party or, as to any such
Loan Party, a certificate that such constitutive documents of such Loan Party
have not materially changed since such Loan Party became a party to the Credit
Agreement.
SECTION 3.Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:
(a)(i) The execution, delivery and performance by such party of this Amendment
and the transactions contemplated hereby have been duly authorized by all
necessary corporate or other action and do not and will not: (A) violate any Law
currently in effect (other than violations that, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect), or any
provision of any of the Company’s or the Restricted Subsidiaries’ respective
organizational documents presently in effect; (B) conflict with or result in the
breach of, or constitute a default or require any consent under, or require any
payment to be made under (1) any Contractual Obligation to which the Company or
any of the Restricted Subsidiaries is a party or their respective properties may
be bound or affected or (2) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Company or any of the
Restricted Subsidiaries or their respective properties are subject (in each
case, other than any conflict, breach, default or required consent that, singly
or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect); or (C) except as provided under any Loan Document, result in,
or require, the creation or imposition of any Lien upon or with respect to any
of the properties or assets now owned or hereafter acquired by the Company or
any of the Restricted Subsidiaries, and (ii) this Amendment has been duly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).
(b)Both immediately before and immediately after the Amendment No. 1 Effective
Date, the representations and warranties of such Loan Party contained in the
Credit Agreement and any other Loan Document are true and correct in all
material respects; provided that, to the extent that such representations and
warranties expressly refer to an earlier date, they shall be true and correct in
all material respects as of such earlier date.
(c)On the Amendment No. 1 Effective Date, the Chello Company Holding Companies
do not have any Indebtedness owed to any entity that is not a Subsidiary of the
Company.

2



--------------------------------------------------------------------------------

Exhibit 10.30



(d)Both immediately before and immediately after the Amendment No. 1 Effective
Date, no Default or Event of Default has occurred and is continuing.
SECTION 4.Reference to and effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Credit Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
(b)The Credit Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
(d)Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.
SECTION 5.Costs and Expenses The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery and administration of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.
SECTION 6.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

3



--------------------------------------------------------------------------------

Exhibit 10.30



SECTION 7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
SECTION 8.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.Loan Document. This Amendment shall constitute and be deemed to be a
Loan Document as defined in the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------

Exhibit 10.30



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.                    
AMC NETWORKS INC.
 
 
By:
 
 
Name:
 
Title:
 
 
AMC NETWORK ENTERTAINMENT LLC
 
 
By:
 
 
Name:
 
Title:
 
 
[OTHER LOAN PARTIES]
 
 
By:
 
 
Name:
 
Title:






Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.30



JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
 
 
JPMORGAN CHASE BANK, N.A.,
as Lender, L/C Issuer and Swing Line Lender
 
 
By:
 
 
Name:
 
Title:






Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.30



Required Lenders’ Signature Page to Amendment No. 1 to Credit Agreement








[______________],
 
 
By:
 
 
Name:
 
Title:
 
 
1[By:
 
 
Name:
 
Title:]

 

1Add another signature line if applicable.







Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.30




--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 16, 2013
among
AMC NETWORKS INC.,
as the Company and an initial Borrower,
AMC NETWORK ENTERTAINMENT LLC,
as an initial Borrower,
CERTAIN SUBSIDIARIES OF THE COMPANY,
as Restricted Subsidiaries,
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and L/C Issuer
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIBANK, N.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK.
and
THE BANK OF NOVA SCOTIA
as Joint Bookrunners and Co‑Documentation Agents
BANK OF AMERICA, N.A.,
as Syndication Agent
(as amended pursuant to Amendment No. 1, dated as of January 29, 2015)










--------------------------------------------------------------------------------

Exhibit 10.30



 
TABLE OF CONTENTS
 
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
 
 
DEFINITIONS AND ACCOUNTING MATTERS
 
 
Section 1.01
Certain Defined Terms
 
1
Section 1.02
Other Interpretive Provisions
41


43
Section 1.03
Accounting Terms
42


43
Section 1.04
Rounding
43


44
Section 1.05
Times of Day
43


44
Section 1.06
Letter of Credit Amounts
43


45
Section 1.07
Currency Equivalents and Calculations Generally
43


45
 
ARTICLE II
 
 
 
 
 
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
Section 2.01
The Loans
44


45
Section 2.02
Borrowings, Conversions and Continuations of Loans
45


46
Section 2.03
Letters of Credit
47


48
Section 2.04
Prepayments
54


56
Section 2.05
Termination or Reduction of Commitments
57


58
Section 2.06
Repayment of Loans
58


59
Section 2.07
Interest
59


61
Section 2.08
Fees
60


61
Section 2.09
Computation of Interest and Fees
61


63
Section 2.10
Evidence of Debt
62


63
Section 2.11
Payments Generally; Administrative Agent’s Clawback
62


64
Section 2.12
Sharing of Payments by Lenders
64


66
Section 2.13
Increase in Commitments
65


67
Section 2.14
Incremental Term Facility
67


68
Section 2.15
Swingline Loans
68


70
Section 2.16
Cash Collateral; Defaulting Lenders
71


72
Section 2.17
Borrower Agent
74


75
 
ARTICLE III
 
 
 
 
 
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
Section 3.01
Taxes
74


76
Section 3.02
Illegality
77


78
Section 3.03
Inability to Determine Rates
77


79
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
78


79
Section 3.05
Compensation for Losses
79


81


i



--------------------------------------------------------------------------------

Exhibit 10.30



Section 3.06
Mitigation Obligations; Replacement of Lenders
80


81
Section 3.07
Survival
80


82
 
ARTICLE IV
 
 
 
 
 
 
 
GUARANTY
 
 
Section 4.01
Guaranty
81


82
Section 4.02
Rights of Lenders
81


82
Section 4.03
Certain Waivers
81


83
Section 4.04
Obligations Independent
82


83
Section 4.05
Subrogation
82


83
Section 4.06
Termination; Reinstatement
82


83
Section 4.07
Subordination
82


84
Section 4.08
Stay of Acceleration
83


84
Section 4.09
Condition of Borrower
83


84
Section 4.10
Limitation on Guaranty
83


84
Section 4.11
Guaranty Supplements
83


85
Section 4.12
Keepwell
84


85
 
ARTICLE V
 
 
 
 
 
 
 
CONDITIONS PRECEDENT
 
 
Section 5.01
Conditions of Initial Credit Extension
84


85
Section 5.02
Conditions to all Credit Extensions
87


88
Section 5.03
Conditions to Subsequent Term A Borrowing.
88


89
 
ARTICLE VI
 
 
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
Section 6.01
Existence, Qualification and Power
89


90
Section 6.02
Subsidiaries; Affiliates; Loan Parties
89


90
Section 6.03
Authority; No Conflict
89


91
Section 6.04
Financial Condition
90


91
Section 6.05
Litigation, Compliance with Laws
90


92
Section 6.06
Titles and Liens
91


92
Section 6.07
Regulation U; Investment Company Act
91


92
Section 6.08
Taxes
91


92
Section 6.09
Senior Debt
91


93
Section 6.10
Full Disclosure
91


93
Section 6.11
No Default
92


93
Section 6.12
Governmental and Third Party Approvals
92


93
Section 6.13
Binding Agreements
92


93
Section 6.14
Anti-Corruption Laws and Sanctions
92


94
Section 6.15
Investments
92


94


ii



--------------------------------------------------------------------------------

Exhibit 10.30



Section 6.16
ERISA Compliance
93


94
Section 6.17
Solvency
93


94
Section 6.18
Casualty, Etc.
93


94
Section 6.19
Collateral Documents
93


94
Section 6.20
Environmental Compliance
93


95
Section 6.21
Other Debt
94


96
 
ARTICLE VII
 
 
 
 
 
 
 
COVENANTS OF THE LOAN PARTIES
 
 
Section 7.01
Financial Statements and Other Information
95


96
Section 7.02
Taxes and Claims
97


99
Section 7.03
Insurance
97


99
Section 7.04
Maintenance of Existence; Conduct of Business
98


99
Section 7.05
Maintenance of and Access to Properties
98


99
Section 7.06
Compliance with Applicable Laws
98


100
Section 7.07
Litigation
98


100
Section 7.08
Subsidiaries
98


100
Section 7.09
Books and Records
100


101
Section 7.10
Use of Proceeds
100


102
Section 7.11
Covenant to Guarantee Obligations and Give Security
100


102
Section 7.12
Further Assurances
102


105
Section 7.13
Designation as Senior Debt
103


105
Section 7.14
Maintenance of Ratings
103


105
Section 7.15
Indebtedness
103


106
Section 7.16
Contingent Liabilities
105


108
Section 7.17
Liens
108


111
Section 7.18
Investments
109


112
Section 7.19
Restricted Payments
112


115
Section 7.20
Transactions with Affiliates
113


116
Section 7.21
Amendments of Certain Instruments
113


116
Section 7.22
Change in Nature of Business
113


116
Section 7.23
Fundamental Changes
114


116
Section 7.24
Dispositions
115


118
Section 7.25
Anti-Corruption Laws and Sanctions
117


119
Section 7.26
Operating Cash Flow to Total Interest Expense
117


120
Section 7.27
Cash Flow Ratio
117


120
 
ARTICLE VIII
 
 
 
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
Section 8.01
Events of Default
117


120
Section 8.02
Remedies upon Event of Default
120


123
Section 8.03
Application of Funds
121


124


iii



--------------------------------------------------------------------------------

Exhibit 10.30



 
ARTICLE IX
 
 
 
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
Section 9.01
Appointment and Authority
122


125
Section 9.02
Administrative Agent Individually
123


126
Section 9.03
Duties of Administrative Agent; Exculpatory Provisions
124


127
Section 9.04
Reliance by Administrative Agent
125


128
Section 9.05
Delegation of Duties
125


128
Section 9.06
Resignation of Administrative Agent
126


128
Section 9.07
Non‑Reliance on Administrative Agent and Other Lender Parties
127


130
Section 9.08
No Other Duties, Etc.
128


131
Section 9.09
Administrative Agent May File Proofs of Claim
128


131
Section 9.10
Collateral and Guaranty Matters
129


132
Section 9.11
Removal of Administrative Agent
130


132
 
ARTICLE X
 
 
 
 
 
 
 
MISCELLANEOUS
 
 
Section 10.01
Amendments, Etc.
130


133
Section 10.02
Notices; Effectiveness; Electronic Communications
132


135
Section 10.03
No Waiver; Cumulative Remedies
139


142
Section 10.04
Expenses; Indemnity; Damage Waiver
139


142
Section 10.05
Payments Set Aside
141


144
Section 10.06
Successors and Assigns
141


144
Section 10.07
Right of Setoff
147


149
Section 10.08
Interest Rate Limitation
147


150
Section 10.09
Counterparts; Integration; Effectiveness
147


150
Section 10.10
Survival of Representations and Warranties
148


150
Section 10.11
Severability
148


150
Section 10.12
Replacement of Lenders
148


151
Section 10.13
Governing Law; Jurisdiction; Etc.
149


151
Section 10.14
Waiver of Jury Trial
150


152
Section 10.15
No Advisory or Fiduciary Responsibility
150


153
Section 10.16
USA PATRIOT Act Notice
151


153
Section 10.17
No Liability of Members, Partners and Other Persons
151


154
Section 10.18
Authorization of Third Parties to Deliver Information and Discuss Affairs
151


154
Section 10.19
Additional Borrowers
151


154
Section 10.20
Joint and Several Obligations; Express Waivers By Additional Borrowers In
Respect of Cross Guaranties and Cross Collateralization
152


154
Section 10.21
Acknowledgments Relating to the Amendment and Restatement of the Original Credit
Agreement
153


156
 
 
 
 


iv



--------------------------------------------------------------------------------

Exhibit 10.30



SCHEDULES:
 
 
 
Schedule 1.01(i)
Restricted Subsidiaries
 
 
Schedule 1.01(ii)
Unrestricted Subsidiaries
 
 
Schedule 1.01(iii)
Guarantors
 
 
Schedule 1.01(iv)
Distribution Transaction Agreements
 
 
Schedule 1.01(v)
Secured Hedge Agreements as of the Closing Date
 
 
Schedule 2.01
Commitments and Applicable Percentages
 
 
Schedule 6.02
Subsidiaries; Affiliates; Loan Parties
 
 
Schedule 6.03
Required Consents and Regulatory Approvals
 
 
Schedule 6.05
Existing Litigation
 
 
Schedule 6.06
Material Real Property
 
 
Schedule 6.15
Existing Investments
 
 
Schedule 6.20
Environmental Compliance
 
 
Schedule 7.15
Existing Indebtedness
 
 
Schedule 7.16
Existing Guarantees
 
 
Schedule 7.17
Existing Liens
 
 
Schedule 7.20
Transactions with Affiliates
 
 
EXHIBITS:
 
 
 
EXHIBIT A‑1
Form of Committed Loan Notice
 
 
EXHIBIT A‑2
Form of Committed Loan Notice for Conversion or Continuation of Loans
 
 
EXHIBIT B‑1
Form of Term A Note
 
 
EXHIBIT B‑2
[Reserved]
 
 
EXHIBIT B‑3
Form of Revolving Credit Note
 
 
EXHIBIT B‑4
Form of Swingline Note
 
 
EXHIBIT C
Form of Compliance Certificate
 
 
EXHIBIT D‑1
Form of Certificate as to Quarterly Financial Statements
 
 
EXHIBIT D‑2
Form of Certificate as to Annual Financial Statements
 
 
EXHIBIT E
Form of Opinion of General Counsel for the Borrower and the other Loan Parties
 
 
EXHIBIT F
Form of Opinion of Special New York Counsel to the Borrower and the other Loan
Parties
 
 
EXHIBIT G
[Reserved]
 
 
EXHIBIT H
Form of Assignment and Assumption
 
 
EXHIBIT I
Form of Incremental Term Supplement
 
 
EXHIBIT J
Form of Loan Certificate
 
 
EXHIBIT K
Form of Guaranty Supplement
 
 
EXHIBIT L
Form of Mortgage
 
 


v



--------------------------------------------------------------------------------

Exhibit 10.30



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 16,
2013 (this “Credit Agreement”), among AMC NETWORKS INC., a Delaware corporation
(the “Company”), AMC NETWORK ENTERTAINMENT LLC, a New York limited liability
company (collectively with the Company and each Additional Borrower (as defined
below), the “Borrower”), the Restricted Subsidiaries identified herein, the
lenders which are parties hereto, together with their respective successors and
assigns, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent and L/C Issuer.
R E C I T A L S
WHEREAS, the Company has requested that the Lenders provide revolving credit and
term loans for the purposes set forth in Section 7.10, including the refinancing
of, and repayment of amounts outstanding under, the Original Credit Agreement
(such term and each other capitalized term used but not defined in these
recitals having the meaning ascribed thereto in Article I of this Credit
Agreement);
WHEREAS, the Revolving Credit Facility and the Term A Facility are to be made
available by the Lenders in accordance with the terms and conditions of this
Credit Agreement by the funding of the loans thereunder as set forth herein;
WHEREAS, each of the Guarantors expects to derive benefit, directly or
indirectly, from the making of the loans under the Facilities; and
WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and to make available the loans under the Facilities on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto amend and restate the Original Credit Agreement and covenant and
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the following meanings:
“Activities” has the meaning given to such term in Section 9.02(b).
“Additional Borrower” has the meaning given to such term in Section 10.19.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.



NYDOCS03/988882.1988882.8

--------------------------------------------------------------------------------

Exhibit 10.30



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided
that, in any event, any Person which owns directly or indirectly 10% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a Person solely by
reason of his or her being an officer, director, manager, member or partner of
such Person, except in the case of a partner or member if his or her interests
in such partnership or limited liability company, as applicable, shall qualify
him or her as an Affiliate.
“Affiliation Agreement” means any agreement between the Company or any of its
Affiliates and a distributor pursuant to which such distributor agrees, among
other things, to distribute and exhibit to its subscribers programming of the
Company or such Affiliate, as the case may be.
“Agent’s Group” has the meaning given to such term in Section 9.02(b).
“Aggregate Commitments” means the Commitments of all the Lenders.
“AMC” means AMC Network Entertainment LLC, a New York limited liability company.
“AMCNI” means AMC Networks International LLC (formerly AMC Acquisition Company
LLC), a Delaware limited liability company.
“AMC Global” means AMC Global Holdings CV, a Dutch partnership.
“Amendment No. 1 Effective Date” has the meaning given such term in Amendment
No. 1 to the Amended and Restated Credit Agreement dated as of January 29, 2015
among the Borrower, the other Loan Parties, the Lenders party thereto and the
Administrative Agent.
“Annual Operating Cash Flow” means, as of any date, Operating Cash Flow for the
period of four consecutive Quarters covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d).

2



--------------------------------------------------------------------------------

Exhibit 10.30



“Annual Total Interest Expense” means, as of any date, Total Interest Expense
for the period of four consecutive Quarters covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to Section 7.01(d).
“Anti-Corruption Laws” means all published laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, (b) in respect of any Incremental Term Facility, with respect to any
Incremental Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Incremental Term Facility represented by the principal
amount of such Incremental Term Lender’s Incremental Term Loans at such time,
and (c) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 (or, in the case of any
Incremental Term Lender, on Schedule I to an Incremental Term Supplement, if
any) or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.
“Applicable Rate” means, (a) with respect to the Term A Facility and the
Revolving Credit Facility, the applicable percentage per annum set forth in the
table below determined by reference to the Cash Flow Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 7.01(d); provided, that for the period of six months after the
Closing Date, the Applicable Rate with respect to the Term A Facility and the
Revolving Credit Facility shall be the greater of (i) 1.00% per annum for Base
Rate Loans and 2.00% per annum for Eurodollar Rate Loans and (ii) the applicable
percentage per annum set forth below determined by reference to the Cash Flow
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.01(d):
Pricing Level
Cash Flow Ratio
Eurodollar Rate (Letters of Credit)
Base Rate
 
 
 
 
1
<4.00:1.00
1.50%
0.50%
2
≥4.00:1.00 but <5.00:1.00
1.75%
0.75%
3
≥5.00:1.00 but <5.75:1.00
2.00%
1.00%


3



--------------------------------------------------------------------------------

Exhibit 10.30



Pricing Level
Cash Flow Ratio
Eurodollar Rate (Letters of Credit)
Base Rate
4
≥5.75:1.00
2.25%
1.25%

and (b) with respect to an Incremental Term Facility, the rate specified as such
in the applicable Incremental Term Supplement.
Any increase or decrease in the Applicable Rate with respect to the Term A
Facility and Revolving Credit Facility resulting from a change in the Cash Flow
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.01(d);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 4 shall apply in respect of the
Term A Facility and the Revolving Credit Facility as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, Revolving Credit Facility or Incremental Term Facility, if any, a
Lender that has a Commitment with respect to such Facility or holds a Term A
Loan, Revolving Credit Loan or Incremental Term Loan, if any, respectively, at
such time, (b) with respect to the Swingline Sublimit, the Swingline Lender, and
(c) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii)
if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders.
“Approved Electronic Communications” means, for purposes of identifying all
Communications which may be made on the Approved Electronic Platform, each
Communication that any Loan Party is obligated to, or otherwise chooses to,
provide to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein, including any financial statement, financial
or other report, notice, request, certificate or other information material;
provided, however, that, solely with respect to delivery of any such
Communication by any Loan Party to the Administrative Agent and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (i) any notice of borrowing, letter of credit request, swingline
loan request, notice of conversion or continuation, and any other notice,
demand, communication, information, document or other material relating to a
request for a new, or a conversion of an existing, Borrowing, (ii) any notice
pursuant to Section 2.04(a) and Section 2.04(b) and any other notice relating to
the payment of any principal or other amount due under any Loan Document prior
to the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document or
other material required to be delivered to satisfy any of the conditions set
forth in Article V or any other condition to any Borrowing or other extension of
credit hereunder or any condition precedent to the effectiveness of this Credit
Agreement (provided that, for avoidance

4



--------------------------------------------------------------------------------

Exhibit 10.30



of doubt any such excluded Communication listed in clause (i) through clause
(iv) may be made by electronic mail as provided in Section 10.02(b)(iv)).
“Approved Electronic Platform” has the meaning given to such term in Section
10.02(d).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
“Atmedia POL” has the meaning given to such term in the definition of “Chello
Acquisition” under this Section 1.01.
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurodollar Rate that would be payable on such day for a
Eurodollar Rate Loan with a one month interest period plus 1%. The “prime rate”
is a rate set by JPMCB based upon various factors including JPMCB’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMCB shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan, Term A Loan, Swingline Loan or
Incremental Term Loan, if any, that bears interest based on the Base Rate.
“Borrower” has the meaning given to such term in the preamble to this Credit
Agreement.
“Borrower Agent” has the meaning given to such term in Section 2.17.

5



--------------------------------------------------------------------------------

Exhibit 10.30



“Borrowing” means a Revolving Credit Borrowing, Term A Borrowing, Swingline
Borrowing or Incremental Term Borrowing, if any, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
“Cablevision” means Cablevision Systems Corporation, a Delaware corporation.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a Lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Credit Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.
“Carriage Suspension Adjustment” has the meaning specified in the definition of
“Operating Cash Flow”.
“Cash Collateral” has the meaning given to such term in Section 2.03(g).
“Cash Collateralize” has the meaning given to such term in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):
(a)    marketable, direct obligations of the United States of America maturing
within 397 days of the date of purchase;
(b)    commercial paper outstanding at any time issued by any Person organized
under the laws of any state of the United States of America, which Person shall
have a consolidated net worth of at least $250,000,000 and shall conduct a
substantial part of its business in the United States of America, maturing
within 180 days from the date of the original issue thereof, and rated “P‑1” or
better by Moody’s or “A‑1” or better by S&P;
(c)    fully collateralized repurchase agreements in such amounts and with such
financial institutions having a rating of “Baa” or better from Moody’s, or a
rating of “A‑” or better from S&P, as the Company may select from time to time;
(d)    certificates of deposit, banker’s acceptances and time deposits maturing
within 397 days after the date of purchase, which are issued by any Lender or by
a United States national or state bank or foreign bank having capital, surplus
and undivided profits totaling more than $100,000,000, and having a rating of
“Baa” or better from Moody’s or a rating of “A‑” or better from S&P;

6



--------------------------------------------------------------------------------

Exhibit 10.30



(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $3,000,000,000;
(f)     repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (d) of this definition, having a term of
not more than thirty days, with respect to securities issued or fully guaranteed
or insured by the United States government;
(g)    obligations of any State, commonwealth or territory of the United States
or any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited the government obligations described in clause (a) of this definition
maturing as to principal and interest at times and in amounts sufficient to
provide such payment;
(h)     auction preferred stock rated in the highest short‑term credit rating
category by S&P or Moody’s;
(i)     securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition);
or
(j)    money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (i) of this definition.
In the case of Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from S&P, Moody’s or Fitch Ratings Inc.
and (ii) other short term investments utilized by the Company and the Restricted
Subsidiaries in accordance with normal investment practices for cash management
in investments analogous in such country to the foregoing investments in clauses
(a) through (j) and in this paragraph.
“Cash Flow Ratio” means, as of any date, the ratio of (i) the sum of the
aggregate outstanding principal amount of all Net Debt outstanding on such date
(determined on a consolidated basis) plus (but without duplication of
Indebtedness supported by Letters of Credit) the aggregate undrawn face amount
of all L/C Obligations outstanding on such date to (ii) Annual Operating Cash
Flow (and any change in such ratio as a result of a change in the amount of
Indebtedness or Letters of Credit shall be effective as of the date such change
shall occur and any change in such ratio as a result of a change in the amount
of Annual Operating Cash Flow shall be effective as of the date of receipt by
the Administrative Agent of the Compliance Certificate delivered pursuant to
Section 7.01(d), reflecting such change). Notwithstanding the foregoing, for
purposes of calculating the Cash Flow Ratio, there shall be excluded from Net
Debt, to the extent otherwise included as Net Debt, (A) any deferred or
contingent obligation of the Company to pay the consideration for an Investment
not prohibited by Section 7.18 to the extent such obligation can be satisfied
with the delivery of Equity Interests of the Company and the Company covenants
and agrees in a notice to

7



--------------------------------------------------------------------------------

Exhibit 10.30



the Administrative Agent that such obligation shall be satisfied solely by the
delivery of such Equity Interests; (B) any deferred purchase price in connection
with any acquisition not prohibited by Section 7.18 to the extent that the
Company’s obligations in respect of such deferred purchase price consist solely
of an agreement to deliver Equity Interests of the Company and the Company
covenants and agrees in a notice to the Administrative Agent that such
obligation shall be satisfied solely by the delivery of such Equity Interests;
(C) all obligations under any Secured Hedge Agreement or Monetization
Indebtedness; and (D)(x) all obligations under any Guarantee permitted under
subparagraph (x) of Section 7.16 and (y) all obligations under any Guarantee not
prohibited by Section 7.16 so long as the obligations under such Guarantees
referred to in this clause (y) are payable, solely at the option of the Company,
in Equity Interests of the Company and the Company covenants and agrees in a
notice to the Administrative Agent that such obligation shall be satisfied
solely by the delivery of such Equity Interests.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, or (ii) on the Closing
Date is a Lender or an Affiliate of a Lender and was also a “Lender” or an
“Affiliate” of a “Lender,” under the Original Credit Agreement, and on the
Closing Date is a party to a Cash Management Agreement that qualified as a “Cash
Management Agreement” under the Original Credit Agreement, in its capacity as a
party to such Cash Management Agreement.
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, notwithstanding anything herein to the contrary, (x) the Dodd‑Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Chello Acquisition” means the acquisition of all of the equity interests and
certain related loan receivables of CZHL, Plator Holding BV, a Netherlands
company (“Plator”), Chello Benelux Movieco Limited, an England and Wales company
(“CBML”), Chello Latin America LLC, a Delaware limited liability company
(“Chello Latam”), Chellomedia Services B.V., a Netherlands company (“CMS”), At
Media Sp. z.o.o., a Polish company (“Atmedia POL”), Chello Central Europe Zrt, a
Hungary company (“CCE HU”) and Chello Central Europe S.r.o., a Czech Republic
company, all of the preferred equity interest in Chello MovieCo, Inc., a
Delaware corporation (“CMC Inc” and together with CZHL, Plator, CBML, Chello
Latam, CMS, DXD POL, Atmedia POL and CCE

8



--------------------------------------------------------------------------------

Exhibit 10.30



HU, which, collectively together with their subsidiaries, are hereinafter
referred to as the “Chello Company”).
“Chello Acquisition Agreement” means the Agreement for the Acquisition of The
Chello Group dated October 28, 2013 for the acquisition by the Company, AMC
Acquisition Company LLCAMCNI, AMC Chello Zone Holdings Ltd, AMC Minority
Holdings B.V. and AMC DMC Holdings B.V. of the Chello Company from Chellomedia
Programming B.V., Chellomedia Programming Financing HoldCo II B.V., Chellomedia
Direct Programming B.V., United Latin America Programming LLC, LMINT Holdings
LLC, LGI Ventures B.V. and Chellomedia CEE HoldCo B.V (collectively, the
“Sellers”).
“Chello Company” has the meaning given to such term in the definition of “Chello
Acquisition” under this Section 1.01.
“Chello Company Holding Companies” means all Foreign Subsidiaries directly held
by AMCNI on the Amendment No. 1 Effective Date.
“Chello Termination Date” has the meaning given to such term in Section 2.01(a).
“Closing Date” means the first date all the conditions precedent in Section 5.01
(relating to the Initial Term A Borrowing) are satisfied or waived in accordance
with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Agent” means JPMCB in its capacity as collateral agent for the
Lenders under the Collateral Documents and its successors in such capacity.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreement(s), the Mortgages and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans
from one Type to the other, or (e) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
“Commitment” means a Term A Commitment, Revolving Credit Commitment or
Incremental Term Commitment, if any, as the context may require.
“Commitment Fee” has the meaning given to such term in Section 2.08(a).

9



--------------------------------------------------------------------------------

Exhibit 10.30



“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Credit
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Credit Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
“Compliance Certificate” means a certificate of a senior financial executive of
the Company in substantially the form of Exhibit C.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right under any Copyright.
“Copyrights” means all copyrights in all works, now existing or hereafter
created or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Copyright
Office or in any similar office or agency of the United States, any state
thereof or any other country or any political subdivision thereof, or otherwise.
“Credit Agreement” has the meaning given to such term in the preamble hereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Interest Expense” means for the period from July 1, 2011 through the
end of the most recently ended Quarter as to which financial statements have
been delivered pursuant to Section 7.01, the aggregate of the interest expense
of the Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Cumulative Operating Cash Flow” means an amount, determined on the date of any
proposed Restricted Payment, as applicable, equal to Operating Cash Flow for the
period from July 1, 2011 through the end of the most recently ended Quarter as
to which financial statements have been delivered pursuant to Section 7.01.
“CZHL” means Chello Zone Holdings Limited, an England and Wales company.
“Debt Instruments” means, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

10



--------------------------------------------------------------------------------

Exhibit 10.30



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Company that (i) such Lender has failed for three
Business Days or more to comply with its obligations under this Credit Agreement
to make a Loan or make a payment to the L/C Issuer in respect of an L/C
Obligation or make a payment to the Swingline Lender in respect of a Swingline
Loan (each a “funding obligation”) unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) such Lender has notified the Administrative Agent in writing,
or has stated publicly, that it will not comply with any such funding
obligation, or (iii) a Lender Insolvency Event has occurred and is continuing
with respect to such Lender (provided that neither the reallocation of funding
obligations provided for in Section 2.16(b) as a result of a Lender being a
Defaulting Lender nor the performance by Non‑Defaulting Lenders of such
reallocated funding obligations shall by themselves cause the relevant
Defaulting Lender to become a Non‑Defaulting Lender). Any determination that a
Lender is a Defaulting Lender under clauses (i) through (iii) above shall be
made by the Administrative Agent in its reasonable discretion acting in good
faith. The Administrative Agent will promptly send to all parties hereto a copy
of any notice to the Company referred to above.
“Deferred Carriage Fee Amortization” means amounts exchanged (monetary and
non-monetary) with multichannel video programming distributors to obtain
additional subscribers and/or guarantee carriage of certain programming services
which are amortized as a reduction of revenue over the period of the related
affiliation arrangement and determined in accordance with GAAP.
“Defined Percentage” means 66%, but, if a Change in Law provides for an increase
or decrease in the percentage of the total combined voting power of all classes
of voting stock of a Foreign Subsidiary directly owned by a Domestic Subsidiary
that may be pledged without being treated as an indirect pledge of such Foreign
Subsidiary’s assets, then such percentage as provided by such Change in Law
rounded down to the nearest whole number of percentage points.

11



--------------------------------------------------------------------------------

Exhibit 10.30



“Designated Borrower” has the meaning given to such term in Section 10.19.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) sale, transfer, license, lease or other disposition of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) sale, transfer, license, lease or other disposition of
receivables, inventory and other current assets in the ordinary course of
business; (iii) sale, transfer, license, lease or other disposition of property
by any Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor; (iv) sale, transfer,
license, lease or other disposition of property permitted by Section 7.24(i)
through (vii) and (x) through (xvi); and (v) sale, transfer, license, lease or
other disposition of property involving property or assets having a fair market
value of less than $5,000,000.
“Distribution Agreement” means the Distribution Agreement dated as of June 6,
2011, between the Borrower and CSC Holdings, LLC, relating to, inter alia, the
contribution of the Programming Network Business to the Borrower.
“Distribution Transaction” means (i) the contribution to the Borrower of the
Programming Network Business from CSC Holdings, LLC in exchange for the issuance
or transfer to CSC Holdings, LLC of common stock of the Borrower, Senior Notes
and Term B Notes, (ii) the distribution by CSC Holdings, LLC of the Borrower’s
common stock to Cablevision, and (iii) the distribution by Cablevision of the
Borrower’s common stock to the common shareholders of Cablevision, in each case
pursuant to the Distribution Agreement.
“Distribution Transaction Agreements” means the agreements listed on Schedule
1.01(iv).
“Dolan” means Charles F. Dolan.
“Dolan Family Interests” means (i) any Dolan Family Member, (ii) any trusts for
the benefit of any Dolan Family Members, (iii) any estate or testamentary trust
of any Dolan Family Member for the benefit of any Dolan Family Members, (iv) any
executor, administrator, conservator or legal or personal representative of any
Person or Persons specified in clauses (i), (ii) and (iii) above to the extent
acting in such capacity on behalf of any Dolan Family Member or Members and not
individually, and (v) any corporation, partnership, limited liability company or
other similar entity, in each case 80% of which is owned and controlled by any
of the foregoing or combination of the foregoing.
“Dolan Family Members” means Dolan, his spouse, his descendants and any spouse
of any of such descendants.

12



--------------------------------------------------------------------------------

Exhibit 10.30



“Dollars” and “$”means lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia, except that (1) no Subsidiary of a
Foreign Subsidiary shall be a Domestic Subsidiary, and (2) no Subsidiary of AMC
Acquisition Company LLC (or its successor)an Excluded Domestic Subsidiary shall
be a Domestic Subsidiary.
“Eligible Assignee” means (a) with respect to any assignment of any Revolving
Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit Lender, (ii)
an Affiliate of a Revolving Credit Lender, and (iii) any other Person (other
than a natural person) approved by (A) the Administrative Agent, (B) in the case
of any assignment of a Revolving Credit Commitment, the Swingline Lender and the
L/C Issuer, and (C) unless an Event of Default has occurred and is continuing,
the Company (each such approval not to be unreasonably withheld or delayed), and
(b) with respect to any assignment of any Term Commitment or Term Loan, (i) a
Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund, (iv) any other
Person (other than a natural person) approved by (A) the Administrative Agent,
and (B) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided, the
Company shall be deemed to have approved of such Person unless it shall object
thereto by written notice to the Administrative Agent within seven (7) Business
Days after having received written notice thereof, and (v) with respect to any
Term Loan, the Company or any of the Company’s Affiliates or Subsidiaries;
provided that, (1) none of the Company or any of the Company’s Affiliates or
Subsidiaries holding Term Loans shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Company are
not then present or (B) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Company or its
representatives, (2) any purchase of Term Loans by the Company or any of its
Subsidiaries by assignment pursuant to Section 10.06 shall (x) be effected by an
offer to purchase such Term Loans pro rata from each Term Lender of the
applicable Term Facility in a manner reasonably acceptable to the Administrative
Agent, (y) result in such Term Loans being retired upon such assignment and (z)
not be funded with a borrowing of Revolving Credit Loans, and (3) the aggregate
principal amount of Term Loans purchased by assignment pursuant to Section 10.06
and held at any one time by any of the Company’s Affiliates (which are not
required to be retired pursuant to clause (2) above) may not exceed 10% of the
outstanding principal amount of all Term Loans under any Term Facility.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company, any other

13



--------------------------------------------------------------------------------

Exhibit 10.30



Loan Party or any of their respective Subsidiaries resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, when used with respect to a Plan, ERISA, the PBGC or a
provision of the Code pertaining to employee benefit plans, any Person that is a
member of any group of organizations within the meaning of Sections 414(b), (c),
(m) or (o) of the Code of which the Company is a member.
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period would be
offered by JPMCB’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
[eurodollarratea01.jpg]

14



--------------------------------------------------------------------------------

Exhibit 10.30



“Eurodollar Rate Loan” means a Revolving Credit Loan, Term A Loan, or
Incremental Term Loan, if any, that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
“Event of Default” means any of the events described in Article VIII.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 180 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a leasehold, the termination or expiration of such leasehold.
“Exchange” shall mean a Disposition constituting any exchange of assets or
properties for consideration consisting solely of other assets or properties,
subject to the last sentence of this definition, and of comparable value and use
to those assets or properties being exchanged, and having a value equal to the
fair market value of those assets or properties being exchanged, including
exchanges involving the transfer or acquisition (or both transfer and
acquisition) of Equity Interests of a Person so long as substantially all of the
Equity Interests of such Person are transferred or acquired, as the case may be
(and such Person becomes a Restricted Subsidiary and a Guarantor hereunder). It
is understood that exchanges of the kind described above as to which a portion
of the consideration paid or received is in the form of cash or Cash Equivalents
shall nevertheless constitute “Exchanges” for the purposes of this Credit
Agreement so long as the aggregate consideration received by the Company and its
Restricted Subsidiaries in connection with such exchange represents fair market
value for the assets or properties and cash or Cash Equivalents being
transferred by the Company and its Restricted Subsidiaries.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary substantially all
the assets of which are Equity Interests in Foreign Subsidiaries. For the
avoidance of doubt, AMC Acquisition Company LLCAMCNI (or its successor) shall be
an Excluded Domestic Subsidiary.
“Excluded Indebtedness” has the meaning given to such term in Section 8.01(e).

15



--------------------------------------------------------------------------------

Exhibit 10.30



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.12 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal in
accordance with this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) any taxes imposed on or
measured by its overall net income (however denominated), branch profits taxes,
and franchise taxes imposed on it (in lieu of net income taxes), as a result of
a present or former connection between such Administrative Agent, Lender or L/C
Issuer, as the case may be, and the jurisdiction of the Governmental Authority
imposing such tax or any taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent, such Lender or
such L/C Issuer having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (b) any Tax imposed
pursuant to FATCA, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.12), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
“Existing RNS Credit Agreement” means that certain Credit Agreement, dated as of
July 5, 2006, as amended, among the Rainbow National Services, LLC, the
Guarantors named therein, Bank of America, N.A., as syndication agent, Credit
Suisse (formerly Credit Suisse First Boston), Citicorp North America, Inc. and
Wachovia Bank, National Association, as co-documentation agents, JPMCB, as
administrative agent, and the other Loan Parties (as defined therein) party
thereto.
“Existing RNS Indenture” means that certain Indenture, dated as of August 20,
2004, among The Bank of New York, Rainbow National Services, LLC, RNS Co-Issuer
Corporation and the “Guarantors” (as defined therein) with respect to the
Existing RNS Notes.

16



--------------------------------------------------------------------------------

Exhibit 10.30



“Existing RNS Notes” shall mean the 10-3/8% Senior Subordinated Notes Due 2014
issued pursuant to the terms and conditions of the Existing RNS Indenture in the
aggregate original principal amount of $325,000,000.
“Facility” means the Term A Facility, the Revolving Credit Facility or an
Incremental Term Facility, if any, as the context may require.
“Facility Fee Letter” means the fee letter dated October 27, 2013 entered into
between the Company and the Lead Arranger.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement, including any regulations or official interpretations thereof,
whether issued before or after the date of this Credit Agreement.
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to any of its principal functions.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.
“Fee Letters” means the Facility Fee Letter and the JPMCB Fee Letter.
“Financial Covenants” means the financial covenants applicable to the Company
and the Restricted Subsidiaries from time to time as set forth in Section 7.26
and 7.27.
“Flood Hazard Property” has the meaning specified in Section 7.11(a)(vie).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Restricted Subsidiary” means a Restricted Subsidiary that is a Foreign
Subsidiary.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary. For
the avoidance of doubt, (1) any Subsidiary of a Foreign Subsidiary shall be a
Foreign Subsidiary, and (2) any Subsidiary of AMC Acquisition Company LLCAMCNI
(or its successor) shall be a Foreign Subsidiary.

17



--------------------------------------------------------------------------------

Exhibit 10.30



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, at any time
after the Closing Date, the Company may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, except as otherwise
provided in Section 1.03(b), references herein to GAAP shall thereafter be
construed to mean IFRS (and equivalent pronouncements) as in effect at the date
of such election, except as otherwise provided in this Credit Agreement;
provided further, that any calculation or determination in this Credit Agreement
that requires the application of GAAP for periods that include Quarters ended
prior to the adoption of IFRS shall remain as previously calculated or
determined.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.06(h).
“Grantor” has the meaning given to such term in the Pledge Agreement.
“Guarantees” has the meaning given to such term in Section 7.16.
“Guarantors” means the Persons set forth on Schedule 1.01(iii) and each New
Restricted Subsidiary required to become a Guarantor pursuant to Section 7.08.
For the avoidance of doubt, no Foreign Subsidiary is required to be or to become
a Guarantor under the Loan Documents.
“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.
“Guaranty Supplement” has the meaning given to such term in Section 4.11.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

18



--------------------------------------------------------------------------------

Exhibit 10.30



“Hedge Bank” means any Person that, (i) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Hedge Agreement, or (ii) on the Closing Date, is a Lender
or an Affiliate of a Lender and was also a “Lender” or an “Affiliate” of a
“Lender,” under the Original Credit Agreement, and on the Closing Date is a
party to an interest rate hedge under the Original Credit Agreement that
qualified as a “Secured Hedge Agreement” under the Original Credit Agreement, in
its capacity as a party to such interest rate hedge.
“Honor Date” has the meaning given to such term in Section 2.03(c)(i).
“IFRS” means the International Financial Reporting Standards as adopted by the
International Accounting Standards Board.
“IFC” means IFC TV LLC, a Delaware limited liability company.
“Increase Effective Date” has the meaning given to such term in Section 2.13(d).
“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Incremental Term
Lenders pursuant to Section 2.14.
“Incremental Term Commitments” has the meaning given to such term in Section
2.14(a).
“Incremental Term Facility” means, any additional tranche of Incremental Term
Commitments and Incremental Term Loans established pursuant to an Incremental
Term Supplement.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” has the meaning given to such term in Section 2.14(a).
“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender, evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form attached to the Incremental
Term Supplement.
“Incremental Term Supplement” has the meaning given to such term in Section
2.14(c).
“Indebtedness” means, as to any Person, Capital Lease Obligations of such Person
and other indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable and
accrued expenses (other than for borrowed money) incurred in the ordinary course
of business of such Person. Without limiting the generality of the foregoing,
such term shall include (a) when applied to the Borrower and/or any Restricted
Subsidiary, all obligations of the Borrower and/or any Restricted Subsidiary
under Swap Contracts and (b) when applied to

19



--------------------------------------------------------------------------------

Exhibit 10.30



the Borrower or any other Person, all Indebtedness of others Guaranteed by such
Person provided that Indebtedness incurred using credit cards issued to the
Company, its Restricted Subsidiaries or their respective employees in an
aggregate amount not in excess of $20,000,000 shall not constitute Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning given to such term in Section 10.04(b).
“Information” has the meaning given to such term in Section 10.02(f).
“Initial Term A Borrowing” has the meaning given to such term in Section
2.01(a).
“Intellectual Property” means the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Software, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses of the Loan Parties.
“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement, between each Loan Party owning any Intellectual Property or
applications for Intellectual Property and the Collateral Agent, for the benefit
of the Secured Parties, and any similar security agreement or any security
agreement supplement delivered pursuant to Section 7.08.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if made available by the Lenders twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

20



--------------------------------------------------------------------------------

Exhibit 10.30



(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investments” has the meaning given to such term in Section 7.18.
“ISP” means the International Standby Practices (ISP98) International Chamber of
Commerce Publication No. 590, as the same may be amended and as in effect from
time to time.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or any Subsidiary or in favor the L/C
Issuer and relating to any such Letter of Credit.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC.
“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.
“JPMCB Fee Letter” means the letter agreement, dated June 30, 2011, among the
Company, the Administrative Agent and the L/C Issuer.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means JPMCB in its capacity as issuer of Letters of Credit
hereunder or any successor issuer of Letters of Credit hereunder and any other
Lender reasonably acceptable to the Company and Administrative Agent that has
agreed to act as an L/C Issuer hereunder.
“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Credit Agreement, if on any date of

21



--------------------------------------------------------------------------------

Exhibit 10.30



determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as the “left” lead arranger for the Facilities.
“Leases” means leases and subleases (excluding Capital Lease Obligations),
licenses to use property, and easements.
“Lender” means the banks or other financial institutions which are parties
hereto, including the Swingline Lender and any Incremental Term Lender, together
with their respective successors and assigns.
“Lender Insolvency Event” means that (i) a Lender or its Lender Parent is
insolvent or (ii) an event of the kind referred to in clause (g)(ii), (g)(v) or
(h) of Section 8.01 occurs, excluding any Undisclosed Administration, with
respect to such Lender or its Lender Parent (as if the references in such
provisions to the Company or Significant Restricted Subsidiaries referred to
such Lender or Lender Parent); provided that, for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Lender Parent” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Lender Party” means any Lender, the L/C Issuer or the Swingline Lender.
“Lender Party Appointment Period” has the meaning given to such term in Section
9.06(a).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

22



--------------------------------------------------------------------------------

Exhibit 10.30



“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning given to such term in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Liens” has the meaning given to such term in Section 7.17.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Swingline Loan or Revolving Credit Loan.
“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document, (f)
each Secured Hedge Agreement, (g) each Secured Cash Management Agreement, and
(h) each Incremental Term Supplement, if any; provided that for purposes of the
definition of “Materially Adverse Effect” and Articles V through IX and Section
10.01, “Loan Documents” shall not include Secured Hedge Agreements or Secured
Cash Management Agreements.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Mandatory Borrowing” has the meaning given to such term in Section 2.15(b).
“Margin Stock” means “margin stock” as defined in Regulation U.
“Materially Adverse Effect” means a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Company
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by any of the
Collateral Documents.
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
December 16, 2018, (b) with respect to the Term A Facility, December 16, 2019,
(c) with respect to each Incremental Term Facility, if any, the date specified
as such in the respective Incremental Term Supplement.
“Material Real Property” has the meaning given to such term in the Security
Agreement.
“Maximum Rate” has the meaning given to such term in Section 10.08.

23



--------------------------------------------------------------------------------

Exhibit 10.30



“Monetization Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary thereof issued in connection with a Monetization
Transaction; provided that, (i) on the date of its incurrence, the purchase
price or principal amount of such Monetization Indebtedness does not exceed the
fair market value of the securities that are the subject of such Monetization
Transaction on such date and (ii) the obligations of the Company and its
Restricted Subsidiaries with respect to the purchase price or principal amount
of such Monetization Indebtedness (x) may be satisfied in full by delivery of
the securities that are the subject of such Monetization Transaction and any
related options on such securities or any proceeds received by the Company or
any Restricted Subsidiary thereof on account of such options; provided further,
that if the Company or such Restricted Subsidiary no longer owns sufficient
securities that were the subject of such Monetization Transaction and/or related
options on such securities to satisfy in full the obligations of the Company and
its Restricted Subsidiaries under such Monetization Indebtedness, such
Indebtedness shall no longer be deemed to be Monetization Indebtedness, and (y)
are not secured by any Liens on any of the Company’s or its Restricted
Subsidiaries’ assets other than the securities that are the subject of such
Monetization Transaction and the related options on such securities.
“Monetization Transaction” means a transaction pursuant to which (i) securities
received pursuant to a Disposition or Exchange are sold, transferred or
otherwise conveyed (including by way of a forward purchase agreement, prepaid
forward sale agreement, secured borrowing or similar agreement) within 180 days
of such Disposition or Exchange and (ii) the Company or its Restricted
Subsidiaries receive (including by way of borrowing under Monetization
Indebtedness) not less than 75% of the fair market value of such securities in
the form of cash.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means the deeds of trust, trust deeds, deeds to secure debt and
mortgages, substantially in the form of Exhibit L (with such changes as may be
satisfactory to the Administrative Agent and its counsel to account for local
law matters) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (and each other Mortgage delivered pursuant to Section 7.11
from time to time), in each case as amended, restated, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means proceeds received by the Company or any of the
Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Company or any of the
Restricted Subsidiaries, in each case after deduction of the underwriting
discounts and commissions in, the costs of, and any income, franchise, transfer
or other tax liability arising from, such sale, Disposition, incurrence or
issuance, (y) a capital contribution in respect of the common stock of any class
of the Company to the Company by the holder thereof, or (z) any insurance,
condemnation awards or other payment with respect to an Event of Loss, after
deduction of the costs of, and any income, franchise, transfer or other tax
liability arising therefrom. If any amount payable to the Company or any such
Restricted Subsidiary in respect of any such incurrence or issuance shall be or
become evidenced by any promissory note

24



--------------------------------------------------------------------------------

Exhibit 10.30



or other negotiable or non‑negotiable instrument, the cash proceeds received on
any such note or instrument shall constitute Net Cash Proceeds.
“Net Debt” means, as to the Company and the Restricted Subsidiaries as at any
date of determination, the aggregate amount of all Indebtedness of the Company
and the Restricted Subsidiaries, less the aggregate amount of Qualified Cash of
the Company and the Restricted Subsidiaries as of such date in an aggregate
amount not to exceed 33% of Operating Cash Flow for the period of four
consecutive Quarters covered by the then most recent Compliance Certificate
delivered to the Lenders pursuant to Section 7.01(d).
“New Restricted Subsidiary” means any New Subsidiary designated as a Restricted
Subsidiary pursuant to Section 7.08(b) and any Unrestricted Subsidiary
redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).
“New Subsidiary” means any Person that becomes a Subsidiary of the Company on or
after the Closing Date.
“New Unrestricted Subsidiary” means any New Subsidiary deemed an Unrestricted
Subsidiary pursuant to Section 7.08(a).
“Non‑Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a Term A Note, Revolving Credit Note, Swingline Note or Incremental
Term Note, if any, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OID” has the meaning given to such term in Section 2.10(a).
“Operating Cash Flow” means, for any period, the following for the Company and
the Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP: (i) aggregate operating revenues, minus (ii) aggregate
operating expenses (including technical, programming, sales, selling, general
administrative expenses and salaries and other compensation, in each case net of
amounts allocated to Affiliates, but excluding depreciation and amortization
(but, for the avoidance of doubt, depreciation and amortization will not include
the amortization of programming expenses (films, series, shows and other
content), which is treated as an operating expense), charges and credits
relating to employee stock plans, and restructuring charges and credits, and, to
the extent otherwise included in operating expenses, any losses resulting from a
write‑off or write‑down of Investments by the Company or any Restricted
Subsidiary in

25



--------------------------------------------------------------------------------

Exhibit 10.30



Affiliates), plus (iii), without duplication, Deferred Carriage Fee
Amortization; provided, however, that for purposes of determining Operating Cash
Flow for any period (A) there shall be excluded all management fees paid to the
Company or any Restricted Subsidiary during such period by any Unrestricted
Subsidiary other than any such amounts settled in cash to the extent not in
excess of 5% of Operating Cash Flow for the Company and the Restricted
Subsidiaries as determined without including any such fees, (B) there shall be
excluded (I) operating expenses in connection with the Distribution Transaction
in an amount not to exceed $5,000,000 in the aggregate, (II) operating expenses
relating to the Chello Acquisition and the financing thereof, including this
Credit Agreement, in an amount not to exceed $40,000,000 in the aggregate and
(III) expenses related to transition services, systems integration, accounting,
legal, tax and human resources integration in connection with the Chello
Acquisition and incurred within 12 months of the closing date of the Chello
Acquisition, in an amount not to exceed $25,000,000, (C) the amount of Operating
Cash Flow attributable to any non‑wholly owned Restricted Subsidiary shall be
included only to the extent of the Company’s direct or indirect economic
interest in the Equity Interests of such non‑wholly owned Restricted Subsidiary;
provided, that the amount of Operating Cash Flow attributable to all non‑wholly
owned Restricted Subsidiaries shall in no event exceed 10% of the total
Operating Cash Flow for such period, and (D) Operating Cash Flow for such period
shall be increased or reduced, as the case may be, by the Operating Cash Flow of
assets or businesses acquired or disposed of (provided that in each case it has
an impact on Annual Operating Cash Flow of at least $1,000,000) (including by
means of any redesignation of any Subsidiary pursuant to Section 7.08(c)) by the
Company or any Restricted Subsidiary on or after the first day of such period,
determined on a pro forma basis reasonably satisfactory to the Administrative
Agent (it being agreed that it shall be satisfactory to the Administrative Agent
that such pro forma calculations may be based upon GAAP as applied in the
preparation of the financial statements for the Company, delivered in accordance
with Section 7.01 rather than as applied in the financial statements of the
Person whose assets were acquired and may include, in the Company’s discretion,
a reasonable estimate of savings resulting from any such acquisition or
disposition (a) that have been realized, (b) for which the steps necessary for
realization have been taken, or (c) for which the steps necessary for
realization are reasonably expected to be taken within 12 months of the date of
such acquisition or disposition), as though the Company or such Restricted
Subsidiary acquired or disposed of such assets on the first day of such period.
For purposes of this definition, operating revenues and operating expenses shall
exclude any non‑recurring, non‑cash items in excess of $2,500,000. Operating
Cash Flow may also be adjusted to normalize an acceleration of programming
expenses (films, series, shows and other content) required to be recognized in
accordance with GAAP when the program’s useful life is shortened or otherwise
changed from the originally projected useful life. Furthermore, to the extent
the programs are abandoned and, to the extent that the amortization of such
programming expenses are, in accordance with GAAP, required to be accelerated
into the year of such impairment, the Company may treat such costs as being
amortized over a period equal to the original projected useful life. In the
event of any suspension of carriage by any party to an Affiliation Agreement
during renewal negotiations of such Affiliation Agreement or upon the expiration
or termination of, or during disputes under, such Affiliation Agreement, the
Operating Cash Flow calculation, for purposes of complying with the Financial
Covenants (but not for any other purpose), may be adjusted (the “Carriage
Suspension Adjustment”) to include the Operating Cash Flow attributable to the
affected Affiliation Agreement from the corresponding period one year prior to
each period during which such suspension of carriage continues, but in any event
not

26



--------------------------------------------------------------------------------

Exhibit 10.30



to exceed three months, provided that the Carriage Suspension Adjustment shall
be limited only to the Operating Cash Flow attributable to one Affiliation
Agreement during any three‑month period being tested.
“Original Credit Agreement” means the Credit Agreement dated as of June 30, 2011
among AMC Networks Inc., as borrower, certain of its subsidiaries party thereto
as guarantors, JPMorgan Chase Bank, N.A., as administrative agent thereunder and
the lenders from time to time party thereto.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise, property, mortgage recording or other similar taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Credit Agreement or any other Loan Document.
“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date and (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
“Participant” has the meaning given to such term in Section 10.06(d).
“Participant Register” has the meaning given to such term in Section 10.06(d).
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
and (b) all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisions, division,
continuations and continuations‑in‑part and substitutes thereof.
“Patriot Act” has the meaning given to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any acquisition (including by merger,
amalgamation, consolidation or other form of combination) of all or
substantially all of the assets of, or all or substantially all of the Equity
Interests (other than directors’ qualifying shares) in, a Person or division,
line of business or other business unit of a Person who will become, or which
assets will become property of, a Restricted Subsidiary so long as (a) there is
no Default or Event of Default both before and after giving pro forma effect to
such acquisition and any incurrence of Indebtedness in connection therewith, (b)
the Company would be in compliance, on a pro forma basis after giving

27



--------------------------------------------------------------------------------

Exhibit 10.30



effect to the consummation of such acquisition and any incurrence of
Indebtedness in connection therewith (such pro forma basis to include, in the
Company’s discretion, a reasonable estimate of savings resulting from any such
acquisition (i) that have been realized, (ii) for which the steps necessary for
realization have been taken, or (iii) for which the steps necessary for
realization are reasonably expected to be taken within 12 months of the date of
such acquisition, in each case, certified by the Company), with the Financial
Covenants recomputed as of the last day of the most recently ended Quarter for
which financial statements have been delivered pursuant to Section 7.01 and
calculated as if such acquisition was consummated and such Indebtedness was
incurred on the first day of the 12‑month period then ended; provided, the
Financial Covenants for purposes of determining such pro forma compliance, shall
be determined in a manner to be more restrictive than the level otherwise
applicable for the relevant test period by 0.25:1.00, (c) the acquired company
or assets are in the same business as the Company and its subsidiaries or are in
a line of business that is generally related to the lines of business conducted
by the Company and its subsidiaries, (d) any acquired company and its
subsidiaries (other than any subsidiary that shall be a Foreign Subsidiary)
shall become Guarantors and pledge their assets to the Collateral Agent and (e)
the Company shall have notified the Administrative Agent at least tenfive
Business Days prior to the consummation of such proposed acquisition, and shall
have delivered to the Administrative Agent documents related to the proposed
acquisition reasonably requested by the Administrative Agent.
“Permitted Affiliate Payments” means (a) payments under equity and other
compensation incentive programs to employees and directors of the Borrower or
any of its current or former Affiliates in the ordinary course of business;
provided that, in the case of employees or directors of former Affiliates, such
payments relate to awards granted prior to the consummation of the Distribution
Transaction, and (b) payments due and payable under the Distribution Transaction
Agreements.
“Permitted Debt” means any Indebtedness incurred, issued or sold by the Company
after the Closing Date, and any Guarantees thereof issued by the Guarantors
permitted pursuant to Section 7.16(viii), provided that:
(i)    such Indebtedness (A) shall be unsecured, (B) shall have a commercially
reasonable interest rate (which rate shall be deemed commercially reasonable if
such Indebtedness is sold by a member of the Financial Industry Regulatory
Authority in an underwritten offering, in a private placement pursuant to Rule
144A under the Securities Act of 1933, or on a “best efforts” basis), (C) shall
be neither (1) redeemable, payable or required to be purchased or otherwise
retired or extinguished in whole or in part at a fixed or determinable date
(whether by operation of a sinking fund or otherwise), at the option of any
Person other than the Company or upon the occurrence of a condition other than a
change of control (as defined in the Debt Instruments governing such
Indebtedness) not solely within the control of the Company (such as a redemption
required to be made out of future earnings) nor (2) convertible into any other
Indebtedness or capital stock of the Company that may be so retired,
extinguished or converted, in the case of clause (1) or (2) above, at any time
before the date that is six months after the last Maturity Date applicable to
the Facilities as in effect at the time of the incurrence, issuance or sale of
such Indebtedness, (D) shall have a weighted average life to maturity equal to
or greater than the weighted

28



--------------------------------------------------------------------------------

Exhibit 10.30



average life to maturity of the Facilities (assuming each of the Facilities had
been entered into with a six month additional weighted life), (E) shall be
issued subject to the demonstration of pro forma compliance after giving effect
to such Indebtedness with the Financial Covenants recomputed as of the last day
of the most recently ended Quarter for which financial statements have been
delivered pursuant to Section 7.01 and calculated as if incurred on the first
day of the 12‑month period then ended, and (F) shall have terms and conditions
no more restrictive or burdensome, taken as a whole, than the terms and
conditions of the Senior Notes (whether or not the Senior Notes are outstanding
at the date of such determination); and
(ii)    at the time of and immediately after giving effect to the incurrence,
issuance or sale of such Indebtedness, no Default shall have occurred and be
continuing, and the Company shall have so certified to the Administrative Agent;
and provided further, that the Company shall (a) prior to the issuance of any
such Indebtedness, provide notice to the Administrative Agent of the proposed
issuance thereof and of the use of the proceeds thereof and (b) as soon as
available, provide to the Administrative Agent copies of the Debt Instruments
governing such Indebtedness.
“Permitted Global Reorganization” means the reorganization of the international
operations of the Company so that: (i) all or substantially all of the Company’s
ownership interests in its existing Foreign Subsidiaries are held directly or
indirectly by AMCNI; (ii) all of the Company’s ownership interests in RMH GE and
its subsidiaries are transferred (whether in one transaction or in a series of
transactions) to AMCNI, with RMH GE and its subsidiaries (including each of the
Sundance International Guarantors) becoming indirect, wholly‑owned subsidiaries
of AMCNI; (iii) the Company’s ownership interests in the Chello Company Holding
Companies directly held by AMCNI (whether in one transaction or in a series of
transactions involving Loan Parties and/or non-Loan Parties) are transferred to
AMC Global and RMH GE and/or their respective Subsidiaries; and (iv) certain
intercompany loans entered into in connection with the Chello Acquisition are
transferred (whether in one transaction or in a series of transactions involving
the incurrence of loans owed by and between Loan Parties and/or non-Loan
Parties), issued and restructured, with $400,000,000 of intercompany debt owed
by AMC Global to RMH GE (or its predecessors or successors) being created.
“Permitted Global Reorganization Note” has the meaning given to such term in
Section 7.11(d)(iii).
“Permitted Liens” means, with respect to any Person:
(i)     (a) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self‑insurance arrangements, (b) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (a),
or (c) obligations in respect of letters of credit or bank guarantees that have
been posted by such Person to support the payment of the items set forth in
clauses (a) and (b) of this clause (i);

29



--------------------------------------------------------------------------------

Exhibit 10.30



(ii)     (a) deposits to secure the performance of bids, tenders, contracts
(other than for borrowed money) or Leases to which such Person is a party, (b)
deposits to secure public or statutory obligations of such Person, surety and
appeal bonds, performance bonds and other obligations of a like nature, (c)
deposits as security for contested taxes or import duties or for the payment of
rent, and (d) obligations in respect of letters of credit or bank guarantees
that have been posted by such Person to support the payment of items set forth
in clauses (a) and (b) of this clause (ii);
(iii)     Liens consisting of pledges or deposits of cash or securities made by
such Person as a condition to obtaining or maintaining any licenses issued to it
by, or to satisfy other similar requirements of, any applicable Governmental
Authority;
(iv)     Liens imposed by law, such as (a) carriers’, warehousemen’s and
mechanics’ materialmen’s, landlords’, or repairmen’s Liens, or (b) other like
Liens arising in the ordinary course of business securing obligations which are
not overdue by more than 30 days or which if more than 30 days overdue, (1) the
period of grace, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings; provided that a reserve or
other appropriate provision shall have been made therefor as appropriate in
accordance with GAAP, or (2) the aggregate principal outstanding amount of the
obligations secured thereby does not exceed $2,000,000;
(v)     Liens arising out of judgments or awards not constituting an Event of
Default;
(vi)     survey exceptions, encumbrances, easements or reservations of, or
rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or other restrictions or
encumbrances as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which do
not in the aggregate materially impair their use in the ordinary operation of
the business of such Person;
(vii)     any zoning, building or similar laws or rights reserved to or vested
in any Governmental Authority;
(viii)     Liens created in the ordinary course of business and customary in the
relevant industry with respect to the creation of content, and the components
thereof, securing the obligations of any of the Company and its Restricted
Subsidiaries owing in respect of compensation or other payments owed for
services rendered by creative or other personnel that do not constitute
Indebtedness; provided that any such Lien shall attach solely to the content, or
applicable component thereof, that are the subject to the arrangements giving
rise to the underlying obligation;
(ix)     Liens for (a) taxes (other than property taxes), assessments, charges
or other governmental levies not overdue by more than 30 days or which if more
than 30 days overdue, (1) the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings;
provided that a reserve or other appropriate provision shall have been made
therefor as appropriate in accordance with GAAP and (2)

30



--------------------------------------------------------------------------------

Exhibit 10.30



the aggregate principal outstanding amount of the obligations secured thereby
does not exceed $4,000,000, and (b) property taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings (and as
to which all foreclosures and other enforcement proceedings shall have been
fully bonded or otherwise effectively stayed);
(x)     Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set‑off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto and pooling and
netting arrangements) or other funds maintained with a depository institution or
securities intermediary;
(xi)     restrictions on transfers of securities imposed by applicable
securities laws;
(xii)     (a) any interest or title of a lessor, licensor or sublessor under any
Lease, license or sublease entered into by such Person in the ordinary course of
its business and covering only the assets so leased, licensed or subleased and
(b) the rights reserved or vested in any other Person by the terms of any Lease,
license, franchise, grant or permit held by such Person or by a statutory
provision to terminate any such Lease, license, franchise, grant or permit or to
require periodic payments as a condition to the continuance thereof;
(xiii)     assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any Lease and Liens or
rights reserved in any Lease for rent or for compliance with the terms of such
Lease;
(xiv)     Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding Leases entered into by such
Person in the ordinary course of business;
(xv)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Credit Agreement;
(xvi)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
(xvii)     additional Liens so long as the aggregate principal outstanding
amount of the obligations secured thereby does not exceed $20,000,000 at any
time.
For the avoidance of doubt (and to supplement Section 1.07), Liens on property
and assets of the Company and the Restricted Subsidiaries in a country outside
the United States of America analogous in such country to the foregoing
Permitted Liens described in clauses (i) through (xvii) of this definition shall
also be Permitted Liens, subject to the foreign equivalent of the applicable
Dollar limitation specified in the relevant clause.

31



--------------------------------------------------------------------------------

Exhibit 10.30



“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the weighted average life to
maturity of such Permitted Refinancing Indebtedness is greater than or equal to
the weighted average life to maturity of the Indebtedness being Refinanced, (c)
the final maturity of such Permitted Refinancing Indebtedness shall be no
earlier than the date that is 91 days after the Maturity Date of the Term A
Facility, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Credit Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing Indebtedness shall have different obligors than the Indebtedness
being Refinanced and (f) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means, at any time, an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Company or an ERISA Affiliate or
(ii) a Multiemployer Plan to which the Company or an ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions.
“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of December 16, 2013, among certain Loan Parties and the Collateral
Agent.
“Pledged Equity Interests” has the meaning given to such term in the Pledge
Agreement.
“Pledgor” has the meaning given to such term in the Pledge Agreement.
“Prohibited Transaction” means a transaction that is prohibited under Section
4975 of the Code or Section 406 of ERISA and not exempt under Section 4975 of
the Code or Section 408 of ERISA.
“Qualified Cash” means, of any Person, all cash and Cash Equivalents of such
Person in deposit or securities accounts.

32



--------------------------------------------------------------------------------

Exhibit 10.30



“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarter” means a fiscal quarterly period of the Company.
“Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).
“Register” has the meaning given to such term in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning given to such term by the
Securities Laws and shall be independent of the Company as prescribed by the
Securities Laws.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means (i) any of the events set forth in Section 4043(c)
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived under applicable regulations), 4062(e) or 4063(a) of ERISA or
the regulations thereunder, (ii) a determination that any Plan is an “at risk”
status within the meaning of Section 303 of ERISA and the failure of such Plan
to make the required funding to the Plan as provided by Section 303(i) of ERISA
and (iii) any failure to make payments required by Section 430(j) of the Code if
such failure continues for 30 days following the due date for any required
installment.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
“Required Incremental Term Lenders” means, as of any date of determination and
as to any Incremental Term Facility, Incremental Term Lenders holding more than
50% of such Incremental Term Facility on such date; provided that the portion of
such Incremental Term Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Incremental Term Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving

33



--------------------------------------------------------------------------------

Exhibit 10.30



Credit Commitments; provided that (i) the unused Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender, and (ii) the Loans held by the Company or any of its Affiliates or
Subsidiaries, shall in each case be excluded for purposes of making a
determination of Required Lenders.
“Required Prepayment Date” has the meaning given to such term in Section
2.04(b)(vii).
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and (b)
aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
“Required Revolving/Term A Lenders” means, as of any date of determination,
Lenders (other than Incremental Term Lenders, if any) holding more than 50% of
the sum of the (a) the Total Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Credit Lender for purposes of
this definition) less the Outstanding Amount of the Incremental Term Loans, if
any, and (b) aggregate unused Revolving Credit Commitments; provided, that (i)
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender (other than any
Incremental Term Lender, if any), and (ii) the Loans held by the Company or any
of its Affiliates or Subsidiaries, shall in each case be excluded for purposes
of making a determination of Required Revolving/Term A Lenders.
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that (i) the
portion of the Term A Facility held by any Defaulting Lender, and (ii) the Loans
held by the Company or any of its Affiliates or Subsidiaries, shall in each case
be excluded for purposes of making a determination of Required Term A Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president‑finance, chief accounting officer,
controller, treasurer or assistant treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Group Reporting Period (Capital Expenditures)” means any Quarter or
fiscal year of the Company if, as of the end of such period, the Unrestricted
Subsidiary Adjusted Combined Revenues for the four Quarter period then ended are
greater than 5% but less than or equal to 15% of the amount equal to (i) the
combined revenues of the Company and its consolidated Subsidiaries for the four
Quarter period then ended minus (ii) the difference between (a) the

34



--------------------------------------------------------------------------------

Exhibit 10.30



combined revenues of the Unrestricted Subsidiaries for the four Quarter period
then ended and (b) the Unrestricted Subsidiary Adjusted Combined Revenues for
the four Quarter period then ended.
“Restricted Group Reporting Period (Cash Flow Statement)” means any Quarter or
fiscal year of the Company if, as of the end of such period, the Unrestricted
Subsidiary Adjusted Combined Revenues for the four Quarter period then ended
exceed 15% of the amount equal to (i) the combined revenues of the Company and
its consolidated Subsidiaries for the four Quarter period then ended minus (ii)
the difference between (a) the combined revenues of the Unrestricted
Subsidiaries for the four Quarter period then ended and (b) the Unrestricted
Subsidiary Adjusted Combined Revenues for the four Quarter period then ended.
“Restricted Group Reporting Period (Statement of Operations and Balance Sheet)”
means any Quarter or fiscal year of the Company if, as of the end of such
period, either (i) the combined revenues of the Unrestricted Subsidiaries exceed
5% of the combined revenues of the Company and its consolidated Subsidiaries for
the four Quarter period then ended, or (ii) the aggregate amount of the assets
of the Unrestricted Subsidiaries as recorded on the balance sheet of the Company
and its consolidated Subsidiaries exceeds 5% of the aggregate amount of the
assets of the Company and its consolidated Subsidiaries on such balance sheet.
“Restricted Payments” means (i) direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations), other than any such distributions, dividends and
other payments made by (a) a Restricted Subsidiary to the Company or another
Loan Party on account of any such Equity Interests of the former held by the
latter and (b) a Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party on account of any such Equity
Interests of the former held by the latter, and (ii) any prepayment of principal
or interest on account of any Permitted Debt or any Indebtedness of the Company
issued under the Senior Notes Indenture (other than (a) so long as no Default or
Event of Default shall have occurred and be continuing, any prepayment of
interest on account of any Permitted Debt or the Senior Notes, (b) any
prepayment of principal or interest on account of any Indebtedness under the
Existing RNS Agreement and Existing RNS Notes, and (c) any prepayment of
principal on any Indebtedness being Refinanced with Permitted Refinancing
Indebtedness).
“Restricted Subsidiaries” means the Persons set forth on Schedule 1.01(i) , AMC,
each Additional Borrower, and any New Restricted Subsidiary, provided that any
Restricted Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and
in compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.
“Restricting Information” has the meaning given to such term in Section
10.02(g).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

35



--------------------------------------------------------------------------------

Exhibit 10.30



“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Loan at such time.
“Revolving Credit Loan” has the meaning given to such term in Section 2.01(c);
provided, that a Swingline Loan shall not constitute a Revolving Credit Loan.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B‑3.
“Revolving/Term A Event of Default” means any Event of Default contained in
clause (c) of Section 8.01, but only with respect to Sections 7.26 and 7.27.
“RMH GE” has the meaning given to such term in Section 7.23(vii).means RMH GE
Holdings I, Inc., a Delaware corporation and a Restricted Subsidiary on the
Amendment No. 1 Effective Date.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is the
target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
or the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

36



--------------------------------------------------------------------------------

Exhibit 10.30



“Secured Cash Management Agreement” means (i) any Cash Management Agreement that
is entered into by and between one or more Loan Parties and any Cash Management
Bank and (ii) any Cash Management Agreement with a Cash Management Bank entered
into under the Original Credit Agreement that remains outstanding on the Closing
Date and that qualified as a Secured Cash Management Agreement under the
Original Credit Agreement.
“Secured Hedge Agreement” means (i) any Swap Contract permitted under Article
VII that is entered into by and between the Borrower and any Hedge Bank and that
has been designated to the Administrative Agent in writing by such Hedge Bank as
being a Secured Hedge Agreement for the purposes of the Loan Documents and (ii)
any interest rate hedge with a Hedge Bank entered into under the Original Credit
Agreement that remains outstanding on the Closing Date and that qualified as a
Secured Hedge Agreement under the Original Credit Agreement, provided that such
interest rate hedge has been identified on Schedule 1.01(v) hereto as being a
Secured Hedge Agreement for the purposes of the Loan Documents.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co‑agent or
sub‑agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes‑Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.
“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of December 16, 2013, among certain Loan Parties and the Collateral
Agent.
“Senior Notes” means the 7.75% Senior Notes due 2021, issued pursuant to the
Senior Notes Indenture in the aggregate original principal amount of
$700,000,000.
“Senior Notes Indenture” means that certain Indenture, dated as of June 30,
2011, by and among the Company, the guarantors party thereto and U.S. Bank
National Association, as trustee, with respect to the Senior Notes.
“Senior Secured Leverage Ratio” means, as of any date, the ratio of (i) the
Total Outstandings on such date to (ii) Annual Operating Cash Flow determined as
of the last day of the month covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d), a copy of
which has been delivered to the Administrative Agent (and any change in such
ratio as a result of a change in the amount of Total Outstandings shall be
effective as of the date such change shall occur and any change in such ratio as
a result of a change in the amount of Annual Operating Cash Flow shall be
effective as of the date of receipt by the Administrative Agent of the
Compliance Certificate delivered pursuant to Section 7.01(d) reflecting such
change).

37



--------------------------------------------------------------------------------

Exhibit 10.30



“Significant Company” means (i) each of AMC Acquisition Company LLCAMCNI and its
direct Subsidiaries, CZHL, AMC, IFC, WE and Sundance, and (ii) each other
Restricted Subsidiary that directly or indirectly owns a material programming
network that had $100 million or more in gross operating revenues for the period
of four consecutive Quarters covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d); provided that,
AtMedia Pol shall not be a Significant Company.
“Significant Restricted Subsidiary” means a Restricted Subsidiary having (x)
revenues in excess of $10,000,000 for the four Quarter period then ended or (y)
assets in excess of $25,000,000 recorded on its most recent audited balance
sheet.
“Software” means the intellectual property rights embodied in computer programs,
computer applications, source code, object code and related documentation.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Solvency Certificate” means a certificate of a senior financial executive of
the Company in form and substance reasonably satisfactory to the Administrative
Agent.
“SPC” has the meaning given to such term in Section 10.06(h).
“Spot Rate” has the meaning given to such term in Section 1.07.
“Subordinated Debt” means any Indebtedness of any Loan Party that is
subordinated to the Obligations of such Loan Party under the Loan Documents.
“Subordinated Debt Documents” means all agreements, indentures and instruments
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.
“Subsequent Term A Borrowing” has the meaning given to such term in Section
2.01(a).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other

38



--------------------------------------------------------------------------------

Exhibit 10.30



than securities or interests having such power only by reason of the happening
of a contingency) are at the time beneficially owned, or the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Sundance” means SundanceTV LLC (formerly Sundance Channel L.L.C.), a Delaware
limited liability company.
“Sundance Domestic Channels
“Sundance International Guarantors” means Sundance and RMH GE, AMC/Sundance
Channel OriginalsGlobal Networks LLC, a Delaware limited liability company.
“Sundance International” has the meaning given to such term in Section
7.24(vii), Sundance Channel Asia LLC, a Delaware limited liability company, and
WE tv Asia LLC, a Delaware limited liability company.
“Sundance Channel Europe ” means, Sundance Channel Europe LLC, a Delaware
limited liability company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” means a borrowing of Swingline Loans made by the Swingline
Lender pursuant to Section 2.15(a).
“Swingline Lender” means any Lender or the Administrative Agent as agreed to at
any time by the Company and such Lender or the Administrative Agent, in either
case as designated in accordance with this Credit Agreement. The initial
Swingline Lender shall be JPMCB.

39



--------------------------------------------------------------------------------

Exhibit 10.30



“Swingline Loans” has the meaning given to such term in Section 2.01(d).
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit B‑4.
“Swingline Sublimit” means $20,000,000. The Swingline Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Credit Agreement.
“Term A Facility” means at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B‑1.
“Term Borrowing” means a Term A Borrowing or Incremental Term Borrowing, if any,
as the context may require.
“Term Commitment” means a Term A Commitment or Incremental Term Commitment, if
any, as the context may require.
“Term Facility” means, at any time, the Term A Facility or Incremental Term
Facility, if any, as the context may require.

40



--------------------------------------------------------------------------------

Exhibit 10.30



“Term Lender” means, at any time, a Term A Lender or Incremental Term Lender, if
any, as the context may require.
“Term Loan” means a Term A Loan or Incremental Term Loan, if any, as the context
may require.
“Termination Event” means (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.
“Ticking Fee” has the meaning specified in Section 2.08(b)(iii).
“Total Interest Expense” means, for any period, the sum of (i) the aggregate
amount of interest accrued during such period in respect of Indebtedness
(including the interest component of rentals in respect of Capital Lease
Obligations) of the Company and the Restricted Subsidiaries (determined on a
consolidated basis), other than obligations under any Guarantee permitted under
subparagraph (x) of Section 7.16, (ii) the aggregate amount of fees accrued in
respect of the Letters of Credit hereunder during such period and (iii) the
aggregate amount of Commitment Fees accrued hereunder during such period. For
purposes of this definition, the amount of interest accrued in respect of
Indebtedness for any period (A) shall be increased (to the extent not already
treated as interest expense or income, as the case may be) by the excess, if
any, of amounts payable by the Company and/or any Restricted Subsidiary arising
under any interest rate Swap Contract during such period over amounts receivable
by the Company and/or any Restricted Subsidiary thereunder (or reduced by the
excess, if any, of such amounts receivable over such amounts payable) and
interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by the Company to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP and (B) shall be increased
or reduced, as the case may be, by the amount of interest accrued during such
period in respect of Indebtedness of the Company or any Restricted Subsidiary in
respect of assets acquired or disposed of (including by means of any
redesignation of any Subsidiary pursuant to Section 7.08(c)) by the Company or
any Restricted Subsidiary on or after the first day of such period, determined
on a pro forma basis reasonably satisfactory to the Administrative Agent (it
being agreed that it shall be satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Company, delivered in accordance with Section
7.01 rather than as applied in the financial statements of the Person whose
assets were acquired and may include, in the Company’s discretion, a reasonable
estimate of savings resulting from any such acquisitions or dispositions, as
though the Company or such Restricted Subsidiary acquired or disposed of such
assets on the first day of such period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

41



--------------------------------------------------------------------------------

Exhibit 10.30



“Trade Secrets” means all confidential and proprietary information, including,
without limitation, know‑how, trade secrets, inventions, research and
development information, databases and data, pricing and cost information,
business and marketing plans and customer and supplier lists and information.
“Trade Secret Licenses” means any agreement, whether written or oral, providing
for the grant by or to a Person of any right under a Trade Secret.
“Trademark Licenses” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.
“Trademarks” means all trademarks, trade names, corporate names, company names,
business names, fictitious business names, service marks, elements of package or
trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
application in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof and all
renewals thereof.
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the payment of all fees and expenses incurred in
connection with the Loan Documents, and (c) the Chello Acquisition and the
payment of all fees and expenses incurred in connection therewith.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” has the meaning given to such term in the Security Agreement.
“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
revision, International Chamber of Commerce Publication No. 600, as the same may
be amended and in effect from time to time.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unreimbursed Amount” has the meaning given to such term in Section 2.03(c)(i).
“Unrestricted Subsidiary Adjusted Combined Revenues” equals, for any period, on
a combined basis, the aggregate (a) revenue of each Unrestricted Subsidiary for
such period multiplied by (b) the percentage of the outstanding Equity Interests
in such Unrestricted Subsidiary held, directly or indirectly, by the Company and
the Restricted Subsidiaries as of the end of such period.

42



--------------------------------------------------------------------------------

Exhibit 10.30



“Unrestricted Subsidiaries” means the Persons set forth on Schedule 1.01(ii) and
any New Unrestricted Subsidiaries; provided that any Unrestricted Subsidiary
redesignated by the Company as a Restricted Subsidiary pursuant to and in
compliance with Section 7.08(c) shall cease to be an Unrestricted Subsidiary.
“Waivable Prepayment” has the meaning given to such term in Section
2.04(b)(vii).
“WE” means WE tv LLC (formerly WE: Women’s Entertainment LLC), a Delaware
limited liability company.
Section 1.02    Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

43



--------------------------------------------------------------------------------

Exhibit 10.30



Section 1.03    Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.
(b)    Changes in GAAP. (i) If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or (x) in the case of any financial ratio
applicable only to a Financial Covenant, the Applicable Rate or Section 2.08(a),
the Required Revolving/Term A Lenders and (y) in the case of any other financial
ratio, the Required Lenders, shall so request, the Administrative Agent, the
applicable Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders or Required
Revolving/Term A Lenders, as applicable); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Credit Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
(ii)    The Company may at any time elect to apply IFRS accounting principles in
lieu of GAAP, but prior to any such change shall notify the Administrative Agent
of any intended change to the manner in which any financial statements shall be
prepared. Following such notification, if requested by the Company or the
Administrative Agent, the Company and the Administrative Agent shall negotiate
in good faith to amend any computation of any financial ratio or requirement set
forth in any Loan Document to preserve the original intent thereof in light of
such change from GAAP to IFRS. Unless the Required Lenders shall have objected
to such required amendments within 10 Business Days after the Lenders shall have
been notified thereof by the Administrative Agent (it being agreed that the
Administrative Agent shall give such notice promptly via the Approved Electronic
Platform after reaching agreement with the Company with respect to such required
amendments), such amendments shall become effective and shall be binding on all
parties hereto; provided that, until so amended, (i) each such ratio or
requirement shall continue to be computed in accordance with GAAP and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change to IFRS.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).

44



--------------------------------------------------------------------------------

Exhibit 10.30



Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Section 1.07    Currency Equivalents and Calculations Generally. Any amount
specified in this Credit Agreement (other than in Articles II, IV and IX) or any
of the other Loan Documents to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, such equivalent amount
thereof in the applicable currency to be determined by the Administrative Agent
at such time on the basis of the Spot Rate (as defined below) for the purchase
of such currency with Dollars. For purposes of this Section 1.07, the “Spot
Rate” for a currency means the rate determined by the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans. (b) The Term A Borrowings. Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrower on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment and in an aggregate amount for all Term A
Lenders not to exceed $880,000,000 (the “Initial Term A Borrowing”). Subject to
the terms and conditions set forth herein, each Term A Lender severally agrees
to make a single loan to the Borrower after the Closing Date and on or prior to
the earliest of (such date, the “Chello Termination Date”) (x) August 14, 2014,
(y) the date of the termination of the Chello Acquisition Agreement and (z) the
date of consummation of the Chello Acquisition in an amount not to exceed such
Term A Lender’s Term A Commitment and in an aggregate amount for all Term A
Lenders not to exceed $600,000,000 (the “Subsequent Term A Borrowing”), such
amount, together with the amount of the Initial Term A Borrowing, not to exceed
the aggregate amount of the Term A Commitments. Each Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Applicable Percentage of the Term A Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

45



--------------------------------------------------------------------------------

Exhibit 10.30



(c)    [Reserved]
(d)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(c), prepay under Section 2.04, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(e)    The Swingline Borrowings. Subject to the terms and conditions set forth
herein, including Section 2.15, the Swingline Lender, in its individual
capacity, may in its sole discretion make revolving loans (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the Swingline Sublimit; provided, however,
that after giving effect to any Swingline Borrowing, the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility. Amounts borrowed
under this Section 2.01(d) and repaid or prepaid may be reborrowed in accordance
with the provisions of this Credit Agreement.
Section 2.02    Borrowings, Conversions and Continuations of Loans. (c) Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 1:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that notice of (x) the initial Borrowing of
Base Rate Loans may be received by the Administrative Agent not later than 3:00
p.m. on the Closing Date and (y) any conversion of such initial Borrowing to
Eurodollar Rate Loans may be received by the Administrative Agent no later than
5:00 p.m. on the third Business Day prior to the requested date of conversion.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. In the case of any discrepancies between telephonic and
written notices received by the Administrative Agent, the telephonic notice
shall be effective as understood in good faith by the Administrative Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall

46



--------------------------------------------------------------------------------

Exhibit 10.30



be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term A Borrowing (and whether
such borrowing is the Initial Term A Borrowing or Subsequent Term A Borrowing),
a Revolving Credit Borrowing or an Incremental Term Borrowing, if available, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice or a request or a deemed
request by the Swingline Lender for repayment of any outstanding Swingline Loans
under Section 2.15(b), the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage under the applicable Facility
of the applicable Term A Loans, Revolving Credit Loans or Incremental Term
Loans, if any, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of a Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than (i) one hour after receipt of notice from the
Administrative Agent on the Closing Date in the case of the initial Borrowing of
Base Rate Loans (as long as such notice is received prior to 3:00 p.m. on such
day) or (ii) 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
5.02 (and, (x) if such Borrowing is the initial Credit Extension, Section 5.01,
(y) if such Borrowing is the Subsequent Term A Borrowing, the applicable
conditions set forth in Section 5.03 and (z) if such Borrowing is the
Incremental Term Borrowing, the applicable conditions set forth in the
Incremental Term Supplement), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

47



--------------------------------------------------------------------------------

Exhibit 10.30



(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, the Administrative
Agent may notify the Borrower that Loans may only be converted into or continued
as Loans of certain specified Types and, thereafter, until no Default shall
continue to exist, Loans may not be converted into or continued as Loans of any
Type other than one or more of such specified Types.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in JPMCB’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than 12 Interest Periods in effect in respect
of the Term A Facility. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 12 Interest Periods in effect in respect of the Revolving Credit
Facility.
Section 2.03        Letters of Credit. (a) The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

48



--------------------------------------------------------------------------------

Exhibit 10.30



(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date;
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer generally applicable to the issuance of letters of credit;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(E)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

49



--------------------------------------------------------------------------------

Exhibit 10.30



(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit. (i) Each
Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender,

50



--------------------------------------------------------------------------------

Exhibit 10.30



the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

51



--------------------------------------------------------------------------------

Exhibit 10.30



(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
to the Borrower or L/C Advances to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 5.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations. (a) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the

52



--------------------------------------------------------------------------------

Exhibit 10.30



Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

53



--------------------------------------------------------------------------------

Exhibit 10.30



beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

54



--------------------------------------------------------------------------------

Exhibit 10.30



(g)    Cash Collateral. Section 2.04, Section 2.16 and Section 8.02 set forth
certain requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.04, Section 2.16, Section 8.02 and Section 8.03, “Cash
Collateralize” means, in respect of an obligation, to provide and pledge (as a
first priority perfected security interest) cash collateral (“Cash Collateral”)
in Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and, in the case of any L/C
Obligations to be Cash Collateralized, the L/C Issuer. Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non‑interest bearing
deposit accounts at JPMCB. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP, as most recently published by the International Chamber of Commerce at the
time of issuance shall apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (A) computed on a quarterly basis in
arrears and (B) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
Quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such Quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum of
0.125%, computed on the daily amount

55



--------------------------------------------------------------------------------

Exhibit 10.30



available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently‑ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
Section 2.04    Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term A Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that (A)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (I) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (II) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Loans pursuant to this Section 2.04(a) shall be applied to the principal
repayment installments thereof as directed by the Company (and if not so
directed, on a pro‑rata basis), and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the applicable Facility.

56



--------------------------------------------------------------------------------

Exhibit 10.30



(b)    Mandatory. (vii) If the Company or any of its Restricted Subsidiaries (A)
Disposes of any property (other than any deemed Disposition referred to in
Section 7.08(c)) or (B) suffers an Event of Loss, in each case, which results in
the realization by such Person of Net Cash Proceeds, the Borrower shall prepay
(or, in the case of the Incremental Term Facility, if any, offer to purchase at
par), immediately upon receipt thereof by such Person, an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds which, in the aggregate
with any other Net Cash Proceeds described in this Section 2.04(b)(i) that have
not been used to prepay the Loans pursuant to this Section 2.04(b)(i) or
reinvested pursuant to the proviso set forth below, exceeds $75,000,000;
provided, that, the foregoing requirement to offer to purchase Incremental Term
Loans, if any, shall only apply in the case of a Disposition of any Significant
Company or substantially all the assets of any Significant Company; provided,
further, that, with respect to any Net Cash Proceeds described in this Section
2.04(b)(i), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the receipt of such Net Cash Proceeds), and
so long as no Default shall have occurred and be continuing, the Company or such
Restricted Subsidiary may reinvest all or any portion of such Net Cash Proceeds
in operating assets so long as within 365 days after the receipt of such Net
Cash Proceeds, such reinvestment shall have been consummated (as certified by
the Company in writing to the Administrative Agent); and provided, however, that
any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(i).
(ii)    Upon the incurrence or issuance by the Company or any of the Restricted
Subsidiaries of any Indebtedness (other than any Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.15), the Borrower shall
prepay an aggregate principal amount of Term A Loans and Revolving Credit Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Restricted Subsidiary.
(iii)    Each prepayment of Loans pursuant to Section 2.04(b)(i) shall be
applied, first, ratably to the Term A Facility and, to the extent such
prepayment is to be made from the Net Cash Proceeds of a Disposition of a
Significant Company, but subject to Section 2.04(b)(vii), the Incremental Term
Facility, if any, and to the principal repayment of installments thereof on a
pro‑rata basis and, second, to the Revolving Credit Facility in the manner set
forth in clause (vi) of this Section 2.04(b).
(iv)    Each prepayment of Loans pursuant to Section 2.04(b)(ii) shall be
applied, first, to the Term A Facility and to the principal repayment of
installments thereof on a pro‑rata basis and, second, to the Revolving Credit
Facility in the manner set forth in clause (vi) of this Section 2.04(b).
(v)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swingline Loans or L/C Borrowings or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

57



--------------------------------------------------------------------------------

Exhibit 10.30



(vi)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i) or (ii) of this Section 2.04(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swingline
Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders,
as applicable.
(vii)    Anything contained herein to the contrary notwithstanding, in the event
the Borrower is required to make, in accordance with Section 2.04(b)(i), an
offer to purchase at par the outstanding Incremental Term Loans, if any (a
“Waivable Prepayment”), not less than three Business Days prior to the date (the
“Required Prepayment Date”) on which the Borrower is required to make such
Waivable Prepayment, the Borrower shall notify the Administrative Agent of the
amount of such prepayment, and the Administrative Agent will promptly thereafter
notify each Lender holding outstanding Incremental Term Loans of the amount of
such Incremental Term Lender’s Applicable Percentage of such Waivable Prepayment
and such Incremental Term Lender’s option to refuse such amount. Each such
Incremental Term Lender may exercise such option to refuse such amount by giving
written notice to the Company and the Administrative Agent of its election to do
so on or before 1:00 p.m., New York City time, on the first Business Day prior
to the Required Prepayment Date (it being understood that any Incremental Term
Lender which does not notify the Company and the Administrative Agent of its
election to exercise such option on or before 1:00 p.m., New York City time, on
the first Business Day prior to the Required Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrower shall pay to the Administrative Agent the amount
of the Waivable Prepayment, which amount shall be applied (i) in an amount equal
to that portion of the Waivable Prepayment payable to those Lenders that have
elected not to exercise such option, to prepay the Incremental Term Loans held
by such Lenders (which prepayment shall be applied to the scheduled installments
of principal of the Incremental Term Loans as specified by the Incremental Term
Supplement), and (ii) in an amount equal to that portion of the Waivable
Prepayment that otherwise would have been payable to those Incremental Term
Lenders that have elected to exercise such option, to prepay the Term A Loans
and Revolving Credit Loans, which prepayment shall be further applied to the
scheduled installments of principal of the Term A Loans and Revolving Credit
Loans in accordance with Section 2.04(b)(iv).
Section 2.05    Termination or Reduction of Commitments. (a) Optional. The
Company may, upon notice to the Administrative Agent at any time, terminate the
Revolving Credit

58



--------------------------------------------------------------------------------

Exhibit 10.30



Facility, the Swingline Sublimit or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Swingline Sublimit
or the Letter of Credit Sublimit, in each case without premium or penalty;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Swingline Sublimit if, after giving effect thereto, the Outstanding
Amount of the Swingline Loans would exceed the Swingline Sublimit or (C) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit.
(b)    Mandatory. (ii) The aggregate Term A Commitments shall be automatically
and permanently reduced by $880,000,000 on the Closing Date and by $600,000,000
on the Chello Termination Date.
(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.05, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swingline Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(iii)    The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.04(b)(i) or
(ii) by an amount equal to the applicable Reduction Amount.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Credit Commitment
under this Section 2.05. Upon any reduction of the Revolving Credit Commitments,
unless otherwise permitted under this Section 2.05, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
(d)    Termination of Defaulting Lender. The Company may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.16(c) will apply to all amounts thereafter paid by the Borrower for
the account of such Defaulting Lender under this Credit Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
(i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the L/C Issuer, the Swingline Lender or any
Lender may have against such Defaulting Lender.

59



--------------------------------------------------------------------------------

Exhibit 10.30



Section 2.06    Repayment of Loans. (a) Term A Loans. The Borrower shall repay
to the Term A Lenders the aggregate principal amount of all Term A Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.04):
Date
Principal Amortization Payment
(shown as a % of Original Principal Amount)
Date
Principal Amortization Payment
(shown as a % of Original Principal Amount)
March 31, 2014
0.00%
March 31, 2017
3.75%
June 30, 2014
0.00%
June 30, 2017
3.75%
Sept. 30, 2014
0.00%
Sept. 30, 2017
3.75%
Dec. 31, 2014
0.00%
Dec. 31, 2017
3.75%
March 31, 2015
1.25%
March 31, 2018
5.00%
June 30, 2015
1.25%
June 30, 2018
5.00%
Sept. 30, 2015
1.25%
Sept. 30, 2018
5.00%
Dec. 31, 2015
1.25%
Dec. 31, 2018
5.00%
March 31, 2016
2.50%
March 31, 2019
5.00%
June 30, 2016
2.50%
June 30, 2019
5.00%
Sept. 30, 2016
2.50%
Sept. 30, 2019
5.00%
Dec. 31, 2016
2.50%
December 16, 2019
Outstanding Principal Amount
 
 
Total:
100%



provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date; and provided further, that with the prior
written consent of the Term A Lenders holding at least 10% of the outstanding
Term A Loans, such consenting Term A Lenders can extend the amortization
schedule and the maturity of their Term A Loans as agreed upon among such
consenting Term A Lenders and the Company (with the new amortization schedule
and Maturity Date thereafter applying to such Term A Loans), and the Borrower
may pay additional interest or an extension fee to, and as agreed with, such
consenting Term A Lenders with respect to such extension, without having any
obligation to make any additional payments with respect to such extension to
non‑consenting Term A Lenders (and the pro rata payment provisions of Section
2.12 shall automatically be deemed adjusted to reflect the provisions of this
Section).
(b)    [Reserved].
(c)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date. All L/C
Borrowings and Swingline Loans then outstanding shall be due and payable on the
Maturity Date for the Revolving Credit Facility;

60



--------------------------------------------------------------------------------

Exhibit 10.30



provided, that with the prior written consent of the Revolving Credit Lenders
holding at least 10% of the sum of (i) the Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations being deemed “held” by such
Revolving Credit Lender for purposes of this definition) and (ii) the aggregate
unused Revolving Credit Commitments, such consenting Revolving Credit Lenders
may extend the maturity of their Revolving Credit Commitments and Revolving
Credit Loans as agreed upon among such consenting Revolving Credit Lenders and
the Company (with such new Maturity Date thereafter applying to such Revolving
Credit Commitments and Revolving Credit Loans), and the Borrower may pay an
extension fee to, and as agreed with, such Revolving Credit Lenders with respect
to such extension without having any obligation to make any additional payments
with respect to such extension to non‑consenting Revolving Credit Lenders, (and
the pro rata payment provisions of Section 2.12 shall automatically be deemed
adjusted to reflect the provisions of this Section).
(d)    Incremental Term Loans. Any unpaid principal and interest of the
Incremental Term Loans and any other outstanding Obligations under any of the
Incremental Term Commitments shall be due and payable in full on the Maturity
Date applicable thereto.
Section 2.07    Interest. (a) Subject to the provisions of Section 2.07(b), (a)
each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; and (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of (x) in the case of any amount payable only to the Revolving
Credit Lenders and/or the Term A Lenders, the Required Revolver/Term A Lenders
and (y) in the case of any other amount, the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

61



--------------------------------------------------------------------------------

Exhibit 10.30



Section 2.08    Fees. In addition to certain fees described in Section 2.03(i)
and (j):
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) on the
actual daily amount by which the Revolving Credit Facility exceeds the Total
Revolving Credit Outstandings, at the applicable percentage per annum set forth
below determined by reference to the Cash Flow Ratio as set forth in the most
recent Compliance Certificate delivered to the Lenders pursuant to Section
7.01(d); provided that, for the period of six months after the Closing Date, the
Commitment Fee shall be the greater of (x) 0.375% per annum and (y) the
applicable percentage per annum set forth below determined by reference to the
Cash Flow Ratio as set forth in the most recent Compliance Certificate delivered
to the Lenders pursuant to Section 7.01(d):
Cash Flow Ratio
Commitment Fee
<4.00:1.00
0.25%
≥4.00:1.00 but <5.00:1.00
0.25%
≥5.00:1.00 but <5.75:1.00
0.375%
≥5.75:1.00
0.50%



The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period for the Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears.
(b)    Other Fees. (i) The Company shall pay fees in the amounts and at the
times specified in the Facility Fee Letter. Such fees shall not be refundable
for any reason whatsoever.
(ii)    The Company shall pay to the Administrative Agent and the applicable L/C
Issuer for their own respective accounts fees in the amounts and at the times
specified in the JPMCB Fee Letter and/or as mutually agreed in writing. Such
fees shall not be refundable for any reason whatsoever.
(iii)    If the Chello Termination Date occurs after March 1, 2014, the Borrower
shall pay to the Administrative Agent, for the account of each Term A Lender in
accordance with its Applicable Percentage, a fee (the “Ticking Fee”) for the
period from and including March 1, 2014, to and excluding the Chello Termination
Date, at a rate equal to 0.25% per annum of such Term A Lender’s Term A
Commitment in respect of the Subsequent Term A Borrowing. The Ticking Fee shall
accrue from March 1, 2014, and be due and payable on the Chello Termination
Date.

62



--------------------------------------------------------------------------------

Exhibit 10.30



(iv)    The Borrower shall pay to the Lenders (or the Administrative Agent on
behalf of the Lenders) such fees as shall have been separately agreed upon in
writing, to the Lenders and in the amounts and at the times so specified. Such
fees shall not be refundable for any reason whatsoever.
(c)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender shall not be entitled to
any fees accruing during such period pursuant to Section 2.03(i) and this
Section 2.08 (without prejudice to the rights of the Non‑Defaulting Lenders in
respect of such fees), provided that (a) to the extent that a portion of the L/C
Obligations or the Outstanding Amount of Swingline Loans of such Defaulting
Lender is reallocated to the Non‑Defaulting Lenders pursuant to Section 2.16(b),
such fees that would have accrued for the benefit of such Defaulting Lender
shall instead accrue for the benefit of and be payable to such Non‑Defaulting
Lenders, pro rata in accordance with their respective Commitments, and (b) to
the extent of any portion of such L/C Obligations or Outstanding Amount of
Swingline Loans that cannot be so reallocated such fees shall instead accrue for
the benefit of and be payable to the L/C Issuer and the Swingline Lender as
their interests appear (and the pro rata payment provisions of Section 2.12
shall automatically be deemed adjusted to reflect the provisions of this
Section); provided that if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to Section 2.16(b), the Borrower
shall not be required to pay any Commitment Fee or Letter of Credit Fees with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are Cash Collateralized.
Section 2.09    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360‑day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365‑day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
Section 2.10    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any

63



--------------------------------------------------------------------------------

Exhibit 10.30



Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. In the
event such Note is issued with more than a de minimis amount of original issue
discount (“OID”) as defined in the Code, the Borrower shall legend the Note by
stating on its face that it was issued with OID in accordance with Treasury
Regulations Section 1.1275‑3(b). Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
Section 2.11    Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to the time funds are due in accordance with
Section 2.02(b)) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and

64



--------------------------------------------------------------------------------

Exhibit 10.30



(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

65



--------------------------------------------------------------------------------

Exhibit 10.30



(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.12    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of such Facilities
due and payable to all Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (b) Obligations in respect
of any of such Facilities owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Loan Parties at
such time) of payments on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the

66



--------------------------------------------------------------------------------

Exhibit 10.30



assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.13    Increase in Commitments. (a) Request for Increase. Provided that
no Default shall have occurred and be continuing at such time or would result
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Credit Lenders and the Term A Lenders, as applicable), the Company
may request, from time to time, without the consent of any Lender, an increase
in the Revolving Credit Facility or Term A Loans or both by an aggregate amount
not exceeding, when taken together with all previous increases in the Revolving
Credit Facility and Term A Loans pursuant to this Section 2.13 and all
Incremental Term Facilities pursuant to Section 2.14, the greater of (i)
$400,000,000 and (ii) an amount which, after giving effect to such increase (and
assuming such increased Revolving Credit Facility is fully drawn on the date of,
and after giving effect to, such increase), would not cause the Senior Secured
Leverage Ratio to exceed 4.75 to 1.00 as of the date of the incurrence of the
increase; provided, any such request for an increase shall be in a minimum
amount of $50,000,000. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender or Term A Lender, as applicable, is requested
to respond (which shall in no event be less than 10 Business Days from the date
of delivery of such notice to such Lenders by the Administrative Agent).
(b)    Lender Elections to Increase. Each Revolving Credit Lender and Term A
Lender, as applicable, shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment or
Term A Commitment, respectively, and, if so, whether by an amount equal to,
greater than, or less than its ratable portion (based on such Lender’s
Applicable Percentage in respect of the Revolving Credit Facility or Term A
Facility, respectively) of such requested increase. Any Revolving Credit Lender
or Term A Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitments or Term A Loans,
respectively.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Revolving Credit Lender
and Term A Lender, as applicable, of the Revolving Credit Lenders’ and Term A
Lenders’ responses, as the case may be, to each request made hereunder. If the
aggregate increase participated in by the existing Lenders is less than the
requested increase, then to achieve the full amount of the requested increase,
and subject to the approval of the Administrative Agent, the Company may also
invite additional Eligible Assignees to become Revolving Credit Lenders or Term
A Lenders, as applicable, pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

67



--------------------------------------------------------------------------------

Exhibit 10.30



(d)    Effective Date and Allocations. If the Revolving Credit Facility or Term
A Loans or both are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Company and the Revolving Credit
Lenders and the Term A Lenders, including the proposed new lenders, as
applicable, of the final allocation of such increase and the Increase Effective
Date. Such amendment may be signed by the Administrative Agent on behalf of the
Lenders.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (1) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 6.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (b) and
(a), respectively, of Section 7.01, and (B) no Default exists or would result
from such increase; (2) all fees and expenses of the Administrative Agent and
the Lenders in connection with such increase shall have been paid on or prior to
the Increase Effective Date; and (3) on such Increase Effective Date, on a pro
forma basis after giving effect to any such increase in Loans, including any
acquisitions consummated or payments of Indebtedness made with the proceeds
thereof, and any acquisitions or dispositions after the first day of the most
recently ended Quarter for which financial statements were delivered pursuant to
Section 7.01 (such pro forma basis to include, in the Company’s discretion, a
reasonable estimate of savings resulting from any such acquisition or
disposition (A) that have been realized, (B) for which the steps necessary for
realization have been taken, or (C) for which the steps necessary for
realization are reasonably expected to be taken within 12 months of the date of
such acquisition or disposition, in each case, certified by the Company) but
prior to or simultaneous with the borrowing of any such increased Loans, the
Company would be in compliance with the Financial Covenants, recomputed as of
the last day of the most recently ended Quarter for which financial statements
were delivered pursuant to Section 7.01 and calculated as if such transaction
occurred on the first day of the 12‑month period then ended.
(f)    In the event of an increase in the Revolving Credit Commitment in
accordance with this Section, on the Increase Effective Date, the Borrower shall
borrow Revolving Credit Loans and prepay any outstanding Revolving Credit Loans
from each Revolving Credit Lender (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable among the Revolving Credit Lenders in accordance
with their respective revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section. Any additional Term A Loans shall be made by the Term A Lenders
participating therein pursuant to the procedures set forth in Section 2.02.

68



--------------------------------------------------------------------------------

Exhibit 10.30



(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 to the contrary.
Section 2.14    Incremental Term Facility. (a) Request for Incremental Term
Facility. Provided that no Default shall have occurred and be continuing at such
time or would result therefrom, upon notice to the Administrative Agent, the
Company may request, on one or more occasions, without the consent of any
Lender, a separate tranche of commitments (“Incremental Term Commitments”) and
loans (“Incremental Term Loans”) to be established under this Credit Agreement
in an amount not exceeding, when taken together with the amount of any increase
in the Revolving Credit Facilities (as if fully drawn on the date of
determination of compliance hereunder) and Term A Loans incurred pursuant to
Section 2.13, the greater of (i) $400,000,000 and (ii) an amount which, after
giving effect to such increase, would not cause the Senior Secured Leverage
Ratio to exceed 4.75 to 1.00 as of the date of the incurrence of the increase;
provided that any such request for an Incremental Term Facility shall be in a
minimum amount of $50,000,000.
(b)    Incremental Term Lenders. The Company shall be entitled to elect, in its
own discretion, Incremental Term Lenders from among the existing Lenders and any
additional banks, financial institutions and other institutional lenders or
investors, subject to the consent of (i) such proposed Incremental Term Lender
and (ii) the Administrative Agent (which consent shall not be unreasonably
withheld), if such consent would be required under Section 10.06(b)(iii), for an
assignment of loans or commitments, as applicable, to such Incremental Term
Lender.
(c)    Conditions to Effectiveness of Incremental Term Facility. As a condition
precedent to the effectiveness of each Incremental Term Facility, (1) the
Company, the Administrative Agent and the Incremental Term Lenders party thereto
shall enter into a supplement to this Credit Agreement in substantially the form
of Exhibit I (an “Incremental Term Supplement”) duly completed such that such
Incremental Term Supplement shall set forth the terms and conditions relating to
such Incremental Term Facility, which shall be reasonably acceptable to the
Administrative Agent (except to the extent that they are consistent with the
provisos to this clause (c)); provided that, in any event, such Incremental Term
Facility shall (i) not have a final maturity date earlier than the Maturity Date
applicable to the Term A Facility or a weighted average life to maturity shorter
than the weighted average life to maturity of the Term A Facility, (ii) be
guaranteed only by the Guarantors hereunder, (iii) rank pari passu or junior in
right of payment and of security with the Term A Facility and (iv) except as to
pricing and amortization, shall have terms and documentation no more restrictive
than the terms of the Term A Loans unless such terms are reasonably satisfactory
to the Administrative Agent, (2) the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the effective date of an
Incremental Term Facility (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Term Facility, and (ii) in the case of the Company, certifying that,
before and after giving effect to such Incremental Term Facility, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of such effective date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section

69



--------------------------------------------------------------------------------

Exhibit 10.30



6.04 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (b) and (a), respectively, of Section 7.01, and (B) no Default
exists, and (3) all fees and expenses of the Administrative Agent and the
Incremental Term Lenders in connection with such Incremental Term Facility shall
have been paid on or prior to the effectiveness of such Incremental Term
Facility. Upon the effective date of an Incremental Term Supplement, each lender
thereunder shall become an Incremental Term Lender hereunder and such
Incremental Term Supplement shall be deemed part of this Credit Agreement for
all purposes thereafter.
(d)    Any Incremental Term Loans shall be made available to the Borrower as set
forth in the applicable Incremental Term Supplement; provided that, on such
date, on a pro forma basis after giving effect to such increase in Loans,
including any acquisitions consummated or payments of Indebtedness made with the
proceeds thereof, and any acquisitions or dispositions after the first day of
the most recently ended Quarter for which financial statements were delivered
pursuant to Section 7.01 (such pro forma basis to include, in the Company’s
discretion, a reasonable estimate of savings resulting from any such acquisition
or disposition (A) that have been realized, (B) for which the steps necessary
for realization have been taken, or (C) for which the steps necessary for
realization are reasonably expected to be taken within 12 months of the date of
such acquisition or disposition, in each case, certified by the Company) but
prior to or simultaneous with the borrowing of any Incremental Term Loans, the
Company would be in compliance with the Financial Covenants, recomputed as of
the last day of the most recently ended Quarter for which financial statements
were delivered pursuant to Section 7.01 and calculated as if such transaction
occurred on the first day of the 12‑month period then ended.
Section 2.15    Swingline Loans.
(a)    Swingline Borrowings.
(i)    Notices; Disbursement. Whenever the Borrower desires a Swingline
Borrowing hereunder it shall give irrevocable notice to the Swingline Lender not
later than 1:00 p.m. on the date of the requested Swingline Borrowing in the
form of a Committed Loan Notice. Subject to satisfaction of the conditions set
forth herein, the Swingline Lender shall initiate the transfer of funds
representing such Borrowing to the Borrower by 3:00 p.m. on the Business Day
specified by the Borrower in the applicable Committed Loan Notice.
(ii)    Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $500,000 and integral multiples of $250,000, in excess
thereof.
(b)    Repayment of Swingline Loans. Each Swingline Borrowing shall be due and
payable on the earliest of (i) 10 days from the date of such Borrowing, (ii) the
date of the next succeeding Revolving Credit Borrowing, or (iii) the Maturity
Date for the Revolving Credit Facility; provided, however, the Borrower may
prepay any Swingline Borrowing prior to the date it is due upon notice to the
Swingline Lender not later than 1:00 p.m. on the date of prepayment of such
Borrowing. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. If, and to the extent, any Swingline

70



--------------------------------------------------------------------------------

Exhibit 10.30



Loans shall be outstanding on the date of any Revolving Credit Borrowing, such
Swingline Loans shall be repaid from the proceeds of such Revolving Credit
Borrowing prior to any distribution of such proceeds to the Borrower. If, and to
the extent, a Revolving Credit Borrowing is not requested prior to earlier of
(A) the Maturity Date for the Revolving Credit Facility or (B) the last day of
any such 10 day period from the date of any Swingline Borrowing, the Borrower
shall be deemed to have requested a Base Rate Loan on the Business Day
immediately preceding the Maturity Date for the Revolving Credit Facility or the
last day of such 10 day period, as applicable, in the amount of the Swingline
Loans then outstanding, the proceeds of which shall be used to repay the
Swingline Lender for such Swingline Loans. In addition, the Swingline Lender
may, at any time, in its sole discretion by written notice to the Company and
the Administrative Agent, require repayment of its Swingline Loans by way of a
Revolving Credit Loan, in which case the Borrower shall be deemed to have
requested a Base Rate Loan of the Revolving Credit Loans in the amount of such
Swingline Loans; provided, however, that any such demand shall be deemed to have
been given one Business Day prior to the Maturity Date for the Revolving Credit
Facility and upon the occurrence of any Event of Default described in Section
8.01(g) or 8.01(h) and also upon acceleration of the Obligations, whether on
account of an Event of Default described in Section 8.01(g) or 8.01(h) or any
other Event of Default, in accordance with the provisions of Section 8.02
following an Event of Default (each such Revolving Credit Loan made on account
of any such deemed request therefor as provided herein being hereinafter
referred to as a “Mandatory Borrowing”). Each Lender hereby irrevocably agrees
to make its Applicable Percentage of such Revolving Credit Loans promptly upon
any such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date, notwithstanding (I) the amount of Mandatory Borrowing may not comply
with the minimum amount for advances of Revolving Credit Loans otherwise
required hereunder, (II) whether any conditions specified in Article V are then
satisfied, (III) whether a Default then exists, (IV) failure for any such
request or deemed request for Revolving Credit Loans to be made by the time
otherwise required in Section 2.02, (V) the date of such Mandatory Borrowing, or
(VI) any reduction in the Revolving Credit Commitment or termination of the
Revolving Credit Commitment relating thereto immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Lender
shall be required to make such Revolving Credit Loans if, at the time that the
Swingline Lender agreed to fund any requested Swingline Borrowing, the Swingline
Lender had knowledge of the existence of a Default or such Mandatory Borrowing
would cause a Lender to exceed its Revolving Credit Commitment. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of any proceeding under any Debtor Relief Laws with respect to the Borrower or
any other obligor hereunder), then each Revolving Credit Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Credit Lender to share in such Swingline
Loans ratably based upon its respective Applicable Percentage in respect of the
Revolving Credit Facility (determined before giving effect to any termination of
the Revolving Credit Commitment pursuant to Section 8.02), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall

71



--------------------------------------------------------------------------------

Exhibit 10.30



be required to pay (to the extent not paid by the Borrower) to the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred but excluding the date of payment for such participation, at the
rate equal to, if paid within two Business Days of the date of the Mandatory
Borrowing, the Federal Funds Rate, and thereafter at a rate equal to the Base
Rate.
(c)    Interest on Swingline Loans. Swingline Loans shall bear interest at the
simple per annum interest rate equal to the sum of (x) the Base Rate and (y) the
Applicable Rate then in effect with respect to Base Rate Loans under the
Revolving Credit Facility, computed on the basis of a year of 365/366 days for
the actual number of days elapsed; provided, however, that (i) from and after
any failure to make any payment of principal or interest in respect of any of
the Loans hereunder when due (after giving effect to any applicable grace
period), whether at scheduled or accelerated maturity or on account of any
mandatory prepayment or (ii) while any Swingline Loans in which the Lenders have
acquired participations pursuant to Section 2.15(b) remain outstanding, the
principal of and, to the extent permitted by law, interest on, Swingline Loans
shall bear interest, payable on demand, at the Default Rate. Interest on each
Swingline Loan shall be payable in arrears on the date payment of such Swingline
Loan is due pursuant to Section 2.15(b).
(d)    Reporting. Unless the Swingline Lender is the Administrative Agent, the
Swingline Lender shall provide to the Administrative Agent, on Friday of each
week and on each date the Administrative Agent notifies the Swingline Lender
that the Borrower has delivered a Committed Loan Notice or the Administrative
Agent otherwise requests the same, an accounting for the outstanding Swingline
Loans in form reasonably satisfactory to the Administrative Agent.
(e)    Termination of Swingline Loans; Designation of Swingline Lender. Unless a
Default then exists, the Swingline Lender shall give the Borrower and the
Administrative Agent at least seven days’ prior written notice before exercising
its discretion herein not to make Swingline Loans. The Borrower must give ten
days’ prior written notice to the Administrative Agent of any change in
designation of the Swingline Lender. The replaced Swingline Lender shall
continue to be a “Swingline Lender” for purposes of repayment of any Swingline
Loans made prior to such replacement and outstanding after such replacement.
Section 2.16    Cash Collateral; Defaulting Lenders. (a) If any Lender becomes,
and during the period it remains, a Defaulting Lender, if any Letter of Credit
or Swingline Loan is at the time outstanding, the L/C Issuer and the Swingline
Lender, as the case may be, may (except, in the case of a Defaulting Lender, to
the extent the Commitments have been reallocated pursuant to Section 2.16(b)),
by notice to the Company and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the L/C Issuer and the Swingline Lender in respect of such Letter of
Credit or Swingline Loan, as the case may be, in amount at least equal to the
aggregate amount of the unallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to the L/C Issuer and the
Swingline Lender, as the case may be, in their reasonable discretion to protect
them against the risk of non‑payment by such Defaulting Lender.

72



--------------------------------------------------------------------------------

Exhibit 10.30



(b)    In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender, the L/C
Issuer will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit, and the Swingline Lender will not be required to
make any Swingline Loan, unless:
(i)    in the case of a Defaulting Lender, the L/C Obligations and the
Outstanding Amount of Swingline Loans of such Defaulting Lender is reallocated,
as to outstanding and future Letters of Credit and Swingline Loans, to the
Non‑Defaulting Lenders as provided in clause (i) of Section 2.16(c), and
(ii)    to the extent full reallocation does not occur as provided in clause (i)
above, the Borrower Cash Collateralizes the obligations of the Borrower in
respect of such Letter of Credit or Swingline Loan in an amount at least equal
to the aggregate amount of the unallocated obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letter of Credit or Swingline Loan,
or makes other arrangements satisfactory to the Administrative Agent, the L/C
Issuer and the Swingline Lender in their reasonable discretion to protect them
against the risk of non‑payment by such Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses (i) or (ii), then in the case of a proposed issuance
of a Letter of Credit or making of a Swingline Loan, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to the L/C Issuer and the Swingline Lender, as the case may be, (i) the Borrower
agrees that the face amount of such requested Letter of Credit or the principal
amount of such requested Swingline Loan will be reduced by an amount equal to
the unallocated, non Cash‑Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, and (ii) the Non‑Defaulting Lenders
confirm, in their discretion, that their obligations in respect of such Letter
of Credit or Swingline Loan shall be reduced on a pro rata basis in accordance
with the Commitments of the Non‑Defaulting Lenders, and that the pro rata
payment provisions of Section 2.12 will be deemed adjusted to reflect this
provision (provided that nothing in this clause (iii) will be deemed to increase
the Commitment of any Lender, nor to constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the L/C Issuer, the Swingline Lender or
any other Lender may have against such Defaulting Lender, nor to cause such
Defaulting Lender to be a Non‑Defaulting Lender).
(c)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding L/C
Obligations and any Outstanding Amount of Swingline Loans of such Defaulting
Lender:
(i)    the L/C Obligations and the Outstanding Amount of Swingline Loans of such
Defaulting Lender will, upon notice by the Administrative Agent, and subject in
any event to the limitation in the proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non‑Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (a) the conditions set forth in Sections 5.02(a) and (b) are
satisfied at the time of such reallocation (with such reallocation being deemed
a Credit Extension for purposes of such conditions), (b) the sum

73



--------------------------------------------------------------------------------

Exhibit 10.30



of the total outstanding Revolving Credit Loans and Swingline Loans owed to each
Non‑Defaulting Lender and its total L/C Obligations may not in any event exceed
the Commitment of such Non‑Defaulting Lender as in effect at the time of such
reallocation, (c) such reallocation will not constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the L/C Issuer, the Swingline
Lender or any other Lender may have against such Defaulting Lender, and (d)
neither such reallocation nor any payment by a Non‑Defaulting Lender as a result
thereof will cause such Defaulting Lender to be a Non‑Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Obligations and Outstanding Amounts of Swingline Loans
cannot be so reallocated, whether by reason of the proviso in clause (i) above
or otherwise, the Borrower will, not later than three Business Days after demand
by the Administrative Agent, (a) Cash Collateralize the obligations of the
Borrower to the L/C Issuer and the Swingline Lender in respect of such L/C
Obligations or Outstanding Amounts of Swingline Loans, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Obligations or Outstanding Amounts of Swingline Loans, (b) in the case
of such Outstanding Amount of Swingline Loans prepay in full the unreallocated
portion thereof, or (c) make other arrangements satisfactory to the
Administrative Agent, and to the L/C Issuer and the Swingline Lender, as the
case may be, in their reasonable discretion to protect them against the risk of
non‑payment by such Defaulting Lender; and
(iii)    any amount paid by the Borrower for the account of a Defaulting Lender
under this Credit Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Administrative Agent in
a segregated escrow account until (subject to Section 2.16(e)) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Credit Agreement,
second to the payment of any amounts owing by such Defaulting Lender to the L/C
Issuer or the Swingline Lender (pro rata as to the respective amounts owing to
each of them) under this Credit Agreement,
third to the payment of post‑default interest and then current interest due and
payable to the Non‑Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such interest then due and payable to them,

74



--------------------------------------------------------------------------------

Exhibit 10.30



fourth to the payment of fees then due and payable to the Non‑Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,
fifth to pay principal and unreimbursed L/C Borrowings then due and payable to
the Non‑Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non‑Defaulting Lenders, and
seventh after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Credit
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
(d)    In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender, each of the L/C Issuer and the Swingline
Lender is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, through the Administrative Agent,
Committed Loan Notices pursuant to Section 2.03(c)(v) in such amounts and in
such times as may be required to (i) reimburse an outstanding L/C Borrowing,
(ii) repay an outstanding Swingline Loans, or (iii) Cash Collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit or
Swingline Loans in an amount at least equal to the aggregate amount of the
unallocated obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan.
(e)    If the Company, the Administrative Agent, the L/C Issuer and the
Swingline Lender agree in writing that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
escrow account referred to in Section 2.16(c)), such Lender shall purchase at
par such portions of the outstanding Loans of the other Lenders, and/or make
such other adjustments, as the Administrative Agent may determine to be
necessary to cause the Lenders to hold Loans on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender shall cease to be a
Defaulting Lender and will be a Non‑Defaulting Lender (and the L/C Obligations
and Outstanding Amount of Swingline Loans of each Lender shall automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower and applied as set forth in Section
2.16(c)(iii) while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non‑Defaulting Lender shall
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
(f)    If any Lender is a Defaulting Lender, the Company may, upon at least five
Business Days’ written notice to the Administrative Agent (which shall then give
prompt notice thereof to the relevant Lender), replace such Lender with an
Eligible Assignee selected by the

75



--------------------------------------------------------------------------------

Exhibit 10.30



Company in accordance with Section 10.12; provided, however, that no Event of
Default shall have occurred and be continuing at the time of such request and at
the time of such assignment; provided, further, that the assigning Lender’s
rights under Sections 3.01, 3.04 and 10.04, and its obligations under Section
10.04, shall survive such assignment as to matters occurring prior to the date
of assignment.
Section 2.17    Borrower Agent. Each Additional Borrower hereby designates the
Company as its representative and agent (in such capacity, the “Borrower Agent”)
for all purposes under the Loan Documents, including requests for Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the L/C Issuer or any Lender. The Borrower Agent hereby accepts such
appointment. The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Borrower. The Administrative Agent, the L/C Issuer and the
Lenders may give any notice or communication with a Borrower hereunder to the
Borrower Agent on behalf of such Borrower. Each of the Administrative Agent, L/C
Issuer and the Lenders shall have the right, in its discretion, to deal
exclusively with the Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Borrower
Agent shall be binding upon and enforceable against it.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Taxes (including any Other Taxes) from such
payments, then (i) in the case of Indemnified Taxes (including any Other Taxes)
the sum payable by the Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

76



--------------------------------------------------------------------------------

Exhibit 10.30



(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the L/C
Issuer for any penalties or interest that are imposed solely as a result of
gross negligence or willful misconduct of the Administrative Agent, any Lender
or the L/C Issuer. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
If, in the reasonable discretion of the Borrower, any Indemnified Taxes or Other
Taxes are incorrectly or not legally imposed or asserted by the relevant
Governmental Authority, the Administrative Agent, each Lender or the L/C Issuer,
as the case may be, shall, at the expense of the Borrower, use commercially
reasonable efforts to cooperate with the Borrower to recover and promptly remit
such Indemnified Taxes or Other Taxes to the Borrower in accordance with
subsection (f) of this Section. Nothing contained herein shall derogate from the
right of any Lender, the Administrative Agent or the L/C Issuer to arrange its
tax affairs in whatever manner it sees fit nor shall require any Lender, the
Administrative Agent or the L/C Issuer to disclose any information relating to
its tax affairs that it deems confidential other than as required under Section
3.01(e). For the avoidance of doubt, neither a Lender nor the L/C Issuer shall
be entitled to recover more than once with respect to the same amount of Taxes
to which the Lender or L/C Issuer is entitled to indemnification under this
Section.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
or Other Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

77



--------------------------------------------------------------------------------

Exhibit 10.30



Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W‑8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W‑8BEN, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made (including, for the avoidance of doubt, documentation
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether any recipient of amounts arising
under this Agreement has or has not complied with such recipient’s obligations
under FATCA, or to determine the amount to deduct and/or withhold from such
amounts under FATCA).
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out‑of‑pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C

78



--------------------------------------------------------------------------------

Exhibit 10.30



Issuer to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
contemplated by Section 3.04(e)) or the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in

79



--------------------------------------------------------------------------------

Exhibit 10.30



a Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis
of Taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered. Notwithstanding the
foregoing, a Lender or the L/C Issuer shall be entitled to request compensation
for increased costs or expenses described in this Section 3.04(a) only to the
extent it is the general practice or policy of such Lender or the L/C Issuer to
request such compensation from other borrowers under comparable facilities under
similar circumstances. For the avoidance of doubt, if a Lender or the L/C Issuer
recovers an amount under this Section, such Lender or L/C Issuer may not recover
the same amount under Section 3.01; similarly, if a Lender or the L/C Issuer
recovers an amount under Section 3.01, such Lender or L/C Issuer may not recover
the same amount under this Section.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such

80



--------------------------------------------------------------------------------

Exhibit 10.30



Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.12;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

81



--------------------------------------------------------------------------------

Exhibit 10.30



For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, the Company may
replace such Lender in accordance with Section 10.12.
Section 3.07    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
GUARANTY
Section 4.01    Guaranty. Each of the Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations (but,
with respect to any Guarantor at any time, excluding all Excluded Swap
Obligations with respect to such Guarantor at such time), whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive

82



--------------------------------------------------------------------------------

Exhibit 10.30



for the purpose of establishing the amount of the Obligations, absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non‑perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing (but, with respect to
any Guarantor at any time, excluding all Excluded Swap Obligations with respect
to such Guarantor at such time).
Section 4.02    Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Secured Parties in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Obligations. Without limiting
the generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.
Section 4.03    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability, change in corporate existence or structure or other
defense of the Borrower or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Borrower or any other Guarantor; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Borrower or any other Guarantor; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to proceed against
the Borrower, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.

83



--------------------------------------------------------------------------------

Exhibit 10.30



Section 4.04    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other Person is joined as a party.
Section 4.05    Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.
Section 4.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.
Section 4.07    Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Secured Parties
or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of such Guarantor under this Guaranty.
Section 4.08    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by the Secured Parties.

84



--------------------------------------------------------------------------------

Exhibit 10.30



Section 4.09    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other Guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
Guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other Guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
Section 4.10    Limitation on Guaranty. It is the intention of the Guarantors,
the Lenders and the Borrower that the obligations of each Guarantor hereunder
shall be in, but not in excess of, the maximum amount permitted by applicable
law. To that end, but only to the extent such obligations would otherwise be
avoidable, the obligations of each Guarantor hereunder shall be limited to the
maximum amount that, after giving effect to the incurrence thereof, would not
render such Guarantor insolvent or unable to make payments in respect of any of
its indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations (excluding all Excluded Swap Obligations) pro rata in accordance
with the respective amounts thereof. This paragraph is intended solely to
preserve the rights of the Lenders under this Credit Agreement to the maximum
extent permitted by applicable law, and neither the Guarantors, the Borrower nor
any other Person shall have any right under this paragraph that it would not
otherwise have under applicable law. The Borrower and each Guarantor agree not
to commence any proceeding or action seeking to limit the amount of the
obligation of such Guarantor under this Article IV by reason of this paragraph.
For the purposes of this paragraph, “insolvency”, “unreasonably small capital”
and “unable to make payments in respect of any of its indebtedness as such
indebtedness matures” shall be determined in accordance with applicable law.
Section 4.11    Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit K hereto
(each, a “Guaranty Supplement”), (i) such Person shall become and be a Guarantor
hereunder, and each reference in the Loan Documents to a “Guarantor” shall also
mean and be a reference to such Person, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Person, and
(ii) each reference in the Loan Documents to “the Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
Section 4.12    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of
Obligations that are Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 4.12 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section

85



--------------------------------------------------------------------------------

Exhibit 10.30



4.12, or otherwise under this Guaranty, as it relates to such other Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect in accordance
with Section 4.06. Each Qualified ECP Guarantor intends that this Section 4.12
constitute, and this Section 4.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE V
CONDITIONS PRECEDENT
Section 5.01    Conditions of Initial Credit Extension. The obligation of the
L/C Issuer and each Lender to make the initial Credit Extension hereunder is
subject to the satisfaction of the following conditions precedent on or prior to
the date of such initial Credit Extension:
(a)    Execution of Loan Documents and Notes. The Administrative Agent’s receipt
of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i)    this Credit Agreement duly executed and delivered by each of the
Borrower, the Guarantors, the Lenders named on the signature pages hereof, the
Swingline Lender, the L/C Issuer and the Administrative Agent;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note; and
(iii)    the Pledge Agreement, the Security Agreement and the Intellectual
Property Security Agreement(s), each duly executed and delivered by each of the
Loan Parties party thereto and the Collateral Agent, together with:
(A)    to the extent not previously provided to the Collateral Agent, with
respect to the Pledge Agreement, certificates representing the Pledged Equity
Interests referred to therein accompanied by undated stock powers executed in
blank;
(B)    proper UCC‑1 Financing Statements filed or in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions, if any, that the
Collateral Agent may deem necessary in order to perfect the Liens created under
each of the Collateral Documents, covering the Collateral described in the
Collateral Documents; and

86



--------------------------------------------------------------------------------

Exhibit 10.30



(C)    evidence that all other action that the Collateral Agent may deem
necessary in order to perfect the Liens created under the Collateral Documents
has been taken (including receipt of duly executed payoff letters and UCC‑3
termination statements, if any).
(b)    Signatures. Each of the Loan Parties shall have certified to the
Administrative Agent (with copies to be provided for each Lender) the name and
signature of each of the persons authorized (i) to sign on its respective behalf
this Credit Agreement and each of the other Loan Documents to which it is a
party and (ii) in the case of the Borrower, to borrow under this Credit
Agreement. The Lenders may conclusively rely on such certifications until they
receive notice in writing from such Loan Party, as the case may be, to the
contrary.
(c)    Loan Certificates. The Administrative Agent shall have received a loan
certificate of each Loan Party, in substantially the form of Exhibit J, together
with appropriate attachments which shall include, without limitation, the
following items: (i) a true, complete and correct copy of the articles of
incorporation, certificate of limited partnership or certificate of formation or
organization of such Loan Party, certified by the Secretary of State of such
Loan Party’s organization, (ii) a true, complete and correct copy of the
by‑laws, partnership agreement or limited liability company or operating
agreement of such Loan Party, (iii) a copy of the resolutions of the board of
directors or other appropriate entity of such Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Credit Agreement
and the other Loan Documents to which it is a party and, with respect to the
Borrower, authorizing the borrowings hereunder, and (iv) certificates of
existence of such Loan Party issued by the Secretary of State or similar state
official for the state of such Loan Party’s organization.
(d)    Opinions of Counsel to the Borrower and the Other Loan Parties. The
Lenders shall have received favorable opinions of:
(i)    the general counsel for the Borrower and the other Loan Parties,
substantially in the form of Exhibit E; and
(ii)    Sullivan & Cromwell LLP, special New York counsel to the Borrower and
the other Loan Parties, substantially in the form of Exhibit F;
and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, Shearman & Sterling LLP, may reasonably
request (and for purposes of such opinions such counsel may rely upon opinions
of counsel in other jurisdictions, provided that such other counsel are
reasonably satisfactory to special counsel to the Administrative Agent and such
other opinions state that the Lenders are entitled to rely thereon).
(e)    [Reserved].

87



--------------------------------------------------------------------------------

Exhibit 10.30



(f)    Compliance Certificate. The Lenders shall have received a Compliance
Certificate showing that (i) the Borrower is in compliance with the provisions
of this Credit Agreement as of the Closing Date and that (ii) as of September
30, 2013 and without giving effect to the Chello Acquisition, the Cash Flow
Ratio shall not exceed 6.50 to 1.00.
(g)    Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby as any Lender or special counsel to the Administrative Agent shall
reasonably require shall have been received by the Administrative Agent,
including information reasonably requested as described in Section 10.16.
(h)    Certain Fees. All fees required to be paid to the Administrative Agent,
the Joint Lead Arrangers and the other Lenders on or before the Closing Date
shall have been paid. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent properly invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
(i)    Regulatory Approvals. The Borrower shall have obtained all consents and
approvals of, and made all filings and registrations with, any Governmental
Authority set forth on Schedule 6.03 required with respect to this Credit
Agreement and the transactions contemplated hereby (other than as specified in
Schedule 6.03).
(j)    Financial Statements. The Administrative Agent shall have received (a)
audited consolidated financial statements of the Company and its subsidiaries
for the two fiscal years ended December 31, 2012, and (b) unaudited consolidated
financial statements of the Company and its subsidiaries (subject to year‑end
and audit adjustments) for any interim quarterly periods that have ended since
the most recent of such audited financial statements and at least 45 days prior
to the Closing Date.
(k)    Solvency Certificate. A Solvency Certificate attesting to the Solvency of
the Company and its Subsidiaries, taken as a whole, after giving effect to the
incurrence of indebtedness related thereto, from the chief financial officer of
the Company.
(l)    Chello Acquisition Agreement. The Lenders shall have received a certified
copy of the Chello Acquisition Agreement with all annexes, exhibits and
schedules thereto.
(m)    Original Credit Agreement. The Lenders shall have received satisfactory
evidence that all commitments under the Original Credit Agreement concurrently
with the Closing Date are being terminated.
(n)    [Reserved].

88



--------------------------------------------------------------------------------

Exhibit 10.30



(o)    No Materially Adverse Effect. There shall not have occurred since
December 31, 2012 any Materially Adverse Effect.
(p)    Request for Credit Extension. The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 5.02    Conditions to all Credit Extensions. The obligation of the L/C
Issuer and each Lender to make each Credit Extension hereunder (which shall not
include any conversion or continuation of any outstanding Loan or any Credit
Extension the proceeds of which are to reimburse (i) the Swingline Lender for
Swingline Loans or (ii) the L/C Issuer for amounts drawn under a Letter of
Credit) is subject to the additional conditions precedent that:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;
(b)    the representations and warranties of the Borrower and each other Loan
Party in Article VI hereof or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Section
7.01(b) and (a), respectively;
(c)    to the extent requested by the Administrative Agent or any Lender, a
senior executive of the Company shall have certified compliance with clauses (a)
and (b) above to the Administrative Agent; and
(d)    the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
The Borrower shall be deemed to have made a representation and warranty
hereunder as of the time of each Credit Extension hereunder that the conditions
specified in such clauses have been fulfilled as of such time.

89



--------------------------------------------------------------------------------

Exhibit 10.30



Section 5.03    Conditions to Subsequent Term A Borrowing. The obligation of
each Lender to the Credit Extension constituting the Subsequent Term A Borrowing
shall be subject to the following additional conditions precedent:
(a)    the Chello Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the Subsequent Term A Borrowing, in
accordance with the terms of the Chello Acquisition Agreement (which shall not
have been amended, waived or otherwise modified in any material respect by the
Company in a manner materially adverse to the Lenders without the consent of the
Lead Arranger (such consent not to be unreasonably withheld, conditioned or
delayed);
(b)    satisfaction of the conditions set forth in Section 5.02;
(c)    a Solvency Certificate attesting to the Solvency of the Company and its
Subsidiaries, taken as a whole, after giving effect to the Transaction and the
incurrence of indebtedness related thereto, from the chief financial officer of
the Company;
(d)    the Lead Arranger shall have received Management Accounts (as defined in
the Chello Acquisition Agreement) or other financial information of the Chello
Company delivered under the Chello Acquisition Agreement for the trailing
twelve‑month period ending on the last day of the Chello Company’s most recent
fiscal quarter ended prior to October 27, 2013 and for the trailing twelve-month
period ending on the last day of any subsequent fiscal quarter thereafter ended
at least 45 days prior to the closing date of the Chello Acquisition;
(e)    all fees and expenses required to be paid to the Lenders and the Lead
Arranger on or prior to the date of the Subsequent Term A Borrowing shall have
been paid;
(f)    AMC Acquisition Company LLCAMCNI shall have executed and delivered a
supplement to the Pledge Agreement; and
(g)    the receipt by the Administrative Agent from the Company of a notice
which notice shall designate most of the New Subsidiaries being acquired in the
Chello Acquisition initially as Restricted Subsidiaries under this Credit
Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:
Section 6.01    Existence, Qualification and Power. Each Loan Party and each of
their Restricted Subsidiaries is a limited or general partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (to the extent applicable under the laws of the jurisdiction that such
entity is formed under) under the Laws of its jurisdiction of organization and
is duly qualified to transact business and is in good standing in all
jurisdictions in

90



--------------------------------------------------------------------------------

Exhibit 10.30



which such qualification is necessary in view of the properties and assets owned
and presently intended to be owned and the business transacted and presently
intended to be transacted by it except for qualifications the lack of which,
singly or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect, and each Loan Party and each of their Restricted Subsidiaries
has full power, authority and legal right to perform its obligations under this
Credit Agreement, the Notes and the other Loan Documents to which it is a party.
Section 6.02    Subsidiaries; Affiliates; Loan Parties. Schedules 1.01(i) and
1.01(ii) contain a complete and correct list, as of the Closing Date, of all
Restricted Subsidiaries and Unrestricted Subsidiaries of the Company,
respectively, and a description of the legal nature of such Subsidiaries
(including, with respect to each Restricted Subsidiary, the jurisdiction of its
incorporation or organization, the address of its principal place of business
and its U.S. taxpayer identification number), the nature of the ownership
interests (shares of stock or general or limited partnership or other interests)
in such Subsidiaries and the holders of such interests and, except as disclosed
to the Lenders in writing prior to the Closing Date, the Company and each of its
Subsidiaries owns all of the ownership interests of its Subsidiaries indicated
in such schedules as being owned by the Company or such Subsidiary, as the case
may be, free and clear of all Liens except those created under the Collateral
Documents, and all such ownership interests are validly issued and, in the case
of shares of stock, fully paid and non‑assessable. Schedule 6.02 contains a
complete and correct list, as of the Closing Date, of all Controlled Affiliates
of the Company that are not Subsidiaries of the Company, the nature of the
respective ownership interests in each such Affiliate, and the holder of each
such interest.
Section 6.03    Authority; No Conflict. The execution, delivery and performance
by each of the Loan Parties of each Loan Document to which it is a party, and
each Credit Extension hereunder, have been duly authorized by all necessary
corporate or other organizational action and do not and will not: (a) subject to
the consummation of the action described in Section 6.12 hereof, violate any Law
currently in effect (other than violations that, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect), or any
provision of any of the Company’s or the Restricted Subsidiaries’ respective
organizational documents presently in effect; (b) conflict with or result in the
breach of, or constitute a default or require any consent (except for the
consents described on Schedule 6.03, each of which has been duly obtained)
under, or require any payment to be made under (i) any Contractual Obligation to
which the Company or any of the Restricted Subsidiaries is a party or their
respective properties may be bound or affected or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Company or any of the Restricted Subsidiaries or their respective properties are
subject (in each case, other than any conflict, breach, default or required
consent that, singly or in the aggregate, have not had and are not likely to
have a Materially Adverse Effect); or (c) except as provided under any Loan
Document, result in, or require, the creation or imposition of any Lien upon or
with respect to any of the properties or assets now owned or hereafter acquired
by the Company or any of the Restricted Subsidiaries.
Section 6.04    Financial Condition. The Company has furnished to each Lender:

91



--------------------------------------------------------------------------------

Exhibit 10.30



(a)    The consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31, 2012, and the related consolidated statements of
operations and members’ capital or deficiency for the fiscal year ended on said
date, said financial statements having been certified by a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders; and
(b)    The unaudited consolidated balance sheets of the Company and its
consolidated Subsidiaries as of September 30, 2013, and the related consolidated
statements of operations for the Quarter then ended.
All financial statements referred to above (i) are complete and correct in all
material respects (subject, in the case of the unaudited financial statements
referred to above, to year‑end and audit adjustments), (ii) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) fairly present the
financial condition of the respective entity or groups of entities which is or
are the subject of such financial statements (as stated above), on a
consolidated basis, as of the respective dates of the balance sheets included in
such financial statements and the results of operations of such entity or groups
of entities for the respective periods ended on said dates.
None of the Company and its Restricted Subsidiaries had on any of said dates any
material contingent liabilities, liabilities for Taxes, unusual forward or
long‑term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as of said respective dates or as disclosed to the
Lenders in writing prior to the Closing Date. Except as disclosed to the Lenders
in writing prior to the Closing Date, since December 31, 2012, there has been no
material adverse change in the financial condition (from that shown by the
respective balance sheet as of December 31, 2012 included in said financial
statements) or the businesses or operations of the Company and the Restricted
Subsidiaries taken as a whole on a pro forma combined basis (after giving effect
to the Indebtedness contemplated to be incurred on the Closing Date and the use
of proceeds thereof).
Section 6.05    Litigation, Compliance with Laws. Except as disclosed to the
Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of any Loan Party threatened, against any
Loan Party or any Restricted Subsidiary or any of their respective properties or
assets, before any court or arbitrator or by or before any Governmental
Authority that, singly or in the aggregate, could reasonably be expected to have
a Materially Adverse Effect. None of the Loan Parties or any Restricted
Subsidiary is in default under or in violation of or with respect to any Laws or
any writ, injunction or decree of any court, arbitrator or Governmental
Authority, except for (a) defaults or violations that have been cured or
remedied on or prior to the date of this Credit Agreement and (b) defaults or
violations which, if continued unremedied, would not be reasonably expected to
have a Materially Adverse Effect.
Section 6.06    Titles and Liens. Except as set forth on Schedule 7.17, each of
the Loan Parties and the Restricted Subsidiaries has good title to its
properties and assets, free and clear of all Liens, except those permitted by
Section 7.17. To the knowledge of the Loan Parties, each of the Loan Parties and
their Restricted Subsidiaries owns, or has the right to use, all Intellectual

92



--------------------------------------------------------------------------------

Exhibit 10.30



Property necessary for each of them to conduct its business substantially in the
same manner as currently conducted, except to the extent that the failure to own
or have such right would not be reasonably expected to have a Materially Adverse
Effect. Schedule 6.06 sets forth a complete and accurate list in all material
respects as of the Closing Date of the locations of all Material Real Property
owned by the Company or any of the Restricted Subsidiaries showing the street
address or other relevant information and state.
Section 6.07    Regulation U; Investment Company Act. (a) None of the proceeds
of any of the Credit Extensions shall be used to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock. If requested by the Administrative Agent or any Lender, the
Company will furnish to the Administrative Agent or such Lender statements in
conformity with the requirements of Regulation U.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 6.08    Taxes. Each of the Loan Parties and the Restricted Subsidiaries
has filed all Federal, state and other material tax returns that are required to
be filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and will not have a
Materially Adverse Effect, and has paid, or made provision for the payment of,
all Taxes shown to be due pursuant to said returns or pursuant to any assessment
received by any of the Loan Parties or any of the Restricted Subsidiaries,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided or as to which the failure to pay, singly
or in the aggregate, has not had and is not likely to have a Materially Adverse
Effect.
Section 6.09    Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent term) as such term is defined in each Subordinated Debt Document to
which the Company or any of its Restricted Subsidiaries is a party and that
contains such a definition or any similar definition.
Section 6.10    Full Disclosure. None of the financial statements referred to in
Section 6.04, certificates or any other written statements delivered by or on
behalf of any Loan Party to the Administrative Agent or any Lender contains, as
of the Closing Date, any untrue statement of a material fact nor do such
financial statements, certificates and such other written statements, taken as a
whole, omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
Section 6.11    No Default. None of the Loan Parties or their Restricted
Subsidiaries is in default in the payment or performance or observance of any
material Contractual Obligation, which default, either alone or in conjunction
with all other such defaults, has had or is likely to have a Materially Adverse
Effect.

93



--------------------------------------------------------------------------------

Exhibit 10.30



Section 6.12    Governmental and Third Party Approvals. Except as set forth on
Schedule 6.03, no approval or consent of, or filing or registration with, any
(x) Governmental Authority or (y) any other third party, in the case of this
clause (y) pursuant to any Contractual Obligation that is material to the
business of the Company or any of its Restricted Subsidiaries, is required in
connection with (a) the execution, delivery and performance by, or enforcement
against, any of the Loan Parties of any Loan Document to which it is a party,
(b) the grant by any of the Loan Parties of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents. All approvals, consents, filings, registrations or other
actions described in Schedule 6.03 have been duly obtained, taken, given or made
and are in full force and effect (other than as set forth in Schedule 6.03).
Section 6.13    Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Loan Parties that is a party
thereto, enforceable in accordance with their respective terms (except for
limitations on enforceability under bankruptcy, reorganization, insolvency and
other similar laws affecting creditors’ rights generally and limitations on the
availability of the remedy of specific performance imposed by the application of
general equitable principles).
Section 6.14    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries, and to the knowledge of the Company, their respective
officers and employees its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
result in a violation by the Loan Parties of Anti-Corruption Laws or applicable
Sanctions.
Section 6.15    Investments. Schedule 6.15 contains a complete and correct list,
as of the Closing Date, of all Investments of the Company and the Restricted
Subsidiaries (other than any Investments in other Restricted Subsidiaries) in
excess of $5,000,000, showing the respective amounts of each such Investment and
the respective entity (or group thereof) in which each such Investment has been
made.
Section 6.16    ERISA Compliance. Except that would not reasonably be expected
to have a Materially Adverse Effect, (i) neither the Company nor any ERISA
Affiliate has, as a result of maintaining or terminating a Plan or withdrawing
from a Multiemployer Plan, (A) incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan, (B)

94



--------------------------------------------------------------------------------

Exhibit 10.30



incurred, or reasonably expects to incur, any liability under Section 4201 or
4203 of ERISA with respect to a Multiemployer Plan, or (C) engaged in a
transaction during the past five years that could be subject to Section 4069 or
4212(c) of ERISA; (ii) no Termination Event has occurred or is reasonably
expected to occur with respect to any Plan; (iii) neither the Company nor any
ERISA Affiliate has been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA, and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or in “endangered” or
“critical” status.
Section 6.17    Solvency. As of the Closing Date, the Loan Parties and their
Restricted Subsidiaries, taken as a whole, after giving effect to the
transactions contemplated hereby and by the other Loan Documents, are Solvent.
Section 6.18    Casualty, Etc. Except as would not individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect, since
December 31, 2012, neither the businesses nor the properties of any Loan Party
or any Restricted Subsidiary is or has been affected by any fire, explosion,
accident or other casualty (whether or not covered by insurance).
Section 6.19    Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.17) on all right, title and interest of the
Borrower and the Guarantors in the Collateral described therein. Except for
filings completed prior to the Closing Date or as otherwise contemplated hereby
or by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens.
Section 6.20    Environmental Compliance. Except as set forth on Schedule 6.20
and with such exceptions as, individually or in the aggregate, would not
reasonably be expected to have a Materially Adverse Effect:
(i)    (A) the business of the Loan Parties and their Restricted Subsidiaries is
in compliance with all applicable Environmental Laws; and (B) all real property
owned by the Loan Parties and their Restricted Subsidiaries is in compliance
with all applicable Environmental Laws;
(ii)    (A) to the knowledge of the Loan Parties, there are no underground
storage tanks on any of the real property owned by the Loan Parties or any of
their Restricted Subsidiaries, and (B) to the knowledge of the Loan Parties, no
Hazardous Materials have been spilled or released in, on or under any of the
real property owned by the Loan Parties or any of their Restricted Subsidiaries
in an amount that would trigger a reporting or remediation obligation under
current Environmental Laws;
(iii)    none of the Loan Parties or their Restricted Subsidiaries have received
any written notice, order, directive, claim or demand from any Governmental
Authority with respect to any actual or potential liability under Environmental
Laws on the part of any Loan

95



--------------------------------------------------------------------------------

Exhibit 10.30



Party or Restricted Subsidiary in connection with the business of the Loan
Parties and their Restricted Subsidiaries that remains outstanding;
(iv)    to the knowledge of the Loan Parties, none of the Loan Parties, their
Restricted Subsidiaries nor any of their respective predecessors is currently in
any negotiations with any person that would require, and agreements or
undertakings with any Person that require, the cleanup of Hazardous Materials on
the real property or any third party site by the Loan Parties and their
Restricted Subsidiaries;
(v)    no Hazardous Materials generated by the Loan Parties or their Restricted
Subsidiaries in connection with the business of the Loan Parties or their
Restricted Subsidiaries are the subject of a written claim or demand from any
third party;
(vi)    no actions or proceedings are pending or, to the knowledge of the
Company, threatened, to revoke, modify or terminate any permit issued to the
Loan Parties or their Restricted Subsidiaries under Environmental Laws; and
(vii)    with respect to the business of the Loan Parties and their Restricted
Subsidiaries, neither the Borrower nor the Loan Parties nor their Restricted
Subsidiaries are the subject of any outstanding written notice, order or claim
with any Governmental Authority or other Person relating to the business of the
Loan Parties and their Restricted Subsidiaries regarding Environmental Laws.
Section 6.21    Other Debt. Schedule 7.15 (Existing Indebtedness), Schedule 7.16
(Existing Guarantees) and Schedule 7.17 (Existing Liens) contain complete and
correct lists, as of the Closing Date, of all credit agreements, indentures,
purchase agreements, obligations in respect of letters of credit, guarantees and
other instruments (including Capital Lease Obligations) in effect on the Closing
Date providing for, evidencing, securing or otherwise relating to any
Indebtedness of the Loan Parties or their Restricted Subsidiaries in a principal
or face amount equal to $5,000,000 or more and such lists correctly set forth
the names of the debtor or lessee and creditor or lessor with respect to the
Indebtedness outstanding or to be outstanding thereunder, the rate of interest
or rentals, a description of any security given or to be given therefor, and the
maturity or maturities or expiration date or dates thereof.

96



--------------------------------------------------------------------------------

Exhibit 10.30



ARTICLE VII
COVENANTS OF THE LOAN PARTIES
From the Closing Date and so long as the Commitments of the Lenders shall be in
effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Loan Parties under the Loan Documents, each of the Loan
Parties agrees that, unless (x) in the case of a Financial Covenant, the
Required Revolving/Term A Lenders and (y) in the case of any other covenant, the
Required Lenders, shall otherwise consent in writing:
A.    Informational Covenants:
Section 7.01    Financial Statements and Other Information. The Company will
deliver to the Administrative Agent and each Lender:
(a)    As soon as available and in any event within 60 days after the end of
each of the first three Quarters of each fiscal year of the Company: (A)
consolidated statements of operations of the Company and its consolidated
Subsidiaries, taken together, and, for any Restricted Group Reporting Period
(Statement of Operations and Balance Sheet), of the Company and the Restricted
Subsidiaries, taken together, for such Quarter and for the period from the
beginning of such fiscal year to the end of such Quarter and, (B) the related
consolidated balance sheets andof the Company and its consolidated Subsidiaries,
taken together, and, for any Restricted Group Reporting Period (Statement of
Operations and Balance Sheet), of the Company and the Restricted Subsidiaries,
taken together, as of the end of such Quarter, and (C) the related consolidated
cash flow statements of the Company and its consolidated Subsidiaries, taken
together, and, for any Restricted Group Reporting Period (Cash Flow Statement),
of the Company and the Restricted Subsidiaries, taken together, as of the end of
such Quarter, (which financial statements (other than statements of cash flows)
shall set forth in comparative form the corresponding figures as of the end of
and for the corresponding Quarter in the preceding fiscal year),, provided that,
for any Restricted Group Reporting Period, such comparative figures must be
provided only if such corresponding Quarter was also a Restricted Group
Reporting Period. The financial statements required to be delivered pursuant to
this Section 7.01(a) shall all be in reasonable detail and accompanied by a
certificate in the form of Exhibit D‑1 of a senior financial executive of the
Company certifying such financial statements as fairly presenting the financial
condition and results of operations of the respective entities covered thereby
in accordance with GAAP, excluding accompanying footnotes to the consolidated
financial statements and subject, however, to year‑end and audit adjustments,
which certificate shall include a statement that the senior financial executive
signing the same has no knowledge, except as specifically stated, that any
Default has occurred and is continuing.
(b)    As soon as available and in any event within 120 days after the end of
each fiscal year of the Company: (A) consolidated statements of operations of
the Company and its consolidated Subsidiaries, taken together, and, for any
Restricted Group Reporting Period (Statement of Operations and Balance Sheet),
of the Company and the Restricted

97



--------------------------------------------------------------------------------

Exhibit 10.30



Subsidiaries, taken together, for such fiscal year, and (B) the related
consolidated balance sheets andof the Company and its consolidated Subsidiaries,
taken together, and, for any Restricted Group Reporting Period (Statement of
Operations and Balance Sheet), of the Company and the Restricted Subsidiaries,
taken together, as of the end of such fiscal year, and (C) the related
consolidated cash flow statements of the Company and its consolidated
Subsidiaries, taken together, and, for any Restricted Group Reporting Period
(Cash Flow Statement), of the Company and the Restricted Subsidiaries, taken
together, as of the end of such fiscal year, (which financial statements (other
than cash flow statements of cash flows), beginning with the financial
statements for the year ended December 31, 2012, shall set forth in comparative
form the corresponding figures as of the end of and for the preceding fiscal
year),, provided that, for any Restricted Group Reporting Period, such
comparative figures must be provided only if the preceding fiscal year was also
a Restricted Group Reporting Period. The financial statements required to be
delivered pursuant to this Section 7.01(b) shall all be in reasonable detail and
prepared in accordance with GAAP and accompanied by (x) an opinion of a
Registered Public Accounting Firm of nationally recognized standing selected by
the Company and reasonably acceptable to the Required Lenders as to said
consolidated financial statements of the Company and its consolidated
Subsidiaries and a certificate of such accountants stating that, in making the
examination necessary for said opinion, they obtained no knowledge, except as
specifically stated, of any failure by the Company or any Restricted
Subsidiaries to perform or observe any of its covenants relating to financial
matters in this Credit Agreement, and (y) a certificate in the form of Exhibit
D‑2 of a senior financial executive of the Company stating that such financial
statements are correct and complete and fairly present the financial condition
and results of operations of the respective entities covered thereby as of the
end of and for such fiscal year and that the executive signing the same has no
knowledge, except as specifically stated, that any Default has occurred and is
continuing.
(c)    Promptly after their becoming available, to the extent not provided
pursuant to Section 7.01(a) or 7.01(b), copies of all financial statements and
reports which the Company or any Restricted Subsidiary shall have sent to the
holders of the Senior Notes, any Permitted Debt and any Indebtedness specified
in Schedule 7.15, to the extent such statements and reports contain information
relating to the designation of the Company’s Subsidiaries as “restricted
subsidiaries” under the Debt Instruments governing any such Indebtedness, and to
the calculation of financial ratios thereunder and copies of all regular and
periodic reports, if any, which the Company or any Restricted Subsidiary shall
have filed with the SEC or with any national securities exchange.
(d)    Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company, provided that for any Restricted Group Reporting Period (Capital
Expenditures), the Company shall include in such Compliance Certificate the
capital expenditures of the Company and the Restricted Subsidiaries, taken
together, as of the end of such period.
(e)    As soon as possible and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted

98



--------------------------------------------------------------------------------

Exhibit 10.30



Subsidiary shall have obtained knowledge of the occurrence of a Default, a
statement describing such Default and the action which is proposed to be taken
with respect thereto.
(f)    From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Loan Parties and
their Restricted Subsidiaries as the Administrative Agent or any Lender, through
the Administrative Agent, may reasonably request.
(g)    Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.
(h)    As soon as available, but in any event within the time period in which
the Company must deliver its annual audited financials under Section 7.01(a), a
report supplementing Schedule 6.06, identifying all Material Real Property
acquired or disposed of by any Loan Party during such fiscal year.
Documents or information required to be delivered pursuant to this Section 7.01
(to the extent any such documents or information are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
on which (i) the Company files quarterly reports on Form 10‑Q and annual reports
on Form 10‑K, as applicable, with the SEC, or on the date on which the Company
provides a link thereto on the Company’s website on the Internet at the website
address listed in Section 10.02 or (ii) such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent); provided
that: (A) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 7.01(d)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
B.    Affirmative Covenants:
Section 7.02    Taxes and Claims. Each of the Loan Parties will, and will cause
its Restricted Subsidiaries to, pay and discharge all material Taxes imposed
upon it or upon its income or profits, or upon any properties or assets
belonging to it, and all material fees or other charges for all lawful claims
which, if unpaid, could be reasonably expected to become a Lien (other than
Permitted Liens) upon the property of any of the Loan Parties or any of their
Restricted Subsidiaries, provided that none of the Loan Parties or their
Restricted Subsidiaries shall be required to pay any

99



--------------------------------------------------------------------------------

Exhibit 10.30



such Tax, fee or other claim as to which the such Loan Party or Restricted
Subsidiary has a good faith basis to believe is not due and owing and, to the
extent then appropriate, the payment thereof is being contested in good faith
and by proper proceedings, provided that such Loan Party or Restricted
Subsidiary maintains adequate reserves in accordance with GAAP with respect
thereto.
Section 7.03    Insurance. Each of the Loan Parties will, and will cause its
Restricted Subsidiaries to, maintain insurance issued by financially sound and
reputable insurance companies with respect to its properties and business in
such amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which such Loan Party or
Restricted Subsidiary operates. Each of the Loan Parties will, and will cause
its Restricted Subsidiaries to, require that each insurance policy on its assets
and properties name the Administrative Agent, as administrative agent for the
Secured Parties, as additional insured and loss payee to the extent of the
Obligations. The Company will furnish (or cause to be furnished) to any Lender,
upon the request of such Lender from time to time, full information as to the
insurance maintained in accordance with this Section 7.03.
Section 7.04    Maintenance of Existence; Conduct of Business. Each of the Loan
Parties will, and will cause its Restricted Subsidiaries to, preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization, and all of its rights,
privileges, licenses and franchises, except (i) where a failure to do so, singly
or in the aggregate, is not likely to have a Materially Adverse Effect or (ii)
pursuant to a transaction expressly permitted pursuant to this Credit Agreement.
Section 7.05    Maintenance of and Access to Properties. Each of the Loan
Parties will, and will cause its Restricted Subsidiaries to, preserve and
protect its properties and assets necessary in its business in good working
order and condition, ordinary wear and tear excepted and except where a failure
to do so, singly or in the aggregate, is not likely to have a Materially Adverse
Effect, and will permit representatives of the Administrative Agent (and solely
during the continuance of an Event of Default, the respective Revolving Credit
Lenders and Term A Lenders) to visit and inspect such properties, and to examine
and make extracts from its books and records, during normal business hours.
Section 7.06    Compliance with Applicable Laws. Each of the Loan Parties will,
and will cause its Restricted Subsidiaries to, comply with the requirements of
all applicable Laws (including but not limited to Environmental Laws) and all
orders, writs, injunctions and decrees of any Governmental Authority a breach of
which is likely to have, singly or in the aggregate, a Materially Adverse
Effect, except where contested in good faith and by proper proceedings if it
maintains adequate reserves in accordance with GAAP with respect thereto.
Section 7.07    Litigation. Each of the Loan Parties will promptly give to the
Administrative Agent notice in writing (and the Administrative Agent will notify
each Lender) of all actions, suits, proceedings, claims or disputes before any
courts, arbitrators or Governmental Authority against it or its Restricted
Subsidiaries or, to its knowledge, otherwise affecting it or any of its
respective properties or assets, except actions, suits, proceedings, claims or
disputes which are not reasonably likely to, singly or in the aggregate, have a
Materially Adverse Effect. Following the initial notice of each such action,
suit, proceeding, claim or dispute, supplementary notices of

100



--------------------------------------------------------------------------------

Exhibit 10.30



all material developments in respect thereof shall be given from time to time in
like manner. The parties hereby acknowledge that the prompt notice to the
Administrative Agent and each Lender required by this Section 7.07 shall be
satisfied by public reporting of such actions, suits, proceedings, claims or
disputes by the Company with the SEC in a filing made pursuant to Securities
Laws.
(a)    The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
Section 7.08    Subsidiaries. (a)    Any New Subsidiary acquired or formed by
the Company shall be deemed an Unrestricted Subsidiary unless the provisions of
Section 7.18 would not permit the Investment in such Unrestricted Subsidiary at
the time of its acquisition or formation; provided that, within 60 days after
the consummation of the Chello Acquisition, subject to local law, constituent
document restrictions and compliance with the Company’s other debt instruments
the Company shall designate as a Restricted Subsidiary each New Subsidiary
acquired in the Chello Acquisition that was not designated as a Restricted
Subsidiary pursuant to Section 5.03(g) other than (i) any joint venture entities
or (ii) any such New Subsidiaries to the extent such designation would result in
material adverse tax consequences to the Company and its Subsidiaries.
(b)    The Company may designate, so long as (i) no Default exists or would
result therefrom and (ii) the Company is in pro forma compliance with the
Financial Covenants recomputed as of the last day of the most recently ended
Quarter for which financial statements have been delivered pursuant to Section
7.01, any New Subsidiary, including a New Subsidiary deemed to be an
Unrestricted Subsidiary pursuant to clause (a) above, as a Restricted Subsidiary
by giving a notice captioned “Designation of Restricted Subsidiary” to the
Administrative Agent promptly upon the acquisition or formation of such New
Subsidiary, such notice to specify whether such New Subsidiary has been
designated as a “restricted subsidiary” for purposes of any Debt Instruments
governing any Permitted Debt or any Indebtedness specified in Schedule 7.15.
UponWithin 45 days of such designation, subject to the time periods set forth in
Section 7.11, the Company will cause such New Restricted Subsidiary to undertake
all of the obligations of (i) a “Restricted Subsidiary” under this Credit
Agreement, and (ii) in. In the event that the New Restricted Subsidiary is a
wholly owned Domestic Subsidiary, the Company will, subject to the time periods
set forth in Section 7.11, cause such New Restricted Subsidiary that is a wholly
owned Domestic Subsidiary to undertake all of the obligations of (x) a
“Guarantor” under this Credit Agreement, (y) a “Grantor” under the Security
Agreement and Intellectual Property Security Agreement, and (z) if applicable, a
“Pledgor” under the Pledge Agreement. Each such New Restricted Subsidiary shall
thereafter be a “Restricted Subsidiary” and, in the event that the New
Restricted Subsidiary is a wholly owned Domestic Subsidiary, a “Guarantor” for
all purposes of this Credit Agreement, a “Grantor” for all purposes of the
Security Agreement, and (if applicable) a “Pledgor” for all purposes of the
Pledge Agreement. Notwithstanding the foregoing, the Company may cause, at its
election, in order to meet the conditions applicable to an Exchange or a
Permitted Acquisition hereunder, a New Restricted Subsidiary that is not a
wholly owned Domestic Subsidiary to undertake all of the obligations of (I) a
“Guarantor” under this Agreement, (II) a “Grantor” under the Security Agreement,
and (III) if applicable, a “Pledgor” under the Pledge Agreement. Each such New
Restricted Subsidiary so designated shall thereafter be a “Guarantor” for all
purposes of this

101



--------------------------------------------------------------------------------

Exhibit 10.30



Agreement, a “Grantor” for all purposes of the Security Agreement and (if
applicable) a “Pledgor” for all purposes of the Pledge Agreement.
(c)    (i) The Company may redesignate, so long as (i) no Default exists or
would result therefrom and (ii) the Company is in pro forma compliance with the
Financial Covenants recomputed as of the last day of the most recently ended
Quarter for which financial statements have been delivered pursuant to Section
7.01, any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by giving a notice to the
Administrative Agent captioned “Redesignation of Restricted Subsidiary” or
“Redesignation of Unrestricted Subsidiary”, as the case may be. In the case of
any redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary,
promptly upon such redesignation, the Company will cause (by documentation
reasonably satisfactory to the Required Lenders) such New Restricted Subsidiary
to undertake all of the obligations of (A) a “Restricted Subsidiary” under this
Credit Agreement, (B) in the event that the New Restricted Subsidiary is a
wholly owned Domestic Subsidiary, (x) a “Guarantor” under this Credit Agreement,
(y) a “Grantor” under the Security Agreement and Intellectual Property Security
Agreement, and (z) if applicable, a “Pledgor” under the Pledge Agreement. Each
such New Restricted Subsidiary shall thereafter be a “Restricted Subsidiary”
and, in the event that the New Restricted Subsidiary is a Domestic Subsidiary, a
“Guarantor” for all purposes of this Credit Agreement, a “Grantor” for all
purposes of the Security Agreement, and (if applicable) a “Pledgor” for all
purposes of the Pledge Agreement. In the case of any redesignation of any
Restricted Subsidiary as an Unrestricted Subsidiary in connection with a
Disposition permitted by Section 7.24(vii)(b) or Section 7.24(vii)(c), promptly
upon such redesignation and upon request by the Company or applicable Loan
Parties, the Administrative Agent shall release such redesignated entities from
all of their obligations as (i) a Guarantor under this Credit Agreement, (ii) a
“Grantor” under the Security Agreement and (iii) a “Pledgor” under the Pledge
Agreement.
(d)    Notwithstanding anything to the contrary contained in this Section 7.08,
in no event shall (i) any Significant Company be redesignated as an Unrestricted
Subsidiary, or (ii) any New Subsidiary be designated, or any Unrestricted
Subsidiary be redesignated, as a Restricted Subsidiary if not owned directly by
the Borrower or another Restricted Subsidiary.
Section 7.09    Books and Records. (a) Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and material matters involving the assets
and business of the Loan Parties or the Restricted Subsidiaries, as the case may
be; and (b) except to the extent failure to do so would not reasonably be
expected to have a Materially Adverse Effect, maintain such books of record and
account in conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Loan Parties or the Restricted
Subsidiaries, as the case may be.
Section 7.10    Use of Proceeds. Use the proceeds of the Credit Extensions to
(i) refinance certain Indebtedness of the Company and its subsidiaries, (ii)
make permitted investments, acquisitions and distributions, and (iii) fund
working capital and general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Law or of any Loan Document, including
the payment of fees and expenses related to the Transaction, and the
transactions contemplated

102



--------------------------------------------------------------------------------

Exhibit 10.30



hereby. The proceeds of the Subsequent Term A Borrowing shall be used to finance
in part the Chello Acquisition and to pay fees and expenses related thereto.
Section 7.11    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (x) the designation of any Subsidiary as a Restricted Subsidiary
(other than a Foreign Subsidiary or a Subsidiary that is held directly or
indirectly by a Foreign Subsidiary), (y) the formation or acquisition of any New
Subsidiary (other than an Unrestricted Subsidiary, a Foreign Subsidiary or a
Subsidiary that is held directly or indirectly by a Foreign Subsidiary) by any
Loan Party that is required to become a Guarantor, Grantor and, if applicable,
Pledgor under Section 7.08, or (yz) the acquisition of any property by any Loan
Party if such property, in the reasonable judgment of the Administrative Agent,
shall not already be subject to a perfected first priority security interest in
favor of the Collateral Agent for the benefit of the Secured Parties, then the
Company shall, at the Company’s expense:
(i)    within 30 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or
acquisition,thereafter cause such Subsidiary (if it has not already done so), to
duly execute and deliver to the Administrative Agent a Guaranty Supplement;
(ii)    within 30 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or
acquisitionthereafter, furnish to the Administrative Agent a description of the
real and personal property of such Subsidiary or such newly‑acquired property,
in detail reasonably satisfactory to the Administrative Agent;
(iii)    within 45 days thereafter (or such longer period as the Administrative
Agent may agree in its reasonable discretion) after such formation or
acquisition, cause such Subsidiary or Loan Party, as the case may be (if it has
not already done so), to duly execute and deliver to the Administrative Agent
supplemental Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (or in substantially the
form attached to the Security Agreement, if applicable) (including delivery of
all certificates representing Pledged Equity Interests in and of such
Subsidiary, and other instruments of the type specified in Section
5.01(a)(iii));
(iv)    within 60 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or
acquisitionthereafter, cause such Subsidiary or Loan Party (if it has not
already done so) to take any actions required under the Security Agreement
(including the recording of mortgages with respect to any Material Real Property
so acquired, the filing of UCC financing statements, the giving of notices and
the endorsement of notices on title documents) as may be reasonably requested by
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties subject to the supplemental Collateral
Documents delivered pursuant to this Section 7.11; provided that, for the
avoidance of doubt, such pledge shall be limited to (i) in the case of Equity
Interests of a Foreign Subsidiary, no more than the Defined Percentage of any
class

103



--------------------------------------------------------------------------------

Exhibit 10.30



of Equity Interest of a Foreign Subsidiary directly owned by a Domestic
Subsidiary, and (ii) in the case of any Indebtedness owed by a Foreign
Subsidiary to a Loan Party, no more than the Defined Percentage of each such
Indebtedness of a Foreign Subsidiary directly owned by a Domestic Subsidiary;
and
(v)    within 60 days after such formation or acquisitionthereafter, in the case
of any Material Real Property, deliver, (i) upon the request of the
Administrative Agent in its reasonable discretion, to the Administrative Agent
with respect to each parcel of Material Real Property owned by each Loan Party
or newly acquired or newly formed Subsidiary, the Mortgages, title reports and
surveys, each in scope, form and substance reasonably satisfactory to the
Administrative Agent, (ii) to the extent received by the Company, to the
Administrative Agent with respect to each parcel of Material Real Property owned
by each Loan Party or newly acquired or newly formed Subsidiary, engineering,
soils and other reports, and environmental assessment reports and (iii) to the
Administrative Agent, all other items set forth on Schedule 7.16, each in scope,
form and substance reasonably satisfactory to the Administrative Agent.
(b)    Notwithstanding anything to the contrary in any Loan Document,
(i)    no Loan Party shall be required to pledge any Equity Interest under any
Loan Document other than (x) the Equity InterestsInterest of a Domestic
Subsidiary, not including any Excluded Domestic Subsidiary, and (y) no more than
the Defined Percentage of any class of Equity Interest of (i) AMC Acquisition
Company LLC (or its successor), (ii) anyany Excluded Domestic Subsidiary, (ii)
any Foreign Subsidiary directly held by a Domestic Subsidiary, including an
Excluded Domestic Subsidiary, and (iii) any Subsidiary directly owned by AMC
Acquisition Company LLC (or its successor), or (iv) any Foreign Subsidiary
directly owned by a Domestic Subsidiary;held by a Sundance International
Guarantor.
(ii)    the Secured Parties shall have recourse against, and shall be entitled
to recover from, AMC Acquisition Company LLC (or its successor) or any Excluded
Domestic Subsidiary and each of the Sundance International Guarantors pursuant
to its Guaranty only to the extent of (x) the Defined Percentage of each class
of Equity Interests in each of its directly-owned Foreign Subsidiaries and the
Defined Percentage of each Indebtedness owed by its directly-owned Foreign
Subsidiaries to it, or the proceeds from the disposal of the Defined Percentage
of such class of Equity Interests or of the Defined Percentage of such
Indebtedness, and (y) its assets other than Equity Interests and Indebtedness of
Foreign Subsidiaries (or proceeds from the disposal thereof); andprovided that
(a) the Secured Parties shall at all times have recourse against the Defined
Percentage of the amounts outstanding under the Permitted Global Reorganization
Note and (b) the Secured Parties shall have recourse to 100% of the assets of
each Sundance International Guarantor excluding any Equity Interest in or held
by a Sundance International Guarantor that exceeds the Defined Percentage
thereof; and

104



--------------------------------------------------------------------------------

Exhibit 10.30



(iii)    no Foreign Subsidiary (other than the Sundance International
Guarantors) shall be a Guarantor.
(c)    Promptly upon request by the Company or applicable Loan Parties in
connection with the transfer (whether in one transaction or in a series of
transactions) of (a) all of the Company’s ownership interests in RMH GE and its
subsidiaries to AMCNI or (b) the Company’s ownership interests in the Chello
Company Holding Companies directly held by AMCNI to AMC Global and RMH GE and/or
their respective Subsidiaries, as part of the Permitted Global Reorganization,
the Administrative Agent shall release:
(i)    each such entity to be transferred from all then-existing (A) pledges of
any Equity Interest of such entity and (B) Liens on any property owned by such
entity, granted to or held by the Administrative Agent under any Loan Document;
and
(ii)    Sundance Channel Europe LLC from its obligations as (A) a Guarantor
under this Credit Agreement, (B) a “Grantor” under the Security Agreement and
(C) a “Pledgor” under the Pledge Agreement.
(d)    Within 15 Business Days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) of the Administrative Agent
granting all of the releases provided for in Section 7.11(c), the Company shall,
at the Company’s expense:
(i)    cause the Defined Percentage of each class of Equity Interests of any
Foreign Subsidiary held by AMCNI and each of the Sundance International
Guarantors to be pledged in favor of the Collateral Agent pursuant to the Pledge
Agreement (and, notwithstanding any other provision of this Agreement, in no
event shall the Secured Parties be entitled, pursuant to or as a result of any
exercise of rights under the Loan Documents, to a recovery of or recourse
against more than the Defined Percentage of each class of Equity Interests of a
Foreign Subsidiary held by any Excluded Domestic Subsidiary or Sundance
International Guarantor (or of the proceeds from the disposal thereof) or more
than the Defined Percentage of any Indebtedness held by any Excluded Domestic
Subsidiary or Sundance International Guarantor (or of the proceeds from the
disposal thereof));
(ii)    cause AMCNI, and each of the Sundance International Guarantors to duly
execute and deliver to the Administrative Agent supplemental Collateral
Documents, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (or in substantially the form attached to the Security
Agreement, if applicable) (including delivery of all certificates representing
Pledged Equity Interests of such Subsidiary, and other instruments of the type
specified in Section 5.01(a)(iii)); and  
(iii)    no Foreign Subsidiary shall be a Guarantor.cause the $400,000,000 of
loans made by RMH GE (or its predecessors or successors) to AMC Global to be
evidenced by one or more promissory notes equal to 100% of the loans’ aggregate
principal amount (collectively, the “Permitted Global Reorganization Note”)
issued by AMC Global to RMH GE (or its predecessors or successors), and cause
RMH GE (or its predecessors or successors) to deliver to the Administrative
Agent a pledge of the Defined Percentage of the Permitted

105



--------------------------------------------------------------------------------

Exhibit 10.30



Global Reorganization Note, together with an undated note power executed in
blank and any necessary endorsement.
(e)    (c) Notwithstanding anything to the contrary in any Loan Document, on or
prior to the date on which any Mortgage is delivered pursuant to this Section
7.11, (i) evidence as to whether the Material Real Property to be encumbered by
such Mortgage includes any building located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (such a
Material Real Property, a “Flood Hazard Property”) pursuant to a standard flood
hazard determination form ordered and received by the Administrative Agent, and
(ii) if such Material Real Property is a Flood Hazard Property, (A) evidence as
to whether the community in which such Material Real Property is located is
participating in the National Flood Insurance Program, (B) the Borrower’s
written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Material Real Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) if the community is participating in the National Flood Insurance Program, a
declaration page confirming that flood insurance has been issued thereunder, or
such other evidence of flood insurance satisfactory to the Administrative Agent
and naming the Collateral Agent as an additional insured and sole loss
payee/mortgagee on behalf of the Secured Parties.
Section 7.12    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, each Loan Party shall (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re‑record, file, re‑file, register and
re‑register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
Section 7.13    Designation as Senior Debt. The Loan Parties shall designate all
Obligations as the sole “Designated Senior Indebtedness” (or an equivalent term)
under, and defined in, any Subordinated Debt Documents.
Section 7.14    Maintenance of Ratings. In the case of the Company, at all times
use commercially reasonable efforts to maintain public ratings issued by Moody’s
and S&P with respect to itself as an entity, and with respect to the Loans made
hereunder.

106



--------------------------------------------------------------------------------

Exhibit 10.30



C. Negative Covenants:
Section 7.15    Indebtedness. None of the Loan Parties will, or will permit any
of its Restricted Subsidiaries to, create, incur or suffer to exist any
Indebtedness except:
(i)    Indebtedness hereunder;
(ii)    Indebtedness in respect of the Senior Notes, any Permitted Debt and any
Permitted Refinancing Indebtedness;
(iii)    (i) obligations under or in respect of interest rate Swap Contracts up
to an aggregate notional principal amount not to exceed at any time an amount
equal to the Commitments of all the Lenders in the aggregate at such time and
(ii) obligations owing under other Swap Contracts entered into in order to
manage existing or anticipated exchange rate or commodity price risks and not
for speculative purposes;
(iv)    Guarantees and letters of credit not prohibited by Section 7.16;
(v)    Indebtedness (A) of any Loan Party owed to any other Loan Party, (B) of a
non-Loan Party wholly owned Restricted Subsidiary owed to another non-Loan Party
wholly owned Restricted Subsidiary, (C) of a wholly owned non‑Loan Party Foreign
Restricted Subsidiary owed to another wholly owned non-Loan Party Foreign
Restricted Subsidiary, (D) of a wholly owned Foreign Restricted Subsidiary owed
to a Loan Party in an aggregate principal amount together with all amounts
incurred pursuant to Section 7.18(xii)(B) not to exceed at any time outstanding
$75,000,000, (E) of a non-‑wholly owned Foreign Restricted Subsidiary or a
foreign joint venture that is a Restricted Subsidiary owed to a wholly owned
Foreign Subsidiary (together with all other Investments in and Guarantees in
respect of such entities by wholly owned Foreign Subsidiaries permitted by this
clause (v)(E), Section 7.16(iii)(C) and Section 7.18(xii)(D)) in an aggregate
principal amount not to exceed at any time outstanding $75,000,000
and75,000,000, (F) of a wholly owned Foreign Subsidiary owed to a Loan Party in
connection with the consummation of the Chello Acquisition so long as such
Indebtedness is pledged as Collateral in accordance with the terms of Section
7.11 and (G) that is intercompany incurred in connection with the consummation
of the Permitted Global Reorganization;
(vi)    Indebtedness issued and outstanding on the Closing Date to the extent
set forth on Schedule 7.15 and any Permitted Refinancing Indebtedness related
thereto;
(vii)    Indebtedness incurred by the Borrower or any Guarantor as consideration
for, and to finance costs and expenses of, Permitted Acquisitions, so long as
(i) such indebtedness is unsecured; (ii) the Company would be in compliance, on
a pro forma basis after giving effect to the consummation of such acquisition
and the incurrence or assumption of such indebtedness in connection therewith,
with the Financial Covenants recomputed as of the last day of the most recently
ended Quarter for which financial statements were delivered pursuant to Section
7.01 and calculated as if such acquisition was consummated and such indebtedness
was incurred on the first day of the 12‑month period

107



--------------------------------------------------------------------------------

Exhibit 10.30



then ended (such pro forma basis to include, in the Company’s discretion, a
reasonable estimate of savings from such acquisition (A) that have been
realized, (B) for which the steps necessary for realization have been taken, or
(C) for which the steps necessary for realization are reasonably expected to be
taken within 12 months of the date of such acquisition, in each case, certified
by the Company), (iii) before and after giving effect thereto, no default or
Event of Default shall have occurred and be continuing, and (iv) such
Indebtedness has a maturity date no earlier than the date that is six months
after the latest Maturity Date of the then existing Facilities and has no
mandatory redemptions prior to the Maturity Date with respect to the Term A
Facility (other than customary asset sale and change of control offers that are
subject to prior payment and termination of the Facilities);
(viii)    Capital Lease Obligations and purchase money obligations for fixed or
capital assets in an aggregate amount outstanding at any one time not to exceed
$75,000,000100,000,000;
(ix)    Indebtedness in connection with issuance of one or more standby letters
of credit or performance bonds securing obligations of the type set forth in
clauses (i) and (ii) of the definition of “Permitted Liens”;
(x)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take‑or‑pay obligations of the Borrower or any of the Restricted
Subsidiaries contained in supply arrangements, in each case, in the ordinary
course of business;
(xi)    cash management obligations and Indebtedness incurred in respect of
netting services, overdraft protection and similar arrangements;
(xii)    Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or property was acquired from such Person to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such
property, not to exceed in an aggregate principal amount at any time outstanding
$75,000,000 and any Permitted Refinancing Indebtedness related thereto (it being
understood that any accrued but unpaid interest and the amount of all expenses
and premiums incurred in connection therewith added to any principal amount
shall not constitute an increment in principal for purposes of this paragraph);
(xiii)    any earnout obligation that comprises a portion of the consideration
for a Permitted Acquisition;
(xiv)    Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred by the Borrower or any Restricted Subsidiary
in connection with the Transaction and any Permitted Acquisition;
(xv)    Monetization Indebtedness; provided that, the Company shall provide to
the Administrative Agent prompt written notice of any such Monetization

108



--------------------------------------------------------------------------------

Exhibit 10.30



Indebtedness incurred by the Borrower or a Restricted Subsidiary together with a
brief description of the terms thereof;
(xvi)    Indebtedness incurred as consideration for any Permitted Acquisition
and consisting solely of a deferred or contingent obligation to deliver Equity
Interests in the Company;
(xvii)    other Indebtedness of the Borrower or any Restricted Subsidiary, to
the extent not otherwise permitted by clauses (i) through (xvi) of this Section
7.15, so long as the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (xvii) shall not exceed the
sum of $250,000,000; and
(xviii)    Indebtedness incurred by Foreign Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed $250,000,000.
Notwithstanding any other provision of this Section 7.15, the maximum amount of
Indebtedness that may be incurred pursuant to this Section 7.15 shall not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies or changes in
GAAP.
Section 7.16    Contingent Liabilities. None of the Loan Parties will, or will
permit any of its Restricted Subsidiaries to, directly or indirectly (including,
without limitation, by means of causing a bank to open a letter of credit),
guarantee, endorse, contingently agree to purchase or to furnish funds for the
payment or maintenance of, or otherwise be or become contingently liable upon or
with respect to, the Indebtedness, other obligations, net worth, working capital
or earnings of any Person, or guarantee the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agree to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss (all
such transactions being herein called “Guarantees”), except:
(i)    the Guarantees in Article IV;
(ii)    endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;
(iii)    Guarantees (A) by the Borrower or one or more of the Restricted
Subsidiaries of Indebtedness of, and other obligations (incurred in the ordinary
course of business) of, another Restricted Subsidiary, but only if such
Indebtedness or obligations are permitted by this Credit Agreement, (B) by a
wholly owned Restricted Subsidiary that is not a Loan Party in favor of another
wholly owned Restricted Subsidiary that is not a Loan Party and (C) by a wholly
owned Foreign Subsidiary in favor of a non-wholly owned Foreign Subsidiary or a
foreign joint venture (together with all other Investments in and Guarantees in
respect of such entities by wholly owned Foreign Subsidiaries permitted by this
clause (iii)(C), Section 7.15(v)(E) and Section 7.18(xii)(D)) in an aggregate
principal amount not to exceed at any time outstanding $75,000,000;

109



--------------------------------------------------------------------------------

Exhibit 10.30



(iv)    obligations under agreements to indemnify Persons who have issued bid or
performance bonds or letters of credit issued in lieu of such bonds in the
ordinary course of business of the Company or any Restricted Subsidiary securing
performance by such Person of activities otherwise permissible hereunder;
(v)    Guarantees ofby the Borrower and the Restricted Subsidiaries issued for
the purpose of securing (a) production and product related arrangements, or (b)
arrangements for the compensation of talent through third‑party intermediaries;
(vi)    the Guarantees described on Schedule 7.16 (as such schedule may be
amended by the Company from time to time), undertaken in the ordinary course of
business of the Company and the Restricted Subsidiaries, including, without
limitation, Guarantees issued for purposes of securing (a) programming or
transponder rights, (b) Affiliation Agreements, (c) advertising representation
agreements, marketing and service arrangements, (d) real estate leases, and
extensions, replacements and modifications of the foregoing, provided that the
aggregate amount of all such Guarantees under this Section 7.16(vi) at any time
outstanding does not exceed $75,000,000;
(vii)    Capital Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capital Lease Obligations do not
increase their liability by reason of such assignment);
(viii)    unsecured Guarantees by Loan Parties of the Borrower’s obligations in
respect of (a) any Permitted Debt and (b) Indebtedness issued and outstanding
under the Senior Notes Indenture on June 30, 2011, and any Permitted Refinancing
Indebtedness in respect thereof;
(ix)    Letters of Credit;
(x)    any Guarantee by the Borrower or a Restricted Subsidiary of the
obligations of any Unrestricted Subsidiary or any Restricted Subsidiary that is
not a Loan Party, so long as (A) recourse to the Borrower or such Restricted
Subsidiary thereunder is limited solely to shares of capital stock of such
Unrestricted Subsidiary, such Restricted Subsidiary that is not a Loan Party, or
their Subsidiaries and to no other assets of the Borrower or the other Loan
Parties and (B) neither the Borrower nor any Restricted Subsidiary agrees, in
connection therewith, to any limitation on the amount of Indebtedness which may
be incurred by them, to the granting of any Liens on assets of the Borrower or
any of the Restricted Subsidiaries (other than shares of stock of such
Unrestricted Subsidiary, such Restricted Subsidiary that is not a Loan Party, or
their Subsidiaries), to any acquisition or disposition of any assets of the
Borrower or the Restricted Subsidiaries (other than shares of capital stock of
such Unrestricted Subsidiary, such Restricted Subsidiary that is not a Loan
Party, or their Subsidiaries) or to any modification or supplement of this
Credit Agreement or any agreement entered into by the Borrower or any of the
Restricted Subsidiaries refinancing any substantial portion of the Indebtedness
outstanding under this Credit Agreement;

110



--------------------------------------------------------------------------------

Exhibit 10.30



(xi)    any Guarantee by the Borrower or a Restricted Subsidiary of the
obligations or Indebtedness of any Unrestricted Subsidiary, Restricted
Subsidiary that is not a Loan Party, or joint venture; provided that the
aggregate amount of all such Guarantees, when combined with the aggregate amount
of Investments in Unrestricted Subsidiaries and joint ventures made pursuant to
Section 7.18(xii), does not exceed $100,000,000 at any time outstanding;
(xii)    Guarantees which would constitute Investments which are not prohibited
by Section 7.18;
(xiii)    Obligations under contracts providing for the acquisition of or
provision of goods or services (including Leases or licenses of property)
incurred in the ordinary course of business for which the Borrower or any of its
Restricted Subsidiaries may be jointly and severally liable with Affiliates of
the Borrower as to which costs are allocated (as among the Borrower and its
Affiliates) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations;
(xiv)    any Guarantee by the Borrower or a Restricted Subsidiary of any
obligation to the extent such obligation can be entirely satisfied (at the
option of the Borrower or such Restricted Subsidiary) by the delivery of Equity
Interests in the Company, if the Company agrees in a notice to the
Administrative Agent that such obligation shall be satisfied solely by the
delivery of such Equity Interests;
(xv)    Guarantees incurred in connection with a Monetization Transaction;
(xvi)    Guarantees of Leases of the Borrower and its Restricted Subsidiaries
entered into in the ordinary course of business;
(xvii)    any Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or any Restricted Subsidiary which Indebtedness is
permitted to be incurred under Section 7.15;
(xviii)    Guarantees of obligations or Indebtedness of Foreign Subsidiaries
permitted by Section 7.15(xviii); and
(xix)    (xviii) other Guarantees, including, but not limited to, without
duplication, surety bonds, by the Borrower and its Restricted Subsidiaries;
provided that the aggregate amount of the obligations guaranteed does not exceed
$100,000,000 at any one time outstanding;
provided, that, other than as permitted under clauses (x)‑v) (to the extent in
the ordinary course with respect to the applicable Restricted Subsidiary that is
not a Loan Party), (x), (xi), (xii), (xiii), (xvi), and (xviii) of this Section
7.16, no Loan Party shall Guarantee the obligations of any Restricted Subsidiary
that is not a Loan Party.

111



--------------------------------------------------------------------------------

Exhibit 10.30



Notwithstanding any other provision of this Section 7.16, the maximum amount of
Indebtedness that may be incurred pursuant to this Section 7.16 shall not be
deemed to be exceeded with respect to any outstanding Guarantees due solely to
the result of fluctuations in the exchange rates of currencies or changes in
GAAP.
Section 7.17    Liens. None of the Loan Parties will, or will permit any of its
Restricted Subsidiaries to, create or suffer to exist, any mortgage, pledge,
security interest, conditional sale or other title retention agreement, lien,
charge or encumbrance upon any of its assets, now owned or hereafter acquired,
securing any Indebtedness or other obligation (all such security being herein
called “Liens”), except:
(i)    Liens on property securing Indebtedness owed to the Borrower or any
Restricted Subsidiary;
(ii)    Liens securing Capital Lease Obligations or other Indebtedness for the
deferred acquisition price of property or services to the extent such Liens
attach solely to the property acquired with or subject to such Indebtedness;
(iii)    Liens securing all of the obligations of the Borrower and the
Restricted Subsidiaries hereunder and under the other Loan Documents, including
Liens in favor of a Hedge Bank in connection with a Secured Hedge Agreement;
(iv)    Permitted Liens and Permitted Encumbrances (as defined in a Mortgage);
(v)    other Liens on property or assets in effect on the Closing Date to the
extent set forth on Schedule 7.17;
(vi)    Liens on Equity Interests in any Unrestricted Subsidiary or joint
venture of the Borrower or any Restricted Subsidiary;
(vii)    Liens (i)(A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.18 to be applied against the purchase price for such Investment or (B)
consisting of an agreement to dispose of any property in a disposition permitted
under Section 7.24, in each case, solely to the extent such Investment or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien and (ii) on cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any transaction that
constitutes or will constitute a Permitted Acquisition;
(viii)    Liens securing Monetization Indebtedness;
(ix)    Liens securing Indebtedness permitted by Section 7.15(xii); and
(x)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 7.15(xviii)

112



--------------------------------------------------------------------------------

Exhibit 10.30



In addition, neither the Borrower nor any Restricted Subsidiary will enter into
or permit to exist any undertaking by it or affecting any of its properties
whereby the Borrower or such Restricted Subsidiary shall agree with any Person
(other than the Lenders or the Administrative Agent) not to create or suffer to
exist any Liens in favor of any other Person, provided that the foregoing
restriction shall not apply to any such undertaking contained in any indenture
or other agreement (i) governing any Indebtedness outstanding at the date hereof
and identified on Schedule 7.15 hereto, (ii) governing any Indebtedness in
respect of the Senior Notes, the Permitted Debt (to the extent that such
undertaking in any Permitted Debt is no more restrictive than the corresponding
terms of the Senior Notes) and any renewals, extensions or refundings thereof,
(iii) governing specific property to be sold pursuant to an executed agreement
with respect to an asset sale permitted hereunder, or (iv) constituting a
customary restriction on assignment, subletting, or other transfer contained in
Leases, licenses, franchises and other similar agreements entered into in the
ordinary course of business or otherwise creating a Permitted Lien (provided
that any restriction referred to in clauses (iii) or (iv) is limited to the
property or asset subject to such sale, Lease, license, franchise or other
similar agreement or Permitted Lien, as the case may be).
Notwithstanding any other provision of this Section 7.17, the maximum amount of
Liens that may be created pursuant to this Section 7.17 shall not be deemed to
be exceeded with respect to any outstanding Liens due solely to the result of
fluctuations in the exchange rates of currencies or changes in GAAP.
Section 7.18    Investments. None of the Loan Parties will, or will permit any
of its Restricted Subsidiaries to, directly or indirectly, (a) make or permit to
remain outstanding any advances, loans, accounts receivable (other than (x)
accounts receivable arising in the ordinary course of business of such Loan
Party or Restricted Subsidiary and (y) accounts receivable owing to any Loan
Party or Restricted Subsidiary from any Unrestricted Subsidiary for management
or other services or other overhead or shared expenses allocated in the ordinary
course of business provided by such Loan Party or Restricted Subsidiary to such
Unrestricted Subsidiary) or other extensions of credit (excluding, however,
accrued and unpaid interest in respect of any advance, loan or other extension
of credit) or capital contributions to (by means of transfers of property to
others, or payments for property or services for the account or use of others,
or otherwise) any Person (other than any Loan Party), (b) purchase or own any
stocks, bonds, notes, debentures or other securities (including, without
limitation, any interests in any limited liability company, partnership, joint
venture or any similar enterprise) of, any Person (other than a Loan Party), or
(c) purchase or acquire (in one transaction or a series of transactions) assets
of another Person (other than any Loan Party) that constitute a business unit or
all or a substantial part of the business of, such Person (all such transactions
referred to in clauses (a), (b) and (c) being herein called “Investments”),
except for:
(ii)    Investments in cash, Cash Equivalents and marketable securities;
(iii)    Investments set forth on Schedule 6.15 and any modification,
replacement, renewal or extension thereof; provided, that the amount of the
Investment outstanding on the Closing Date is not increased except pursuant to
the terms of such Investment or as otherwise permitted by this Section 7.18;

113



--------------------------------------------------------------------------------

Exhibit 10.30



(iii)    receivables owing to the Borrower or any of its Restricted
Subsidiaries, including receivables from and advances to suppliers, if created,
acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;
(iv)    loans and advances to officers, directors, employees, consultants and
members of management (including for travel, entertainment, relocation and
analogous business expenses) in an aggregate amount not to exceed $5,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Laws;
(v)    Investments (including debt obligations) (i) received in connection with
the bankruptcy and reorganization of suppliers and customers in settlement of
delinquent obligations of, and (ii) received in connection with the settlement
of other disputes with customers and suppliers;
(vi)    to the extent that they constitute Investments, (A) Indebtedness not
prohibited by Section 7.15; (B) Guarantees not prohibited by Section 7.16 other
than clause (xii) thereof, (C) Liens not prohibited by Section 7.17, (D)
Restricted Payments not prohibited by Section 7.19, (E) Dispositions permitted
by Section 7.24(vii)(b) or 7.24(vii)(c), or (F) the consummation of the Chello
Acquisition;
(vii)    Permitted Acquisitions;
(viii)    Investments consisting of extensions of credit or endorsements for
collection or deposit in the ordinary course of business;
(ix)    Investments consisting of notes, other similar instruments or non‑cash
consideration received in connection with any disposition not prohibited by
Section 7.24;
(x)    Investments to the extent financed with Equity Interests of the Company;
(xi)    Investments in Swap Contracts entered into in order to manage existing
or anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;
(xii)    Investments in (A) one or more Unrestricted Subsidiaries, Restricted
Subsidiaries that are not Loan Parties or joint ventures; provided that the
aggregate amount of all such Investments, when combined with the aggregate
amount of Guarantees permitted pursuant to Section 7.16(xi), does not exceed
$100,000,000 at any one time outstanding, (B) Foreign Subsidiaries by Domestic
Subsidiaries that are Restricted Subsidiaries in an aggregate amount not to
exceed $75,000,000 at any time outstanding; provided that no more than
$25,000,000 of such amount under this clause (xii)(B) may constitute Investments
in Unrestricted Subsidiaries;, (C) wholly owned Subsidiaries that are not Loan
Parties by other wholly owned Subsidiaries that are not Loan Parties;, (D)
non-wholly owned Foreign

114



--------------------------------------------------------------------------------

Exhibit 10.30



Subsidiaries and foreign joint ventures by wholly owned Foreign Subsidiaries
(together with all other Investments and intercompany Indebtedness in respect of
such entities by wholly owned Foreign Subsidiaries permitted by this clause
(xii)(D), Section 7.15(v)(E) and Section 7.16(iii)(C)) in an aggregate principal
amount not to exceed at any time outstanding $75,000,00075,000,000, and (E)
connection with the consummation of the Permitted Global Reorganization;
(xiii)    advances of payroll payments to employees in the ordinary course of
business;
(xiv)    Investments of the Borrower and its Restricted Subsidiaries consisting
of settlements of overdue debts or accounts with customers and suppliers in
bankruptcy in the ordinary course of business;
(xv)    other Investments of the Borrower or any Restricted Subsidiary;
provided, that (A) no Default shall have occurred and be continuing at the time
such Investment is made or would result from the making of such Investment, (B)
the Loan Parties shall be in compliance on a pro forma basis after giving effect
to such Investment with the Financial Covenants, recomputed as of the last day
of the most recently ended Quarter for which financial statements have been
delivered pursuant to Section 7.01 and calculated as if such Investment was
consummated on the first day of the 12‑month period then ended, (C) at the time
of such Investment, the Cash Flow Ratio shall be less than or equal to 6.00 to
1.00 on a pro forma basis after giving effect to such Investment, and (D) during
any time that the Cash Flow Ratio is greater than or equal to 4.75 to 1.00 (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 7.01(a) or (b)), at the time of such Investment after giving effect to
the making thereof, the aggregate amount of Investments made pursuant to this
clause (xv)(D) and not repaid or otherwise returned, together with the aggregate
amount of Restricted Payments made pursuant to clause (vi)(D) of Section 7.19,
shall not exceed (i) the sum of (a) $100 million plus (b) the net proceeds from
any sale or issuance of Equity Interests by the Company to any Person (other
than the Company or any of its Restricted Subsidiaries) after July 1, 2011 (with
non‑cash proceeds to be valued by the Company in good faith) plus (c) an amount
equal to (1) Cumulative Operating Cash Flow minus (2) 1.4 multiplied by
Cumulative Interest Expense;
(xvi)    Permitted Affiliate Payments; and
(xvii)    other investments of the Borrower or any Restricted Subsidiary, to the
extent not otherwise permitted by clauses (i) through (xvi) of this Section
7.18; provided that the aggregate amount of all such Investments made pursuant
to this clause does not exceed $100,000,000 at any one time outstanding;
provided, that the Borrower or any Restricted Subsidiary may convert the form of
any outstanding Investment by the Borrower or such Restricted Subsidiary in any
Unrestricted Subsidiary or Restricted Subsidiary that is not a Loan Party that
was permitted under this Section 7.18 when first

115



--------------------------------------------------------------------------------

Exhibit 10.30



made by the Borrower or a Restricted Subsidiary at all times prior to any
Responsible Officer having knowledge of the occurrence and continuance of a
Default.
Notwithstanding any other provision of this Section 7.18, the maximum amount of
Investments that may be entered into pursuant to this Section 7.18 shall not be
deemed to be exceeded with respect to any outstanding Investments due solely to
the result of fluctuations in the exchange rates of currencies, appreciation in
the value of such Investments or changes in GAAP.
Section 7.19    Restricted Payments. None of the Loan Parties will, or will
permit any of its Restricted Subsidiaries to, directly or indirectly, declare or
make or declare any Restricted Payment (other than any Restricted Payment
payable (and paid) in Equity Interests of the Company), or incur any obligation
(contingent or otherwise) to do so at any time, except for:
(i)    the Borrower and the Restricted Subsidiaries may make dividends and other
distributions payable solely in the same class of Equity Interests of such
Person;
(ii)    Permitted Affiliate Payments;
(iii)    repurchases of Equity Interests in a cashless transaction deemed to
occur upon exercise or vesting of restricted stock, stock options or warrants;
(iv)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments with the
proceeds received from the issuance of its Equity Interests (other than the
issuance of Equity Interests to a Loan Party or any Subsidiary thereof);
(v)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into transactions permitted by Sections 7.23
and 7.24; and
(vi)    other Restricted Payments of the Borrower or any Restricted Subsidiary;
provided, that (A) no Default shall have occurred and be continuing at the time
such Restricted Payment is made or would result from the making or declaration
of such Restricted Payment, (B) the Loan Parties shall be in compliance on a pro
forma basis after giving effect to such Restricted Payment with the Financial
Covenants, recomputed as of the last day of the most recently ended Quarter for
which financial statements have been delivered pursuant to Section 7.01 and
calculated as if such Restricted Payment was made on the first day of the
12‑month period then ended, (C) at the time of such Restricted Payment, the Cash
Flow Ratio shall be less than or equal to 6.00 to 1.00 on a pro forma basis
after giving effect to such Restricted Payment, and (D) during any time that the
Cash Flow Ratio is greater than or equal to 4.75 to 1.00 (such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 7.01(a) or (b)), at
the time of such Restricted Payment after giving effect to the making thereof,
the aggregate amount of Restricted Payments made pursuant to this clause
(vi)(D), together with the aggregate amount of Investments made pursuant to
clause (xv)(D) of Section 7.18 and not repaid or otherwise returned, shall not
exceed (i) the sum of (a) $100 million plus (b) the net proceeds from any sale
or issuance

116



--------------------------------------------------------------------------------

Exhibit 10.30



of Equity Interests by the Company to any Person (other than the Company or any
of its Restricted Subsidiaries) after July 1, 2011 (with non‑cash proceeds to be
valued by the Borrower in good faith) plus (c) an amount equal to (1) Cumulative
Operating Cash Flow minus (2) 1.4 multiplied by Cumulative Interest Expense.
Section 7.20    Transactions with Affiliates. Other than as set forth on
Schedule 7.20, none of the Loan Parties will, or will permit any of its
Restricted Subsidiaries to, effect any transaction with any Affiliate of the
Company that is not a Restricted Subsidiary, having a value, or for
consideration having a value, in excess of $20,000,000 unless the board of
directors (or the person duly authorized to perform similar functions) of the
Borrower or such other Restricted Subsidiary shall make a good faith
determination that the terms of such transaction are, taken as a whole, no less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than would at the time be obtainable for a comparable transaction in arms‑length
dealing with an unrelated third party; provided, however, that this provision
shall not apply to (i) overhead and other ordinary course allocations of costs
and services on a reasonable basis, (ii) allocations of tax liabilities and
other tax‑related items among the Borrower and its Affiliates based principally
upon the financial income, taxable income, credits and other amounts directly
related to the respective parties, to the extent that the share of such
liabilities and other items allocable to the Borrower and its Restricted
Subsidiaries shall not exceed the amount that such Persons would have been
responsible for as a direct taxpayer, (iii) Distribution Transaction Agreements
and amendments, renewals and extensions thereof on terms not materially less
favorable in the aggregate to the interests of the Lenders than those existing
on the date hereof, and (iv) any Investment permitted by Section 7.18 or any
Restricted Payment permitted by Section 7.19.
Section 7.21    Amendments of Certain Instruments. None of the Loan Parties
will, or will permit any of its Restricted Subsidiaries to, modify or
supplement, or consent to any waiver of any of the provisions of, any Debt
Instrument governing any Permitted Debt or any Indebtedness specified in
Schedule 7.15 except to the extent, after giving effect thereto, that such
Permitted Debt or other Indebtedness could be incurred on such modified or
supplemented terms by such Loan Party or Restricted Subsidiary on the effective
date of the modification, supplement or consent. In addition, none of the Loan
Parties will, or will permit any of their Restricted Subsidiaries to, enter into
any amendment, or agree to or accept any waiver, of any of the provisions of (a)
the certificate of incorporation or organization, by‑laws, limited liability
company agreement, partnership agreement or any other governing document of any
of the Loan Parties or their Restricted Subsidiaries, in each case if doing so
would materially adversely affect the rights of the Loan Parties, the Restricted
Subsidiaries, the Administrative Agent and the Lenders, or any of them, or (b)
any other agreement between any of the Loan Parties or the Restricted
Subsidiaries, on the one hand, and any of its Affiliates, on the other hand,
which would have a Materially Adverse Effect.
Section 7.22    Change in Nature of Business. None of the Loan Parties will, or
will permit any of its Restricted Subsidiaries to, engage in any material line
of business substantially different from those lines of business conducted by
the Loan Parties and their Restricted Subsidiaries on the Closing Date or any
business reasonably related or incidental thereto, other than reasonable
extensions thereof.

117



--------------------------------------------------------------------------------

Exhibit 10.30



Section 7.23    Fundamental Changes. None of the Loan Parties will, or will
permit any of its Restricted Subsidiaries to, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:
(i)    any Restricted Subsidiary may merge, dissolve, liquidate or consolidate
with or into (i) the Company, provided that the Company shall be the continuing
or surviving Person, (ii) a Loan Party, provided that the Loan Party shall be
the continuing or surviving Person, or (iii) any one or more other Restricted
Subsidiaries, provided that when any wholly owned Subsidiary is merging with
another Subsidiary, such wholly owned Subsidiary shall be the continuing or
surviving Person;
(ii)    any Loan Party (other than the Company) may Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired, upon voluntary liquidation or
otherwise) to the Company or to another Loan Party;
(iii)    any Restricted Subsidiary that is not a Loan Party may Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all its assets (whether now owned or hereafter acquired, upon voluntary
liquidation or otherwise) to (i) another Restricted Subsidiary that is not a
Loan Party or (ii) to a Loan Party;
(iv)    the Company and its Subsidiaries may consummate the Transaction and the
Permitted Global Reorganization;
(v)    any Restricted Subsidiary may merge, dissolve, liquidate or consolidate
with or into another Person (subject to clause (i)) or be subject to a
transaction resulting in the Disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (so long such
Disposition is not a Disposition of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries, taken as a whole) (whether now
owned or hereafter acquired, upon voluntary liquidation or otherwise) to or in
favor of any Person in a transaction permitted under Section 7.24;
(vi)    any Loan Party or any of its Restricted Subsidiaries may merge,
dissolve, liquidate or consolidate with or into any other Person or permit any
other Person to merge, dissolve, liquidate or consolidate with or into it;
provided that (i) in the case of a merger, dissolution, liquidation or
consolidation to which a wholly owned Subsidiary of the Company is a party, the
Person surviving such merger, dissolution, liquidation or consolidation shall be
a wholly owned Subsidiary of the Company, (ii) in the case of any merger,
dissolution, liquidation or consolidation to which the Company or an Additional
Borrower is a party, the Company or such Additional Borrower is the surviving
Person, (iii) in the case of any merger, dissolution, liquidation or
consolidation to which any Loan Party is a party, a Loan Party is the surviving
Person, and (iv) in the case of a merger, dissolution, liquidation or
consolidation to which a Restricted Subsidiary is a party, the Person surviving
such merger, dissolution, liquidation or consolidation shall be a Restricted
Subsidiary; and

118



--------------------------------------------------------------------------------

Exhibit 10.30



(vii)    Each of (i) Sundance International and (ii) RMH GE Holdings I, Inc., a
Delaware Corporation (“RMH GE”) may be Disposed of by their parent entities
(whether in one transaction or in a series of transactions) to another
Restricted Subsidiary, provided that, RMH GE may only be Disposed if, at the
time of such disposition, RMH GE no longer owns any interests in the Sundance
Domestic Channels and substantially all of its assets consist of interests in
Sundance International and/or debt or equity of (or rights to acquire debt or
equity of) Foreign Subsidiaries.any Foreign Restricted Subsidiary with assets of
less than $5,000,000 may be dissolved or liquidated.
Section 7.24    Dispositions. None of the Loan Parties will, or will permit any
of its Restricted Subsidiaries to, make any Disposition or enter into any
agreement to make any Disposition, except:
(i)    Dispositions of obsolete, worn out, damaged, surplus or otherwise no
longer used or useful machinery, parts, equipment or other assets no longer used
or useful in the conduct of the business of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(ii)    Dispositions of cash, Cash Equivalents, inventory, materials and other
current assets in the ordinary course of business (including the sale, transfer
or other disposition of overdue or disputed accounts receivable, in connection
with the compromise or collection thereof) and the conversion of cash into Cash
Equivalents and Cash Equivalents into cash;
(iii)    Dispositions of property subject to Events of Loss;
(iv)    the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Restricted Subsidiary; provided that any Guarantor shall only
issue or sell its Equity Interests to the Borrower or another Guarantor;
(v)    Dispositions by the Borrower to any Subsidiary or any Subsidiary to the
Borrower or to the Borrower or another Subsidiary of the Borrower; provided that
if the transferor is a Restricted Subsidiary, the transferee thereof must either
be the Borrower or a Restricted Subsidiary; provided, further that if the
transferor is the Borrower or a Guarantor, the transferee must be either the
Borrower or a Guarantor;
(vi)    Dispositions that are Investments not prohibited by Section 7.18 or
Dispositions that are permitted by Section 7.24;
(vii)    Dispositions of (a) property or assets (a) from a Loan Party to a
Subsidiary that is not a Loan Party or to a joint venture of a Loan Party or (b)
AMC/Sundance Channel Global Networks LLC, a Delaware limited liability company
and any of its subsidiaries (collectively, “Sundance International”) and any
property or assets held by Sundance International to the extent such property or
assets are held on the Closing Date to a Restricted Subsidiary or (c) RMH GE to
a Restricted Subsidiary, in accordance with Section 7.23(vii)in connection with
the Permitted Global Reorganization; provided, that in the case

119



--------------------------------------------------------------------------------

Exhibit 10.30



of sub-clause (a) of this Section 7.24(vii), as of the date of any such
Disposition the aggregate fair market value of property and assets subject to
such Dispositions (determined at the time of such Dispositions) pursuant to
sub-clause (a) of this clause (vii) during the term of this Agreement does not
exceed $150,000,000;
(viii)    Dispositions or Exchanges by the Borrower and the Restricted
Subsidiaries to the extent that the Net Cash Proceeds of any such Disposition or
Exchange are applied to prepay the Term Loans pursuant to (and to the extent
required by) Section 2.04;
(ix)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements or similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Closing Date
and (ii) to the extent that the Net Cash Proceeds of any such Disposition are
applied to prepay the Term Loans pursuant to (and to the extent required by)
Section 2.04(b)(ii);
(x)    Dispositions of Unrestricted Subsidiaries;
(xi)    Leases, subleases, licenses or sublicenses of assets or properties in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;
(xii)    Dispositions of Intellectual Property and the licensing or sublicensing
of Intellectual Property rights and other transfers of Intellectual Property and
copyrighted material on commercially reasonable terms;
(xiii)    Dispositions of assets or properties to the extent that such assets or
properties are exchanged for credit against the purchase price of similar
replacement assets or properties or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets or
properties, in each case, in the ordinary course of business;
(xiv)    termination of Swap Contracts;
(xv)    the settlement of tort or other litigation claims, provided that if any
such settled claim shall have a value in excess of $25,000,000, the board of
directors or similar governing body of the Company determines it to be fair and
reasonable in light of the circumstances;
(xvi)    Dispositions in accordance with a Distribution Transaction Agreement;
and

120



--------------------------------------------------------------------------------

Exhibit 10.30



(xvii)    any Disposition that involves property or assets having a fair market
value of less than $25,000,000;
provided that (A) with respect to clause (viii) above, any such Disposition or
Exchange shall be for fair market value and, with respect to any Disposition
(but not any Exchange), at least 75% of the consideration received therefor by
the Loan Parties or any such Restricted Subsidiary shall be in the form of cash
or Cash Equivalents (including by way of any Monetization Transaction) and (B)
after giving effect to any such Disposition or Exchange pursuant to clause
(viii), (1) the Loan Parties shall be in compliance on a pro forma basis with
the Financial Covenants, recomputed as of the last day of the most recently
ended Quarter for which financial statements have been delivered pursuant to
Section 7.01 and calculated as if such Disposition occurred on the first day of
the 12‑month period then ended and (2) no Event of Default shall exist or shall
result therefrom.
Section 7.25    Anti-Corruption Laws and Sanctions. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall use its reasonable best efforts to provide that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
or (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or in any other manner that would result in the violation of any
Sanctions applicable to any party hereto.
D.    Financial Covenants:
Section 7.26    Operating Cash Flow to Total Interest Expense. The Company and
other Loan Parties will cause, for each Quarter, the ratio of Annual Operating
Cash Flow for the period ending with such Quarter to Annual Total Interest
Expense for the period ending with such Quarter to be at least 2.50 to 1.00 at
all times during such periods:
Section 7.27    Cash Flow Ratio. The Company and other Loan Parties will not
permit the Cash Flow Ratio to exceed the following respective amounts at any
time during the following respective periods:
Period
Ratio
From and including the Closing Date to and including December 31, 2015
6.50 to 1.00
On and after January 1, 2016
6.00 to 1.00.



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Each of the following shall constitute an
“Event of Default”:

121



--------------------------------------------------------------------------------

Exhibit 10.30



(a)    Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any amendment thereto), or any certification made or deemed to have
been made by any Loan Party to any Lender or the Administrative Agent hereunder,
shall prove to have been incorrect, or shall be breached, in any material
respect when made or deemed made; provided that any representation made pursuant
to Section 5.02 in respect of the absence of any Default shall not constitute an
Event of Default if (i) at the time of such representation, such Default was not
known to a Responsible Officer of the Company and (ii) prior to such Default,
the absence of which is the subject of such representation, becoming an Event of
Default, such Default has been cured or waived in accordance with this Credit
Agreement; or
(b)    Default in the payment when due of any principal of any Revolving Credit
Loan, Term Loan, Swingline Loan or any L/C Obligation, default in the deposit
when due of funds as Cash Collateral in respect of Swingline Loans or L/C
Obligations or default in the payment when due of interest on any Revolving
Credit Loan, Term Loan or on any L/C Obligation, or any fee due hereunder or any
other amount payable to any Revolving Credit Lender, Term Lender or the
Administrative Agent hereunder, and the failure to pay such interest, fee or
such other amount within two Business Days after the same becomes due; or
(c)    Default by any of the Loan Parties in the performance or observance of
any of its agreements in Article VII (other than Section 7.01, Section 7.02,
Section 7.03, Section 7.05, Section 7.06, Section 7.07, Section 7.08, Section
7.09, Section 7.10, Section 7.11, Section 7.14, Section 7.18 and Section 7.20
but including Section 7.01(e)); or
(d)    Default by any of the Loan Parties in the performance or observance of
any of its other agreements herein (other than those specified in Section
8.01(c)) or in any other Loan Document, which shall remain unremedied for 30
days after notice thereof shall have been given to the Company by any Lender or
the Administrative Agent (provided that such period shall be fifteen days and no
such notice shall be required in the case of a default under Section 7.01(d));
or
(e)    Any Indebtedness of any of the Loan Parties (including any Indebtedness
hereunder) or any of the Restricted Subsidiaries in an aggregate principal
amount of $25,000,000 or more, excluding (i) any Indebtedness owing solely to
the Borrower or a Restricted Subsidiary and (ii) any Indebtedness for the
deferred purchase price of property or services owed to the Person providing
such property or services as to which the Borrower or such Restricted Subsidiary
has a good faith basis to believe is not due and owing and, to the extent then
appropriate, is contesting its obligation to pay the same in good faith and by
proper proceedings and for which the Borrower or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and (ii)
above herein called “Excluded Indebtedness”), shall (i) become due before stated
maturity by the acceleration of the maturity thereof by reason of default or
(ii) become due by its terms and shall not be promptly paid or extended; or

122



--------------------------------------------------------------------------------

Exhibit 10.30



(f)    Any default under any indenture, credit agreement or loan agreement or
other agreement or instrument under which Indebtedness of any of the Loan
Parties or any of the Restricted Subsidiaries constituting indebtedness for
borrowed money in an aggregate principal amount of $25,000,000 or more is
outstanding (other than Excluded Indebtedness), or by which any such
Indebtedness is evidenced, shall have occurred and shall continue for a period
of time sufficient to permit the holder or holders of any such Indebtedness (or
a trustee or agent on its or their behalf) to accelerate the maturity thereof or
to enforce any Lien provided for by any such indenture, agreement or instrument,
as the case may be, unless such default shall have been permanently waived by
the respective holder of such Indebtedness; or
(g)    Any Loan Party or any Significant Restricted Subsidiary shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v)
commence a voluntary case under any Debtor Relief Law (as now or hereafter in
effect), (vi) file a petition seeking to take advantage of any Debtor Relief
Law, (vii) acquiesce in writing to, or fail to controvert in a timely and
appropriate manner, any petition filed against any of the Loan Parties or any
Significant Restricted Subsidiary in any involuntary case under any such Debtor
Relief Law, or (viii) take any action for the purpose of effecting any of the
foregoing; or
(h)    A case or other proceeding shall be commenced, without the application,
approval or consent of any of the Loan Parties or any Significant Restricted
Subsidiary, in any court of competent jurisdiction, seeking the liquidation,
reorganization, dissolution, winding up, or composition or readjustment or debts
of such Loan Party or Significant Restricted Subsidiary, the appointment of a
trustee, receiver, custodian, liquidator or the like of such Loan Party or
Significant Restricted Subsidiary or of all or any substantial part of its
assets, or any other similar action with respect to such Loan Party or
Significant Restricted Subsidiary under any Debtor Relief Law, and such case or
proceeding shall continue undismissed, or unstayed and in effect, for any period
of 60 consecutive days, or an order for relief against any of the Loan Parties
or any Significant Restricted Subsidiary shall be entered in an involuntary case
under any Debtor Relief Law (as now or hereafter in effect); or
(i)    (i) A final and non-appealable judgment for the payment of money in
excess of $25,000,000 (to the extent not covered by insurance) shall be rendered
against any Loan Party or any Restricted Subsidiary and such judgment shall
remain unsatisfied and in effect for any period of 30 consecutive days without a
stay of execution or (if a stay is not provided for by applicable law) without
having been satisfied, vacated, discharged or stayed or fully bonded pending
appeal or (ii) a final and non-appealable judgment or final and non-appealable
judgments for the payment of money are entered by a court or courts of competent
jurisdiction against any Loan Party or any Restricted Subsidiary and either (x)
an enforcement proceeding shall have been commenced by any creditor upon such
judgment

123



--------------------------------------------------------------------------------

Exhibit 10.30



or (y) such judgment remains unsatisfied, undischarged, unstayed or unbonded for
a period (during which execution shall not be effectively stayed) of 60 days;
provided, that, the aggregate of all such judgments exceeds $25,000,000 (to the
extent not covered by insurance); or
(j)    (i) Any Termination Event shall occur; (ii) an application for a minimum
funding waiver with respect to any Plan is made; (iii) any Person shall engage
in any Prohibited Transaction involving any Plan; (iv) the Company or any ERISA
Affiliate is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from the Company’s or any
ERISA Affiliate’s complete or partial withdrawal (as described in Section 4203
or 4205 of ERISA) from such Multiemployer Plan; (v) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Plan; (vi) the Company or any ERISA Affiliate shall fail to pay
when due an amount which is payable by it to the PBGC or to a Plan under Title
IV of ERISA; (vii) the assumption of, or any material increase in, the
contingent liability of the Company or any Restricted Subsidiary with respect to
any post‑retirement welfare liability; and any or all of such events described
in clauses (i) through (vii) as applicable result in a liability of the Company
or ERISA Affiliate in excess of $25,000,000; or
(k)    Dolan Family Interests shall cease at any time to have beneficial
ownership (within the meaning of Rule 13d‑3 (as in effect on the Closing Date)
promulgated under the Securities Exchange Act of 1934, as amended) of shares of
the capital stock of the Company having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the Board of Directors of
the Company; or
(l)    Any of the Loan Parties or any of their respective Affiliates (including
any Restricted Subsidiary) institutes any proceedings seeking to establish or
any Person obtains a judgment establishing that (i) any provision of the Loan
Documents is invalid, not binding or unenforceable or (ii) the Lien created, or
purported to be created, by the Loan Documents is not a valid and perfected
first priority security interest in the property in which such Lien is created,
or purported to be created, pursuant to the Loan Documents.
Section 8.02    Remedies upon Event of Default.
(a)    Revolving/Term A Event of Default. If any Revolving/Term A Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Revolving/Term A Lenders, take any
or all of the following actions:
(i)    declare the commitment of each Revolving Credit Lender and each Term A
Lender to make Loans and any obligation of (a) the L/C Issuer to make L/C Credit
Extensions and (b) the Swingline Lender to make Swingline Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Term A Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable to any Revolving Credit Lender or Term A Lender or
under any

124



--------------------------------------------------------------------------------

Exhibit 10.30



other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself, the Revolving Credit Lenders and the Term
A Lenders and the L/C Issuer all rights and remedies available to it and such
Lenders under the Loan Documents.
(b)    Other Event of Default. If any Event of Default (other than a
Revolving/Term A Event of Default) occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans and any obligation of
(a) the L/C Issuer to make L/C Credit Extensions and (b) the Swingline Lender to
make Swingline Loans to be terminated, whereupon such commitments and
obligations shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it and such Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans, any obligation of the Swingline Lender
to advance Swingline Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

125



--------------------------------------------------------------------------------

Exhibit 10.30



First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.01    Appointment and Authority. (a) Each of the Lender Parties hereby
irrevocably appoints JPMCB to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions

126



--------------------------------------------------------------------------------

Exhibit 10.30



of this Article are solely for the benefit of the Administrative Agent, and the
Lender Parties, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co‑agents, sub‑agents and attorneys‑in‑fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co‑agents, sub‑agents and attorneys‑in‑fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
Section 9.02    Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender Party as any other Lender Party and may exercise the same
as though it were not the Administrative Agent and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lender Parties.
(b)    Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
Party understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lender

127



--------------------------------------------------------------------------------

Exhibit 10.30



Parties that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender Party such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lender Parties.
(c)    Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Credit Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information (including Information) concerning
the Loan Parties or their Affiliates (including information concerning the
ability of the Loan Parties to perform their respective Obligations hereunder
and under the other Loan Documents) nor (iii) any other matter shall give rise
to any fiduciary, equitable or contractual duties (including without limitation
any duty of trust or confidence) owing by the Administrative Agent or any member
of the Agent’s Group to any Lender Party including any such duty that would
prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.
Section 9.03    Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.06 or Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be

128



--------------------------------------------------------------------------------

Exhibit 10.30



deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless and until the Borrower or any Lender Party
shall have given notice to the Administrative Agent describing such Default and
such event or events.
(c)    Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Credit Agreement, any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or the perfection
or priority of any Lien or security interest created or purported to be created
by the Collateral Documents or (v) the satisfaction of any condition set forth
in Article V or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.
(d)    Nothing in this Credit Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any Person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender Party prior to the making of such Loan or the issuance of such
Letter of Credit, and in the case of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document

129



--------------------------------------------------------------------------------

Exhibit 10.30



by or through any one or more sub agents appointed by the Administrative Agent.
The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub agent and the Related Parties of the Administrative Agent
and each such sub agent shall be entitled to the benefits of all provisions of
this Article IX and Section 10.04 (as though such sub‑agents were the
“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
Section 9.06    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lender Parties and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30‑day period, the “Lender Party
Appointment Period”), then the retiring Administrative Agent may on behalf of
the Lender Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Administrative Agent to appoint, on behalf of the Lender
Parties, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Party Appointment Period notify
the Company and the Lender Parties that no qualifying Person has accepted
appointment as successor Administrative Agent and the effective date of such
retiring Administrative Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(b)    Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Company and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur

130



--------------------------------------------------------------------------------

Exhibit 10.30



on or after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swingline Lender, (ii) the retiring
L/C Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, (iii) the
successor Swingline Lender shall enter into an Assignment and Assumption and
acquire from the retiring Swingline Lender each outstanding Swingline Loan of
such retiring Swingline Lender for a purchase price equal to par plus accrued
interest and (iv) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, the L/C Issuer and/or the Swingline Lender may,
at any time, upon giving 20 Business Days’ prior written notice to the Company
and the Administrative Agent, resign as L/C Issuer or Swingline Lender,
respectively, effective at the close of business New York time on a date
specified in such notice; provided that such resignation by the L/C Issuer shall
have no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Credit Agreement with respect to any such outstanding Letter of Credit or
otherwise to the L/C Issuer; and provided, further, that such resignation by the
Swingline Lender shall have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Credit Agreement with respect to any such outstanding Swingline Loan.
Section 9.07    Non‑Reliance on Administrative Agent and Other Lender Parties.
(a)    Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this Credit
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Credit Agreement and making Loans and other extensions
of credit hereunder and under the other Loan Documents is suitable and
appropriate for it.
(b)    Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Credit Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other Lender Party or any of their respective Related Parties, made
its own appraisal and investigation of all risks associated with, and its own
credit analysis and decision to enter into, this Credit Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, continue to be solely

131



--------------------------------------------------------------------------------

Exhibit 10.30



responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Credit Agreement and the other Loan Documents based
on such documents and information as it shall from time to time deem
appropriate, which may include, in each case:
(A)    the financial condition, status and capitalization of the Borrower and
each other Loan Party;
(B)    the legality, validity, effectiveness, adequacy or enforceability of this
Credit Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;
(C)    determining compliance or non‑compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
(D)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, any other Lender Party or by any of their
respective Related Parties under or in connection with this Credit Agreement or
any other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Lead Arranger, Joint
Bookrunners, Syndication Agents or Co‑Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.
Section 9.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the

132



--------------------------------------------------------------------------------

Exhibit 10.30



Lenders, the L/C Issuer and the Administrative Agent under Section 2.03(i) and
(j), Section 2.08 allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
the L/C Issuer or in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. The Secured Parties and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
(b)    to release any Guarantor from its obligations under the Guaranty, to
release any Grantor from its obligations under the Security Agreement and to
release any Pledgor from its obligations under the Pledge Agreement (including
releasing any outstanding pledges) if such Person ceases to be a Domestic
Subsidiary as a result of a transaction permitted hereunder, and to provide
reasonable documentation at the cost and expense of the Loan Parties to evidence
the same; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.17(ii).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such

133



--------------------------------------------------------------------------------

Exhibit 10.30



item of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
Section 9.11    Removal of Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders (determined
after giving effect to Section 10.01) may by notice to the Company and such
Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder with the consent of the Company (such consent not
to be unreasonably withheld), provided that (i) such removal shall, to the
fullest extent permitted by applicable law, in any event become effective if no
such replacement Administrative Agent is appointed hereunder within 30 days
after the giving of such notice and (ii) no such consent of the Company shall be
required if an Event of Default has occurred and is continuing at the time of
such appointment.
ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Credit Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Borrower or the applicable Loan Party, as the
case may be, and (i) in the case of an amendment or waiver of any Financial
Covenant or Revolving/Term A Event of Default, the Required Revolving/Term A
Lenders and (ii) in the case of an amendment or waiver of any other provision or
Event of Default, the Required Lenders, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
(a)    waive any conditions set forth in Section 5.01 as to the initial Credit
Extension hereunder, without the written consent of each Lender;
(b)    extend or increase the Commitment of a Lender (or reinstate any
Commitment of a Lender terminated pursuant to Section 8.02) without the written
consent of such Lender;
(c)    postpone any date fixed by this Credit Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

134



--------------------------------------------------------------------------------

Exhibit 10.30



(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(e)    [Reserved];
(f)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term A Lenders,” “Required Revolving/Term A Lenders” or
“Required Incremental Term Lenders” without the written consent of each Lender
under the applicable Facility or Facilities;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(h)    release or remove all or substantially all of the value of the
Guarantees, taken as a whole, without the written consent of each Lender; or
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, and (iii) if such Facility is an Incremental Term
Facility, the Required Incremental Term Lenders with respect to such Incremental
Term Facility, if any;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Credit Agreement or any other Loan
Document; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Loan Document; (iv) Section 10.06(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v)

135



--------------------------------------------------------------------------------

Exhibit 10.30



the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable Law such
Lender shall not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other Credit Extension
of such Lender hereunder shall not be taken into account in determining whether
the Required Lenders or all of the Lenders, as the case may be, have approved
any such amendment or waiver (and the definition of “Required Lenders” shall
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, or extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
or reduce the principal amount of any obligation owing to such Defaulting
Lender, or reduce the amount of or the rate or amount of interest on any amount
owing to such Defaulting Lender, or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, shall require the consent of such
Defaulting Lender.
Notwithstanding anything to the contrary herein, no Affiliate of the Borrower
that is a Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than such affiliated
Lenders, except that any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any such
affiliated Lender in its capacity as a Lender more adversely than other affected
Lenders shall require the consent of such affiliated Lender.
Section 10.02    Notices; Effectiveness; Electronic Communications. (a) All
notices, demands, requests, consents and other communications provided for in
this Credit Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:
(i)    if to the Borrower or any other Loan Party,
AMC Networks Inc.
11 Penn Plaza
New York, New York 10001
Attention: Sean Sullivan
Telephone: 646‑393‑8135
Facsimile: 646‑273‑7392

136



--------------------------------------------------------------------------------

Exhibit 10.30



Each with a copy to:
Sullivan & Cromwell LLP
Attention: John Mead
125 Broad Street
New York, New York 10004‑2498
Telephone: (212) 558‑3764
Facsimile No.: (212) 558‑3588
E‑mail Address: meadj@sullcrom.com
(ii)    if to the Administrative Agent
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: George D. Ionas
Telephone No.: (302) 634-1651
Facsimile No.: (302) 634-3301
E‑mail Address: george.d.ionas@jpmorgan.com
Each with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: John Kowalczuk
Facsimile No.: (212) 270‑5127
E‑mail Address: john.kowalczuk@jpmorgan.com
(iii)    if to the Collateral Agent
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: George D. Ionas
Telephone No.: (302) 634-1651
Facsimile No.: (302) 634-3301
E‑mail Address: george.d.ionas@jpmorgan.comgeorge.d.ionas@jpmorgan.com

137



--------------------------------------------------------------------------------

Exhibit 10.30



Each with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: John Kowalczuk
Facsimile No.: (212) 270‑5127
E‑mail Address: john.kowalczuk@jpmorgan.com
(iv)    if to the L/C Issuer,
JPMorgan Chase Bank, N.A.
Global Trade Services
10420 Highland Manor Drive, Floor 4
Tampa, Florida 33610‑9128
Attention: Letter of Credit Department
Facsimile: (813) 432‑5162
E‑mail Address: james.alonzo@jpmchase.com
(v)    if to the Swingline Lender
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: George D. Ionas
Telephone No.: (302) 634-1651
Facsimile No.: (302) 634-3301
E‑mail Address: george.d.ionas@jpmorgan.com
Each with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: John Kowalczuk
Facsimile No.: (212) 270‑5127
E‑mail Address: john.kowalczuk@jpmorgan.com
(vi)    if to any other Lender Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Company and the
Administrative Agent.
(b)    All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier

138



--------------------------------------------------------------------------------

Exhibit 10.30



service, upon personal delivery, (ii) if delivered by mail, on the date five
Business Days after dispatch by certified or registered mail, (iii) if delivered
by posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by clause (d) below to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform and (iv) if delivered by electronic mail or any
other telecommunications device, when transmitted to an electronic mail address
(or by another means of electronic delivery) as provided in clause (a);
provided, that if such notice or communication is given pursuant to clause (iii)
or (iv) hereof and is not posted or transmitted, as applicable, during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day of
the recipient; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II or Article IX shall not be effective
until received by the Administrative Agent.
(c)    Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Credit Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Credit Agreement or to request that the Borrower effect delivery in such manner.
(d)    Electronic Communications. (iii) Each of the Lender Parties and each Loan
Party agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lender Parties by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(ii)    Although the Approved Electronic Platform and its primary web portal are
secured with generally‑applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single‑user‑per‑deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal‑by‑deal basis, each of the Lender Parties and each Loan
Party acknowledges and agrees that the

139



--------------------------------------------------------------------------------

Exhibit 10.30



distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(iii)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(iv)    Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally‑applicable document retention procedures and policies.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(f)    Confidentiality. Each of the Administrative Agent and the Lender Parties
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives on a need to know basis (it being

140



--------------------------------------------------------------------------------

Exhibit 10.30



understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Credit Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section (other
than in the case of a pledge to any Federal Reserve Bank or other central
banking authority), to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement, (ii) any pledge referred to in Section 10.06(f), (iii) any
actual or prospective swap counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrower and its obligations or to this Credit Agreement or payments
hereunder, (iv) to any rating agency when required by it or (v) the CUSIP
Service Bureau or any similar organization, (g) with the written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender Party or any of their respective Affiliates
on a non‑confidential basis from a source other than the Borrower or any other
Loan Party. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender Party on a non‑confidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof, provided that, in the case of information received
from a Loan Party or any such Subsidiaries after the Closing Date, such
information is not marked “PUBLIC” or otherwise identified at the time of
delivery as confidential.
(g)    Treatment of Information. (i) Certain of the Lenders may enter into this
Credit Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non‑public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”). Other Lenders may enter into this Credit Agreement
and take or not take action hereunder or under the other Loan Documents on the
basis of information that may contain Restricting Information. Each Lender Party
acknowledges that United States federal and state securities laws prohibit any
Person from purchasing or selling securities on the basis of material,
non‑public information concerning the such issuer of such securities or, subject
to certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender Party, by participating in any conversations or other interactions with a
Lender Party or otherwise, make or be deemed to make any statement with regard
to or otherwise warrant that any such information or Communication does or does
not contain Restricting Information nor shall the Administrative Agent or any of
its Related Parties be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative

141



--------------------------------------------------------------------------------

Exhibit 10.30



Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or (ii)
shall have, or incur, any liability to any Loan Party or Lender Party or any of
their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender Party.
(ii)    Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 10.02(f) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non‑public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 10.02(g) shall modify or limit a Lender
Party’s obligations under Section 10.02(f) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.
(iii)    Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e‑mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

142



--------------------------------------------------------------------------------

Exhibit 10.30



(iv)    Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.
(v)    The provisions of the foregoing clauses of this Section 10.02(g) are
designed to assist the Administrative Agent, the Lender Parties and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.
Section 10.03    No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent, the L/C Issuer or any Lender to exercise, and no delay by
any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The right, remedy, power or
privilege provided herein, and provided under any other Loan Document, are
cumulative and not exclusive of any right, remedy, power or privilege provided
by law.
Section 10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of Shearman & Sterling LLP, counsel for the Administrative
Agent and of special and local counsel to the Lenders retained by the
Administrative Agent following consultation with the Company), for which an
invoice has been presented to the Company, in connection with the preparation,
due diligence, administration, syndication and closing of this Credit Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out‑of‑pocket
expenses

143



--------------------------------------------------------------------------------

Exhibit 10.30



incurred by the L/C Issuer, for which an invoice has been presented to the
Company, in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of one primary counsel for the
Administrative Agent and one additional counsel for the Lenders) for which an
invoice has been presented to the Company, in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub‑agent thereof), the Joint Lead Arrangers, the
Lenders, the L/C Issuer and each of their respective Affiliates, officers,
directors, employees, members, partners and agents (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable out‑of‑pocket
documented expenses (including, without limitation, the reasonable out‑of–pocket
documented and invoiced fees, disbursements and other charges of (a) one
counsel, (b) in the case of a material conflict between two or more Indemnitees,
as so determined in the reasonable opinion of existing counsel, one additional
counsel, and (c) one local counsel in each applicable jurisdiction), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party (but excluding any proceeding brought by a
Lender against any other Lender (in such Lender’s capacity as a Lender and not
in any capacity as a Joint Lead Arranger or the Administrative Agent)) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub‑agent thereof) and its Affiliates, officers,
directors, employees and agents only, the administration of this Credit
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability of the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding (or preparation of a defense in connection
therewith) relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for material breach of such Indemnitee’s

144



--------------------------------------------------------------------------------

Exhibit 10.30



material obligations hereunder or under any other Loan Document, if the Borrower
or such Loan Party has obtained a judgment in its favor on such claim from a
court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the

145



--------------------------------------------------------------------------------

Exhibit 10.30



date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.
Section 10.06    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
(b)    Assignments by Lenders. Any Lender (other than the Swingline Lender with
respect to the Swingline Loans) may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or Term A Facility, or $1,000,000, in
the case of any assignment in respect of the Incremental Term Facility, if any,
unless such assignment constitutes

146



--------------------------------------------------------------------------------

Exhibit 10.30



the entire remaining amount or unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met provided further, that, in any case,
unless an Event of Default has occurred and is continuing, after giving effect
to an assignment under any Facility, the aggregate amount of the Facility held
by such assigning Lender shall not be less than $1,000,000, in the case of any
assignment in respect of the Term A Facility, Revolving Credit Facility or
Incremental Facility, if any.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non‑pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, the Company shall be
deemed to have consented to any assignment of Term Loans unless it shall object
thereto by written notice to the Administrative Agent within seven (7) Business
Days after having received written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or the Borrower or any of its Affiliates or
Subsidiaries; and

147



--------------------------------------------------------------------------------

Exhibit 10.30



(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment (which, for
the avoidance of doubt shall exclude the Company in its capacity of granting
consent to an assignment pursuant to this Section 10.06) shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining the processing and recordation
fee; provided, further, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Credit Agreement,

148



--------------------------------------------------------------------------------

Exhibit 10.30



notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (b), (c), (d), (f) or (g) of the first proviso to Section 10.01 that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.07 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a register analogous to the Register (a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the rights and/or obligations under this Credit Agreement) except to
the extent that such disclosure is necessary to establish that such interest is
in registered form under Treasury Regulations Section 5f.103-1(c). For the
avoidance of doubt, the Administrative Agent, in its capacity as Administrative
Agent, shall have no obligation to maintain a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations

149



--------------------------------------------------------------------------------

Exhibit 10.30



to a Federal Reserve Bank or other central banking authority; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.11(b)(ii). Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Credit Agreement (including its obligations under Section 3.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Credit Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Credit
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non‑public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)    Resignation as Swingline Lender and L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time JPMCB
assigns all of its

150



--------------------------------------------------------------------------------

Exhibit 10.30



Revolving Credit Commitments and Revolving Credit Loans pursuant to Section
10.06(b), JPMCB may, upon 30 days’ notice to the Company and the Lenders, resign
as Swingline Lender or L/C Issuer. In the event of any such resignation as
Swingline Lender or L/C Issuer, the Company shall be entitled to appoint from
among the Lenders a successor Swingline Lender or L/C Issuer, as the case may
be, hereunder; provided, however, that no failure by the Company to appoint any
such successor shall affect the resignation of JPMCB as Swingline Lender or L/C
Issuer. If JPMCB resigns as Swingline Lender, it shall retain all the rights,
powers, privileges and duties of the Swingline Lender hereunder with respect to
all Swingline Loans outstanding as of the effective date of its resignation as
Swingline Lender and all Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund Mandatory Borrowings
pursuant to Section 2.03(c)). If JPMCB resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment and acceptance of a successor L/C Issuer, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to JPMCB
to effectively assume the obligations of JPMCB with respect to such Letters of
Credit.
Section 10.07    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Credit Agreement or any other Loan Document to such Lender
or the L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Credit Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 10.08    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans

151



--------------------------------------------------------------------------------

Exhibit 10.30



or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.09    Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
or electronic transmission shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.
Section 10.10    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.11    Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.12    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, or if any Lender is a Defaulting Lender and the Company gives a notice
pursuant to Section 2.16(f), or if any Lender does not agree to any request by
the

152



--------------------------------------------------------------------------------

Exhibit 10.30



Company for a consent, approval, amendment or waiver hereunder that requires the
consent or approval of all of the Lenders, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.05), all of its interests, rights and obligations under this Credit Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 10.13    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
(b)     SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN

153



--------------------------------------------------------------------------------

Exhibit 10.30



THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s‑length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and Joint Lead
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in

154



--------------------------------------------------------------------------------

Exhibit 10.30



connection with the process leading to such transaction, the Administrative
Agent and the Joint Lead Arrangers each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any Lender nor any Joint Lead
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, any Lender or any Joint Lead
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent, any Lender
nor any Joint Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Joint Lead Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Joint Lead Arrangers have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Lenders and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.
Section 10.16    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Patriot Act”) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.
Section 10.17    No Liability of Members, Partners and Other Persons. No limited
partner, member, officer, manager, employee, director, stockholder or other
holder of an ownership interest of or in any Loan Party or any partnership,
limited liability company, corporation or other entity which is a stockholder or
other holder of an ownership interest of or in any Loan Party shall have any
personal liability in respect of such obligations by reason of his, her or its
status as such limited partner, officer, manager, employee, director,
stockholder or holder. In addition, no general partner of any Loan Party that is
a partnership, joint venture or joint adventure shall have any personal
liability in respect of such Loan Party’s obligation under this Credit Agreement
or the Notes by reason of his, her or its status as such general partner.
Section 10.18    Authorization of Third Parties to Deliver Information and
Discuss Affairs. The Borrower hereby confirms that it has authorized and
directed each Person whose preparation or delivery to the Administrative Agent
or the Lenders of any opinion, report or other

155



--------------------------------------------------------------------------------

Exhibit 10.30



information is a condition or covenant under this Credit Agreement (including
under Article V and Article VII) to so prepare or deliver such opinions, reports
or other information for the benefit of the Administrative Agent and the
Lenders. The Borrower agrees to confirm such authorizations and directions
provided for in this Section 10.18 from time to time as may be requested by the
Administrative Agent.
Section 10.19    Additional Borrowers. The Company may designate any wholly
owned Domestic Subsidiary that is a Restricted Subsidiary as a Borrower (a
“Designated Borrower”) under this Credit Agreement (each such Designated
Borrower upon satisfaction of the conditions specified in this Section 10.19
being an “Additional Borrower”) upon 10 days prior written notice to the
Administrative Agent subject to (a) execution and delivery by such Designated
Borrowers, the Company and, the Administrative Agent, of such agreements and
other documentation (including, without limitation, an amendment to this
Agreement or any other Loan Document), and the furnishing by each such
Designated Borrower, of such certificates, opinions, and other documentation
specified in clauses (a), (b), (c) and (d) of Section 5.01 and (b) completion of
all Patriot Act and applicable “know your customer” documentation reasonably
requested by the Lenders. On and after the date of satisfaction of the terms and
conditions of the foregoing clauses (a) and (b), such Designated Borrower shall
be a Borrower for all purposes hereunder. For the avoidance of doubt, no
Excluded Domestic Subsidiary shall be an Additional Borrower.
Section 10.20    Joint and Several Obligations; Express Waivers By Additional
Borrowers In Respect of Cross Guaranties and Cross Collateralization. Each
Borrower and each Additional Borrower agrees as follows:
(a)    Each Borrower agrees that, subject to Section 10.20(b), it is absolutely
and unconditionally jointly and severally liable, as co-borrower, for the prompt
payment and performance of all Obligations and all agreements of each of the
Borrowers under the Loan Documents. Except as otherwise provided in Section
10.20(b), nothing contained in this Agreement shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), L/C Obligations and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.
(b)    The Obligations of each Borrower under the Loan Documents shall be
limited to an aggregate amount (the “Maximum Obligations Amount”) equal to the
largest amount that would not render such Obligations subject to avoidance under
Section 548 of the U.S. Bankruptcy Code or any comparable provisions of
applicable law. Each Lender Borrower hereby agree that if at any time the
Obligations exceed the Maximum Obligations Amount as determined as of such time
with regard to such Borrower, then the Loan Documents shall be automatically
amended to reduce the Obligations to such Maximum Obligations Amount. Such
amendment shall not require the written consent of any Borrower or any Lender
and shall be deemed to have been automatically consented to by each Borrower and
each Lender.

156



--------------------------------------------------------------------------------

Exhibit 10.30



(c)    Each Additional Borrower hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Revolving Credit Loans, the issuance
of any Letter of Credit or any other financial accommodations made or extended
under the Loan Documents or the creation or existence of any Obligations; (iii)
notice of the amount of the Obligations, subject, however, to such Borrower’s
right to make inquiry of the Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase such Borrower’s risk with respect to such other Borrower under the Loan
Documents; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any promissory notes or other instruments among the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to such Borrower hereunder or under any of the other Loan
Documents to which such Borrower is a party) and demands to which such Borrower
might otherwise be entitled;
(d)    Each Additional Borrower hereby waives the right by statute or otherwise
to require any Agent or any Lender to institute suit against any other Borrower
or to exhaust any rights and remedies which an Agent or any Lender has or may
have against any other Borrower. Each Borrower further waives any defense
arising by reason of any disability or other defense of any other Borrower
(other than the defense that the Obligations shall have been fully and finally
performed and paid) or by reason of the cessation from any cause whatsoever of
the liability of any such Borrower in respect thereof;
(e)    Each Additional Borrower hereby waives and agrees not to assert against
any Agent, any Lender, or the L/C Issuer: (i) any defense (legal or equitable),
set off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against any other Borrower or any other party liable under the
Loan Documents; (ii) any defense, set off, counterclaim, or claim of any kind or
nature available to any other Borrower against any Agent, any Lender, or the L/C
Issuer, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by any Agent, any Lender, or the L/C
Issuer under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder;
(f)    Each Additional Borrower consents and agrees that, without notice to or
by such Borrower and without affecting or impairing the obligations of such
Borrower hereunder, the Administrative Agent may (subject to any requirement for
consent of any of the Lenders to the extent required by this Agreement), by
action or inaction: (i) compromise, settle, extend the duration or the time for
the payment of, or discharge the performance of, or may refuse to or otherwise
not enforce the Loan Documents; (ii) release all or any one or more parties to
any one or more of the Loan Documents or grant other indulgences to any other
Borrower in respect thereof; (iii) amend or modify in any manner and at any time
(or from time to time) any of the Loan Documents; or (iv) release or substitute
any Person liable for payment of the Obligations, or enforce, exchange, release,
or waive any security for the Obligations or any Guaranty of the Obligations;
and

157



--------------------------------------------------------------------------------

Exhibit 10.30



(g)    Each Additional Borrower represents and warrants to the Administrative
Agent and the Lenders that such Borrower is currently informed of the financial
condition of all other Borrowers and all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Additional Borrower further represents and warrants that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Additional Borrower agrees that neither the Administrative
Agent, any Lender, nor any L/C Issuer has any responsibility to inform any
Borrower of the financial condition of any other Borrower or of any other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
Section 10.21    Acknowledgments Relating to the Amendment and Restatement of
the Original Credit Agreement. Each Loan Party hereby (i) expressly acknowledges
the terms of this Agreement, (ii) ratifies and affirms its obligations under the
Loan Documents (including guarantees and security agreements) executed by such
Loan Party and (iii) acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect, including with respect to the obligations of the Borrower as
modified by this Agreement. Each Loan Party further represents and warrants to
each Agent, L/C Issuer, Lender and each of the Lenders that after giving effect
to this Credit Agreement, neither the modification of the Original Credit
Agreement effected pursuant to this Credit Agreement, nor the execution,
delivery, performance or effectiveness of this Credit Agreement (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document (as such term is defined in the Original Credit Agreement), and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens, except for new filings to be made or actions to be
taken related to the Transaction.





158



--------------------------------------------------------------------------------

Exhibit 10.30



IN WITNESS WHEREOF, the parties hereto have caused this Credit
AgreementAmendment to be duly executed by their respective officers thereunto
duly authorized, as of the day and yeardate first above written.


AMC NETWORKS INC., as an Initial Borrower
By: /s/ Sean Sullivan
Name: Sean Sullivan
Title:    Executive Vice President and Chief     Financial Officer

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



AMC NETWORK ENTERTAINMENT LLC, as an Initial Borrower
By: /s/ John Hsu
Name: John Hsu
Title: Senior Vice President and Treasurer
11 PENN TV, LLC
By:     
Name:
Title:
AMC ACQUISITION COMPANY LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



AMC FILM HOLDINGS LLC
By:     
Name:
Title:
AMC NETWORKS BROADCASTING &     TECHNOLOGY
By:     
Name:
Title:
AMC TV STUDIOS
By:     
Name:
Title:NETWORKS INTERNATIONAL LLC AMC/SUNDANCE CHANNEL GLOBAL     NETWORKS LLC
By:     
Name:
Title:
AMCN PROPERTIES LLC
AMERICAN MOVIE CLASSICS IV HOLDING     CORPORATIONBy:     
Name:
Title:
COMIC SCRIBE LLC
By:     
Name:
Title:
CROSSED PENS DEVELOPMENT LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



DIGITAL STORE LLC
By:     
Name:
Title:
FIVE MOONS PRODUCTIONS I LLC
By:     
Name:
Title:
HALT AND CATCH FIRE PRODUCTIONS LLC
By:     
Name:
Title:
HALT AND CATCH FIRE PRODUCTIONS I LLC
By:     
Name:
Title:
IFC ENTERTAINMENT LLC
By:     
Name:
Title:
IFC ENTERTAINMENT HOLDINGS LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



IFC ENTERTAINMENT LLC
IFC FILMS LLC
By:     
Name:
Title:
IFC IN THEATERS LLC
By:     
Name:
Title:
IFC PRODUCTIONS I L.L.C.
IFC TELEVISION HOLDINGS LLC
By:     
Name:
Title:
IFC THEATRES CONCESSIONS LLC
IFC THEATRES, LLC
By:     
Name:
Title:
IFC TV LLC
By:     
Name:
Title:
IFC TV STUDIOS HOLDINGS LLC
By:     
Name:
Title:
IFC TV STUDIOS LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



IPTV LLC
By:     
Name:
Title:
KOPUS PRODUCTIONS LLC
By:     
Name:
Title:
MAKING WAVES STUDIO PRODUCTIONS LLC
By:     
Name:
Title:
PEACH PIT PROPERTIES LLC
By:     
Name:
Title:
PENS DOWN LLC
By:     
Name:
Title:
PHILLY PRODUCTIONS LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



PREMIER QUILLS LLC
By:     
Name:
Title:
RAINBOW FILM HOLDINGS LLC
By:     
Name:
Title:
RAINBOW MEDIA ENTERPRISES, INC.
By:     
Name:
Title:
RAINBOW MEDIA HOLDINGS LLC
By:     
Name:
Title:
RAINBOW PROGRAMMING HOLDINGS     LLC
By:     
Name:
Title:
RECTIFY PRODUCTIONS LLC
By:     
Name:
Title:



[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



RECTIFY PRODUCTIONS II LLC
By:     
Name:
Title:
RED MONDAY PROGRAMMING LLC
By:     
Name:
Title:
RMH GE HOLDINGS I, INC.
By:     
Name:
Title:
RNC HOLDING CORPORATION
By:     
Name:
Title:
RNC II HOLDING CORPORATION
By:     
Name:
Title:
SELECTS VOD LLC
By:     
Name:
Title:
SLEUTH SECRETS PRODUCTIONS LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



SUNDANCE CHANNEL (UK) LIMITED
By:     
Name:
Title:
SUNDANCE CHANNEL ASIA LLC
By:     
Name:
Title:
SUNDANCE CHANNEL EUROPE LLC
By:     
Name:
Title:
SUNDANCE CHANNEL L.L.C.
By:     
Name:
Title:
SUNDANCE CHANNEL ORIGINALS LLC
By:     
Name:
Title:
SUNDANCE FILM HOLDINGS LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



TURN PRODUCTIONS LLCSUNDANCETV LLC


VOOM HD HOLDINGS LLC
WE TV ASIA LLC
WE TV HOLDINGS LLC
WE TV LLC
WEDDING CENTRAL LLC
YEAH IPTV LLC


By: /s/ John Hsu
Name: John Hsu
Title: Senior Vice President and Treasurer

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30





BADLANDS PRODUCTIONS I LLC
COBALT PRODUCTIONS LLC
CROSSED PENS DEVELOPMENT LLC
DIPLOMAT PRODUCTIONS LLC
FIVE FAMILIES PRODUCTIONS I LLC
FIVE MOONS PRODUCTIONS I LLC
GALYNTINE PRODUCTIONS LLC
HALT AND CATCH FIRE PRODUCTIONS I     LLC
HALT AND CATCH FIRE PRODUCTIONS II     LLC
HALT AND CATCH FIRE PRODUCTIONS     LLC
KNIFEMAN PRODUCTIONS LLC
KOPUS PRODUCTIONS II LLC
KOPUS PRODUCTIONS LLC
PEACH PIT PROPERTIES LLC
PHILLY PRODUCTIONS LLC
RECTIFY PRODUCTIONS II LLC
RECTIFY PRODUCTIONS III LLC
RECTIFY PRODUCTIONS LLC
RED MONDAY PROGRAMMING LLC
ROUGHHOUSE PRODUCTIONS I LLC
SILVERSMITH PRODUCTIONS LLC
SLEUTH SECRETS PRODUCTIONS LLC
TURN PRODUCTIONS I LLC
By:     
Name:
Title:
TWDTURN PRODUCTIONS II LLC
By:     
Name:
Title:
TURN PRODUCTIONS LLC
TWD PRODUCTIONS II LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



TWD PRODUCTIONS III LLC
By:     
Name:
Title:
TWD PRODUCTIONS IV LLC
By:     
Name:
Title:
TWD PRODUCTIONS LLC
TWD PRODUCTIONS V LLC
TWD PRODUCTIONS VI LLC


By: /s/ Stefan Reinhardt
Name: Stefan Reinhardt
Title: Senior Vice President
VOOM HD HOLDINGS





[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



IFC TV STUDIOS LLC


By: /s/ Lee Goldberg


Name:
Title:
WE TV ASIA LLC
By:     
Name:
Title:
WE TV HOLDINGS LLC
By:     
Name:
Title:Lee Goldberg
Title:    Director, Legal and Business Affairs

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



AMC TV STUDIOS LLC
MAKING WAVES STUDIO PRODUCTIONS LLC


By: /s/ Mary Martin
Name: Mary Martin
Title:    Senior Vice President

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



WE TV STUDIOS LLC


By: /s/ Ruth Sandhaas
Name: Ruth Sandhaas
Title: Vice President – Finance
WE: WOMEN'S ENTERTAINMENT LLC
By:     
Name:
Title:
WEDDING CENTRAL LLC
By:     
Name:
Title:
YEAH IPTV LLC
By:     
Name:
Title:

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



COMIC SCRIBE LLC


By: /s/ Brian Gottlock
Name: Brian Gottlock
Title:    Vice President, Legal and Business     Affairs

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



PENS DOWN LLC


By: /s/ Dom Atteritano
Name: Dom Atteritano
Title:    Senior Vice President - Legal and     Business Affairs

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



PREMIER QUILLS LLC
HAP AND LEONARD PRODUCTIONS I LLC


By: /s/ Alysse Bezahler
Name: Alysse Bezahler
Title:    Vice President, Production

[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



SUNDANCE CHANNEL ORIGINALS LLC




By: /s/ Meg Bogdan
Name: Meg Bogdan
Title:    Vice President, Legal and Business     Affairs









[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit 10.30



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer, and Swingline Lender and
a Lender
By: /s/ [Lender Signature]
Name:
Title:    



[Signature Page to AMC Networks Inc. Credit Agreement Amendment No. 1]

